Exhibit 10.1

SECOND AMENDMENT

TO CREDIT AGREEMENT

AND OTHER LOAN DOCUMENTS

This Second Amendment to Credit Agreement and other Loan Documents (this
“Amendment”) is entered into as of May 24, 2016 by and among VIASAT, INC., a
Delaware corporation (“Borrower”), each lender from time to time party to the
Credit Agreement (as defined below) (collectively, the “Lenders” and
individually, a “Lender”) that is a party hereto and MUFG UNION BANK, N.A., a
member of MUFG, a global financial group (formerly known as Union Bank, N.A.),
as administrative agent and as collateral agent (in such capacity, “Agent”).

RECITALS

WHEREAS, Borrower, Agent and the Lenders are parties to that certain Credit
Agreement dated as of November 26, 2013 (as amended, modified, restated or
supplemented from time to time prior to giving effect to this Amendment, the
“Credit Agreement”);

WHEREAS, Borrower has requested certain amendments to the Credit Agreement and
other Loan Documents as set forth below;

WHEREAS, certain Lenders have agreed with Borrower to have their respective
Revolving Commitment increased (such Lenders, the “Increased Commitment
Lenders”) or reduced (such Lenders, the “Reduced Commitment Lenders”), in each
case, as further described in Section 1.1 hereof;

WHEREAS, certain Persons (each constituting an Eligible Assignee) not party to
the Credit Agreement have agreed to become a Lender under the Credit Agreement,
simultaneous with the effectiveness of this Amendment (such lenders, the “New
Lenders”, and the Revolving Commitments of such New Lenders, the “New
Commitments”); and

WHEREAS; the parties have agreed to amend the Credit Agreement and other Loan
Documents in certain respects in accordance with the terms of this Amendment.
Unless otherwise defined herein, all capitalized terms in this Amendment shall
be as defined in the Credit Agreement.

NOW, THEREFORE, the parties hereto agree as follows:

1. Amendments.

1.1 Amended Credit Agreement. Upon satisfaction of the conditions set forth in
Section 5 hereof, the Credit Agreement shall hereby be amended to incorporate
all changes incorporated in the copy of the Credit Agreement attached as Exhibit
A hereto (the “Amended Credit Agreement”).

1.2 Modified Revolving Commitments; Credit Agreement Schedule. Upon satisfaction
of the conditions set forth in Section 5 hereof, the Credit Agreement shall
hereby be amended by amending and restating Schedule 1.1 thereto in the form of
Schedule I. Each New Lender party hereto as a Lender hereby acknowledges and
agrees that, simultaneous with and pursuant to its execution of this Amendment,
it shall (i) assume all rights and obligations of a Lender under the Amended
Credit Agreement, (ii) have Revolving Commitments as set forth on Schedule I
hereto, and (iii) be bound by the terms and provisions of the Amended Credit
Agreement as if it was a signatory to the Credit Agreement on the original date
of execution thereof.

1.3 Credit Agreement Exhibits. Upon satisfaction of the conditions set forth in

 

1



--------------------------------------------------------------------------------

Section 5 hereof, the Credit Agreement shall hereby be amended by (i) effective
June 30, 2016, amending and restating Exhibit B thereto in the form of Schedule
II-A hereto, (ii) effective June 30, 2016, amending and restating Exhibit C
thereto in the form of Schedule II-B hereto, (iii) inserting a new Exhibit G-1
thereto in the form of Schedule II-C hereto, (iv) amending and restating Exhibit
G thereto as Exhibit G-2 thereto in the form of Schedule II-D hereto,
(v) amending and restating Exhibit P thereto in the form of Schedule II-E hereto
and (vi) amending and restating Exhibit Q thereto in the form of Schedule II-F
hereto. The parties hereto acknowledge and agree that (i) the Pricing
Certificate that is to be delivered after the date hereof with respect to the
Pricing Period ending June 1, 2016 shall be in the form of Exhibit C to the
Credit Agreement prior to giving effect to this Amendment (and accordingly the
Applicable Pricing Level for such Pricing Period shall be based upon the
calculations set forth therein notwithstanding the modifications to the Credit
Agreement effected by this Amendment) and (ii) the Compliance Certificate that
is to be delivered after the date hereof with respect to the Fiscal Quarter and
Fiscal Year ended March 31, 2016 shall be in the form of Exhibit B to the Credit
Agreement prior to giving effect to this Amendment.

1.4 Credit Agreement Schedules. Upon satisfaction of the conditions set forth in
Section 5 hereof, the Credit Agreement shall hereby be amended by amending and
restating Schedule 4.4 thereto in the form of Schedule II-G hereto.

1.5 Borrower Security Agreement. Upon satisfaction of the conditions set forth
in Section 5 hereof, clause (i) of the proviso to the definition of “Collateral”
set forth in the Borrower Security Agreement shall hereby be amended and
restated in its entirety to read as follows:

“(i) the Equity Interests held or owned by the Grantor (x) of any Person that is
not a Significant Domestic Subsidiary or a Significant Foreign Subsidiary or
(y) in excess of 65% of the voting Equity Interests of a Significant Foreign
Subsidiary and a Significant Foreign Subsidiary Holdco,”

1.6 Borrower Pledge Agreement. Upon satisfaction of the conditions set forth in
Section 5 hereof, (i) the definition of “Pledged Equity Collateral” set forth in
the Borrower Pledge Agreement shall hereby be amended by (x) amending and
restating clause (ii) thereof in its entirety to read as “(ii) 65% of the voting
Equity Interests, and 100% of the non-voting Equity Interests, of all existing
and future Significant Foreign Subsidiaries and Significant Foreign Subsidiary
Holdcos of the Grantor, now or hereafter owned by the Grantor as identified on
Schedule A (as such Schedule may be supplemented from time to time in accordance
with the terms of this Agreement),” and (y) replacing the reference to
Section 6.16(k) therein to Section 6.16(f) and (ii) clause (b) of Section 3.5 of
the Borrower Pledge Agreement shall hereby be amended and restated in its
entirety to read as follows:

“(b) [Reserved].”

1.7 Loan Documents. All references to Union Bank, N.A. in the Loan Documents are
hereby amended to be references to MUFG Union Bank, N.A., a member of MUFG, a
global financial group.

2. No course of dealing on the part of Lenders, Agent or their officers, nor any
failure or delay in the exercise of any right by Agent or any Lender, shall
operate as a waiver thereof, and any single or partial exercise of any such
right shall not preclude any later exercise of any such right. Agent’s or any
Lenders’ failure at any time to require strict performance by Borrower of any
provision of any Loan Document shall not affect any right of any Lender or Agent
thereafter to demand strict compliance and performance. Any suspension or waiver
of a right must be in writing signed by an officer of Agent, in accordance with
the terms of the Credit Agreement.

 

2



--------------------------------------------------------------------------------

3. The Amended Credit Agreement shall be and remain in full force and effect in
accordance with its respective terms and hereby is ratified and confirmed in all
respects. Except as expressly set forth herein, the execution, delivery, and
performance of this Amendment shall not operate as a waiver of, or as an
amendment of, any right, power, or remedy of Agent or any Lender under the
Credit Agreement.

4. Borrower represents and warrants to the Lenders that (a) except for
representations and warranties which expressly speak as of a particular date or
are no longer true and correct as a result of a change which is permitted by the
Amended Credit Agreement, the representations and warranties contained in the
Amended Credit Agreement or in any other document or documents relating thereto
are true and correct in all material respects on and as of the date hereof as
though made on the date hereof, and all such representations and warranties
shall survive the execution and delivery of this Amendment and (b) no Default or
Event of Default has occurred and is continuing as of the date hereof.

5. As a condition to the effectiveness of this Amendment:

5.1 Agent shall have received this Amendment, duly executed by Borrower, Agent,
the Issuing Lenders and all of the other Lenders (including the Reduced
Commitment Lenders, the Increased Commitment Lenders and the New Lenders);

5.2 Agent shall have received a Certificate of the Secretary of Borrower (or
other Responsible Official) attaching (and certifying as to) (i) a copy of the
certificate of incorporation of Borrower and any and all amendments thereof,
certified as of a recent date by the Secretary of State of the State of
Delaware, (ii) a copy of the bylaws of Borrower and any and all amendments
thereof, (iii) resolutions of the Board of Directors of Borrower (or committee
thereof) approving and authorizing the execution, delivery and performance of
this Amendment and (iv) signature and incumbency certificates of the officers of
Borrower; and (B) a good standing certificate from the Secretary of State of the
State of Delaware, certifying as to the good standing of Borrower;

5.3 Agent shall have received a favorable written legal opinion of Latham &
Watkins LLP, counsel to Borrower, as to such matters as the Agent may reasonably
request, in form and substance satisfactory to the Agent (and Borrower hereby
instructs such counsel to deliver such opinion to the Agent and the Lenders);
and

5.4 Borrower shall have paid all fees required to have been paid by Borrower on
the effective date of this Amendment pursuant to (i) that certain engagement
letter dated as of April 29, 2016 between the Borrower and the Arrangers party
thereto, (ii) that certain arranger fee letter dated as of April 29, 2016
between Borrower and Merrill Lynch, Pierce, Fenner & Smith Incorporated,
(iii) that certain arranger fee letter dated as of May 16, 2016 between Borrower
and JPMorgan Chase Bank, N.A. and (iv) that certain arranger fee letter dated as
of May 18, 2016 between Borrower and MFUG Union Bank, N.A.

6. Borrower hereby (a) affirms that each of the Liens granted in or pursuant to
the Loan Documents are valid and subsisting and (b) agrees that this Amendment
shall in no manner impair or otherwise adversely affect any of the Liens granted
in or pursuant to the Loan Documents.

7. For purposes of determining withholding Taxes imposed under the Foreign
Account Tax Compliance Act (FATCA), from and after the effective date of this
Amendment, the Borrower and the Agent shall treat (and the Lenders hereby
authorize the Agent to treat) the Amended Credit Agreement as not qualifying as
a “grandfathered obligation” within the meaning of Treasury Regulation
Section 1.1471-2(b)(2)(i).

 

3



--------------------------------------------------------------------------------

8. The governing law and venue provisions of Section 11.17 of the Amended Credit
Agreement are incorporated herein by this reference mutatis mutandis. This
Amendment may be executed in two or more counterparts, each of which shall be
deemed an original, but all of which together shall constitute one instrument.
Delivery of an executed counterpart hereof by facsimile transmission shall be
effective as delivery of a manually executed counterpart. Borrower agrees to
promptly pay all reasonable attorneys’ fees and costs incurred by the Agent’s
counsel in connection with this Amendment, which may be debited from any of
Borrower’s accounts (following Borrower’s authorization of such fees and costs).
Except as amended hereby, all of the provisions of the Credit Agreement and the
other Loan Documents shall remain unmodified and in full force and effect except
that each reference to the “Agreement”, or words of like import in any Loan
Document, shall mean and be a reference to the Amended Credit Agreement. This
Amendment shall be deemed a “Loan Document” as defined in the Amended Credit
Agreement. Each party shall execute and deliver such further documents, and
perform such further acts, as may be reasonably necessary to achieve the intent
of the parties as expressed in this Amendment.

[Balance of Page Intentionally Left Blank]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.

 

VIASAT, INC. By:   /s/ Shawn Duffy Name:   Shawn Duffy Title:   Senior Vice
President and Chief Financial Officer



--------------------------------------------------------------------------------

MUFG UNION BANK, N.A., as Agent By:   /s/ Mark Adelman Name:   Mark Adelman
Title:   Director

 

MUFG UNION BANK, N.A., as a Lender, Issuing Lender and Swing Line Lender By:  
/s/ Mark Adelman Name:   Mark Adelman Title:   Director



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender and Issuing Lender By:   /s/ Christopher D.
Pannacciulli Name:   Christopher D. Pannacciulli Title:   Senior Vice President



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., individually as a

Lender and Issuing Lender

By:   /s/ Marshall Trenckmann Name:   Marshall Trenckmann Title:   Executive
Director



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH By:   /s/ Vipul Dhadda Name:   Vipul
Dhadda Title:   Authorized Signatory By:   /s/ Kelly Heimrich Name:   Kelly
Heimrich Title:   Authorized Signatory



--------------------------------------------------------------------------------

SUNTRUST BANK By:   /s/ Eric Saxon Name:   Eric Saxon Title:   Vice President



--------------------------------------------------------------------------------

COMPASS BANK By:   /s/ Douglas S. Lambell Name:   Douglas S. Lambell Title:  
Senior Vice President



--------------------------------------------------------------------------------

CITIZENS BANK, N.A. By:   /s/ Donald A. Wright Donald A. Wright Senior Vice
President



--------------------------------------------------------------------------------

MORGAN STANLEY SENIOR FUNDING, INC. By:   /s/ Michael King Name:   Michael King
Title:   Vice President



--------------------------------------------------------------------------------

BANK OF THE WEST By:   /s/ Jason Antrim Name:   Jason Antrim Title:   Vice
President



--------------------------------------------------------------------------------

ZB, N.A. DBA CALIFORNIA BANK & TRUST By:   /s/ Steve DeLong Name:   Steve DeLong
Title:   SVP/Manager



--------------------------------------------------------------------------------

COMERICA BANK By:   /s/ Liz V. Gonzalez Name:   Liz V. Gonzalez Title:  
Assistant Vice President



--------------------------------------------------------------------------------

UMPQUA BANK By:   /s/ Jonathan M. Dale Name:   Jonathan M. Dale Title:   SVP,
Sr. Commercial Relationship Manager



--------------------------------------------------------------------------------

EXHIBIT A

TO AMENDMENT

[See attached]



--------------------------------------------------------------------------------

CREDIT AGREEMENT

Dated as of November 26, 2013

among

VIASAT, INC.

THE LENDERS HEREIN NAMED

MUFG UNION BANK, N.A.,

as Agent

BANK OF AMERICA, N.A. and

JPMORGAN CHASE BANK, N.A.,

as Co-Syndication Agents

COMPASS BANK,

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

CITIZENS BANK, N.A.

and

SUNTRUST BANK,

as Co-Documentation Agents,

and

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

MUFG UNION BANK, N.A., and

JPMORGAN CHASE BANK, N.A.,

as Joint Lead Arrangers and Joint Book Runners



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

             Page  

ARTICLE 1 DEFINITIONS AND ACCOUNTING TERMS

     1      1.1   Defined Terms      1      1.2   Use of Defined Terms      42
     1.3   Accounting Terms      42      1.4   Rounding      43      1.5  
Exhibits and Schedules      43      1.6   References to “Borrower and its
Restricted Subsidiaries”      43      1.7   Miscellaneous Terms      43      1.8
  Times of Day; Rates      43      1.9   Limited Condition Transactions      43
  

ARTICLE 2 LOANS AND LETTERS OF CREDIT

     44      2.1   Loans – General      44      2.2   Alternate Base Rate Loans
     45      2.3   Eurodollar Rate Loans      45      2.4   Letters of Credit   
  46      2.5   Termination or Reduction of Revolving Commitment      51     
2.6   Agent’s Right to Assume Funds Available for Advances      52      2.7  
Collateral      52      2.8   Increase of Commitment      52      2.9   Swing
Line Advances      54      2.10   Defaulting Lenders      57      2.11   Cash
Collateral      60      2.12   Request for Extended Facilities      60   

ARTICLE 3 PAYMENTS AND FEES

     63      3.1   Principal and Interest      63      3.2   Closing Date Fees
     64      3.3   Commitment Fee      64      3.4   Letter of Credit Fees     
64      3.5   Increased Commitment Costs      65      3.6   Eurodollar Costs and
Related Matters      65      3.7   Late Payments      69      3.8   Computation
of Interest and Fees; Retroactive Adjustments of Applicable Rate      69     
3.9   Non-Banking Days      70      3.10   Manner and Treatment of Payments     
70      3.11   Taxes      71      3.12   Funding Sources      75      3.13  
Failure to Charge Not Subsequent Waiver      75      3.14   Agent’s Right to
Assume Payments Will be Made      75      3.15   Fee Determination Detail     
75      3.16   Survivability      75   

 

i



--------------------------------------------------------------------------------

ARTICLE 4 REPRESENTATIONS AND WARRANTIES

     75      4.1   Existence and Qualification; Power; Compliance With Laws     
75      4.2   Authority; Compliance With Other Agreements and Instruments and
Government Regulations      76      4.3   No Governmental Approvals Required   
  76      4.4   Subsidiaries      76      4.5   Financial Statements      77   
  4.6   No Other Liabilities; No Material Adverse Changes      77      4.7  
Intentionally Deleted      77      4.8   Intangible Assets      77      4.9  
Use of Proceeds      78      4.10   Litigation      78      4.11   Binding
Obligations      78      4.12   EEA Financial Institutions      78      4.13  
ERISA      78      4.14   Regulation U; Investment Company Act      79      4.15
  Disclosure      79      4.16   Tax Liability      79      4.17   Projections
     79      4.18   Hazardous Materials      79      4.19   Security Interests
     79      4.20   Solvency      80      4.21   Anti-Corruption Laws, AML Laws
and Sanctions      80      4.22   Patriot Act      80      4.23   Communications
Licenses      80   

ARTICLE 5 AFFIRMATIVE COVENANTS

     80      5.1   Payment of Taxes and Other Potential Liens      81      5.2  
Preservation of Existence      81      5.3   Maintenance of Properties      81
     5.4   Maintenance of Insurance      81      5.5   Compliance With Laws     
83      5.6   Inspection Rights      83      5.7   Keeping of Records and Books
of Account      83      5.8   Compliance With Agreements      83      5.9   Use
of Proceeds      83      5.10   Hazardous Materials Laws      84      5.11  
Designation of Subsidiaries      84      5.12   Future Restricted Subsidiaries;
Additional Security Documentation      84      5.13   Certain ECA Revenue     
85   

ARTICLE 6 NEGATIVE COVENANTS

     86      6.1   Payment of Subordinated Obligations      86      6.2  
Disposition of Property      86      6.3   Mergers      87      6.4   Hostile
Acquisitions      87   

 

ii



--------------------------------------------------------------------------------

  6.5   Acquisitions      87      6.6   Distributions      87      6.7   ERISA
     88      6.8   Change in Nature of Business      88      6.9   Liens      88
     6.10   Indebtedness and Guaranty Obligations      89      6.11  
Transactions with Affiliates      91      6.12   Negative Pledges      92     
6.13   Total Leverage Ratio      92      6.14   Interest Coverage Ratio      92
     6.15   Use of Proceeds; Sanctions; Anti-Corruption Laws      92      6.16  
Investments      93      6.17   Capital Expenditures      94      6.18  
Amendments to Subordinated Obligations      95      6.19   Changes in Name,
Location of Chief Executive Offices, Etc      95      6.20   Hedging Agreements
     95      6.21   ECA Borrower Equity Interests      95   

ARTICLE 7 INFORMATION AND REPORTING REQUIREMENTS

     95      7.1   Financial and Business Information      96      7.2  
[Reserved]      98      7.3   Compliance Certificates      98      7.4  
Electronic Communications; Platform      98   

ARTICLE 8 CONDITIONS

     99      8.1   Initial Credit Issuance      99      8.2   Any Advance     
101   

ARTICLE 9 EVENTS OF DEFAULT AND REMEDIES UPON EVENT OF DEFAULT

     101      9.1   Events of Default      101      9.2   Remedies Upon Event of
Default      103   

ARTICLE 10 THE AGENT

     106      10.1   Appointment and Authority      106      10.2   Rights as a
Lender      107      10.3   Exculpatory Provisions      107      10.4   Reliance
by Agent      108      10.5   Delegation of Duties      108      10.6  
Resignation of the Agent      108      10.7   Non-Reliance on the Agent and
Other Lenders      110      10.8   No Other Duties, Etc      110      10.9   The
Agent May File Proofs of Claim      110      10.10   Collateral and Guaranty
Matters      111      10.11   Secured Hedging Agreements; Bank Products      111
     10.12   Reimbursement by Lenders      112   

ARTICLE 11 MISCELLANEOUS

     112   

 

iii



--------------------------------------------------------------------------------

  11.1   Cumulative Remedies; No Waiver      112      11.2   Amendments;
Consents      112      11.3   Costs and Expenses      114      11.4   Nature of
Lenders’ Obligations      115      11.5   Survival of Representations and
Warranties      115      11.6   Notices      115      11.7   Execution of Loan
Documents      115      11.8   Binding Effect; Assignment      115      11.9  
Right of Setoff      120      11.10   Sharing of Setoffs      120      11.11  
Indemnity by Borrower      121      11.12   Nonliability of the Lenders      122
     11.13   No Third Parties Benefited      122      11.14   Confidentiality   
  122      11.15   Further Assurances      123      11.16   Integration      123
     11.17   GOVERNING LAW; VENUE      123      11.18   Severability of
Provisions      124      11.19   Headings      124      11.20   Time of the
Essence      124      11.21   Hazardous Material Indemnity      124      11.22  
DISPUTES      125      11.23   Purported Oral Amendments      125      11.24  
Patriot Act      126      11.25   [Reserved]      126      11.26   Replacement
of Lenders      126      11.27   Judgment Currency      126      11.28  
Keepwell      127      11.29   Acknowledgement and Consent to Bail-In of EEA
Financial Institutions      127   

 

iv



--------------------------------------------------------------------------------

Exhibits

 

A    –      Form of Assignment and Acceptance B    –      Form of Compliance
Certificate C    –      Form of Pricing Certificate D    –      Form of Request
for Loan E-1    –      Form of Revolving Note E-2    –      Form of Swing Line
Note F-1    –      Form of Affiliate Subordination Agreement F-2    –      Form
of Subordination Agreement G-1    –      Intercreditor Terms (Pari Passu) G-2   
–      Intercreditor Terms (Junior) H    –      Form of Increased Commitment
Letter I    –      Form of Joinder Agreement J    –      Form of New Term
Facility Supplement K    –      Form of Extended Revolving Credit Facility
Agreement L    –      Form of Extended Term Facility Agreement M    –      Form
of Secured Party Designation Notice N-1    –      Form of U.S. Tax Compliance
Certificate N-2    –      Form of U.S. Tax Compliance Certificate N-3    –     
Form of U.S. Tax Compliance Certificate N-4    –      Form of U.S. Tax
Compliance Certificate O    –      Form of Subsidiary Guaranty P    –      Form
of Subsidiary Pledge Agreement Q    –      Form of Subsidiary Security Agreement

Schedules

 

1.1    Lender Commitments 2.4    Existing Letters of Credit 4.4    Subsidiaries
4.8    Trade Names 4.10    Material Litigation 4.18    Hazardous Materials
Matters 4.23    Communications Licenses 5.4    Insurance 6.9    Existing Liens
6.10    Existing Indebtedness and Guaranty Obligations

 

v



--------------------------------------------------------------------------------

CREDIT AGREEMENT

Dated as of November 26, 2013

THIS CREDIT AGREEMENT is entered into by and among ViaSat, Inc., a Delaware
corporation (“Borrower”), each Lender (as hereafter defined), and MUFG Union
Bank, N.A., a member of MUFG, a global financial group (“MUFG”), as
administrative agent and collateral agent to the Lenders (in such capacities and
together with any successors or assigns, the “Agent”), with reference to the
following facts:

RECITALS

WHEREAS, Borrower has requested that the Lenders provide a credit facility for
the purposes set forth herein, and the Lenders are willing to do so on the terms
and conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereby agree as follows:

ARTICLE 1

DEFINITIONS AND ACCOUNTING TERMS

1.1 Defined Terms. As used in this Agreement, the following terms shall have the
respective meanings set forth below:

“2020 Senior Notes” means the $575,000,000 in aggregate principal amount of
6.875% senior unsecured notes due 2020 issued by Borrower and the Exchange Notes
issued in exchange therefor, and includes the associated Guaranty Obligations of
the Subsidiary Guarantors in respect thereof.

“Acceptable Exclusions” means:

(1) war, invasion or hostile or warlike action in time of peace or war,
including action in hindering, combating or defending against an actual,
impending or expected attack by:

(a) any government or sovereign power (de jure or de facto),

(b) any authority maintaining or using a military, naval or air force,

(c) a military, naval or air force, or

(d) any agent of any such government, power, authority or force;

(2) any anti-satellite device, or device employing atomic or nuclear fission
and/or fusion, or device employing laser or directed energy beams;

(3) insurrection, strikes, labor disturbances, riots, civil commotion,
rebellion, revolution, civil war, usurpation, or action taken by a government
authority in hindering, combating or defending against such an occurrence,
whether there be declaration of war or not;

(4) confiscation, nationalization, seizure, restraint, detention, appropriation,
requisition for title or use by or under the order of any government or
governmental authority or agent (whether secret or



--------------------------------------------------------------------------------

otherwise or whether civil, military or de facto) or public or local authority
or agency (whether secret or otherwise);

(5) nuclear reaction, nuclear radiation, or radioactive contamination of any
nature, whether such loss or damage be direct or indirect, except for radiation
naturally occurring in the space environment;

(6) electromagnetic or radio frequency interference, except for physical damage
to the Covered Satellite directly resulting from such interference;

(7) willful or intentional acts of the named insured designed to cause loss or
failure of the Covered Satellite;

(8) any act of one or more Persons, whether or not agents of a sovereign power,
for political or terrorist purposes and whether the loss, damage or failure
resulting therefrom is accidental or intentional;

(9) any unlawful seizure or wrongful exercise of control of the Covered
Satellite and/or launch vehicle made by any Person or Persons acting for
political or terrorist purposes;

(10) loss of income or revenue, incidental damages or indirect and/or
consequential loss;

(11) extra expenses, except to the extent this exclusion conflicts with the
insuring agreements’ provisions for corrective measures;

(12) third party liability;

(13) loss of a redundant component(s) that does not cause a transponder or beam
failure; and

(14) such other similar exclusions or modifications to the foregoing exclusions
as either may be customary for policies of such type as of the date of issuance
or renewal of such coverage or may be otherwise reasonably acceptable to
Borrower.

“Acquisition” means any transaction, or any series of related transactions,
consummated after the Closing Date, by which Borrower and/or any of its
Restricted Subsidiaries directly or indirectly (a) acquires any ongoing business
or all or substantially all of the assets of any Person (other than Borrower or
any of its Restricted Subsidiaries), whether through a purchase of assets, a
merger or otherwise, (b) acquires control of securities of a Person representing
more than 50% of the ordinary voting power for the election of directors or
other governing body if the business affairs of such Person are managed by a
board of directors or other governing body or (c) acquires control of more than
50% of the ownership interest in any partnership, joint venture, limited
liability company, business trust or other Person that is not managed by a board
of directors or other governing body.

“Advance” means any advance made or to be made by any Lender to Borrower as
provided in Article 2 or pursuant to the terms of any New Term Facility
Supplement or Extended Facility Agreement, and includes each Alternate Base Rate
Advance and Eurodollar Rate Advance.

“Affiliate” means, as to any Person, any other Person which directly or
indirectly controls, or is under common control with, or is controlled by, such
Person. As used in this definition, “control” (and the correlative terms,
“controlled by” and “under common control with”) shall mean possession, directly
or indirectly, of power to direct or cause the direction of management or
policies (whether through

 

2



--------------------------------------------------------------------------------

ownership of securities or partnership or other ownership interests, by contract
or otherwise); provided that, in any event, any Person that owns, directly or
indirectly, 10% or more of the securities having ordinary voting power for the
election of directors or other governing body of a corporation that has more
than 100 record holders of such securities, or 10% or more of the partnership or
other ownership interests of any other Person that has more than 100 record
holders of such interests, will be deemed to be an Affiliate of such
corporation, partnership or other Person.

“Affiliate Subordination Agreement” means a subordination agreement between
Borrower or a Subsidiary Guarantor, as applicable, as the borrower thereunder
and a Subsidiary that is not a Subsidiary Guarantor, as the lender thereunder
substantially in the form attached hereto as Exhibit F-1 with such
modifications, if any, subject to the Agent’s reasonable approval.

“Agent” shall have the meaning provided in the introductory paragraph to this
Agreement.

“Agent Fee Letter” means that certain letter agreement dated October 28, 2013
between the Agent and Borrower.

“Agent’s Office” means the Agent’s address as set forth on the signature pages
of this Agreement, or such other address as the Agent hereafter may designate by
written notice to Borrower and the Lenders.

“Aggregate In-Orbit Insurance Amount” means 75% of the aggregate net book value
of all in-orbit Covered Satellites other than Excluded Satellites. For the
purposes of this definition, aggregate net book value with respect to a Covered
Satellite shall exclude any liability of a satellite purchaser to pay the
satellite manufacturer any satellite performance incentive payments and any
liability of a satellite manufacturer to pay the satellite purchaser any
satellite performance warranty paybacks.

“Agreement” means this Credit Agreement.

“Alternate Base Rate” means, as of any date of determination, the rate per annum
(rounded upwards, if necessary, to the next 1/100 of 1%) equal to the highest of
(a) the Prime Rate in effect on such date, (b) the Federal Funds Rate in effect
on such date plus 1/2 of 1% (50 basis points) or (c) the Eurodollar Rate in
effect on such date plus 1% (100 basis points).

“Alternate Base Rate Advance” means an Advance under the Commitment made
hereunder, under a New Term Facility Supplement or an Extended Facility
Agreement and specified to be an Alternate Base Rate Advance (including a Swing
Line Advance) in accordance with Article 2 or under such New Term Facility
Supplement or an Extended Facility Agreement, as applicable.

“Alternate Base Rate Loan” means a Loan made hereunder, under a New Term
Facility Supplement or an Extended Facility Agreement and specified to be an
Alternate Base Rate Loan, or a Swing Line Advance; in each case, in accordance
with Article 2 or pursuant to the terms of such New Term Facility Supplement or
an Extended Facility Agreement, as applicable.

“AML Laws” means all laws, rules, and regulations of any jurisdiction applicable
to any Lender, Borrower, Borrower’s Subsidiaries or any guarantor or any other
party providing credit support in respect of any Person’s obligations under the
Loan Documents from time to time concerning or relating to anti-money
laundering.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to Borrower or any of its Subsidiaries from time to time
concerning or relating to bribery or corruption.

 

3



--------------------------------------------------------------------------------

“Applicable Margin” means (a) with respect to any Advances and Loans that are
subject to a New Term Facility Supplement, the percentages per annum set forth
in the applicable New Term Facility Supplement, (b) with respect to any Advances
and Loans that are subject to an Extended Facility Agreement, the percentages
per annum set forth in the applicable Extended Facility Agreement and
(c) otherwise, for each Pricing Period, the following percentages per annum,
based upon the Total Leverage Ratio (calculated to include letters of credit as
provided in the definition of “Funded Debt”) as of the last day of the Fiscal
Quarter most recently ended prior to the commencement of that Pricing Period:

 

Applicable
Pricing Level

  

Total Leverage Ratio

   Alternate
Base Rate
Loans    Eurodollar
Rate Loans    Commitment
Fee

I

   Less than 2.00 to 1.00    75 bps    175 bps    25 bps

II

   Greater than or equal to 2.00 to 1.00, but less than 2.75 to 1.00    100 bps
   200 bps    30 bps

III

   Greater than or equal to 2.75 to 1.00, but less than 3.50 to 1.00    125 bps
   225 bps    35 bps

IV

   Greater than or equal to 3.50 to 1.00, but less than 4.00 to 1.00    150 bps
   250 bps    40 bps

V

   Greater than or equal to 4.00 to 1.00    175 bps    275 bps    45 bps

provided that (i) in the event that Borrower does not deliver a Pricing
Certificate with respect to any Pricing Period prior to the commencement of such
Pricing Period, then until such Pricing Certificate is delivered, the Applicable
Pricing Level for that Pricing Period shall be Pricing Level V, but once
Borrower has delivered a Pricing Certificate with respect to such Pricing
Period, then any resulting change in the Applicable Pricing Level shall be made
retroactively to the beginning of such Pricing Period, and (ii) the
determination of the Applicable Pricing Level for any period shall be subject to
the provisions of Section 3.8(b). The Applicable Margin in effect from the
Closing Date through the date a Pricing Certificate is required to be delivered
hereunder with respect to the first Pricing Period commencing after the Closing
Date shall be determined based upon Applicable Pricing Level II.

“Approved Fund” means, with respect to any Lender that is an investment fund,
any other investment fund that invests in commercial loans and that is managed
or advised by the same investment advisor as such Lender or by an Affiliate of
such investment advisor.

“Arrangers” means Merrill Lynch, Pierce, Fenner & Smith Incorporated (or any
other registered broker-dealer wholly-owned by Bank of America Corporation to
which all or substantially all of Bank of America Corporation’s or any of its
subsidiaries’ investment banking, commercial lending services or related
businesses may be transferred following the date of this Agreement), MUFG and
JPMorgan Chase Bank, N.A., in their capacity as Joint Lead Arrangers.

“Assignment and Acceptance” means an Assignment and Acceptance substantially in
the form of Exhibit A.

“Available Basket Amount” means, at any date of determination, an amount (which
shall not be less than $0) determined on a cumulative basis equal to the
difference between: (a) the sum (without duplication) of: (i) $25,000,000, plus
(ii) Cumulative Consolidated Net Income (which shall not be less

 

4



--------------------------------------------------------------------------------

than zero), plus (iii) the aggregate amount of dividends and distributions
received by Borrower or its Restricted Subsidiaries in the form of Cash or Cash
Equivalents on or prior to such date from Investments acquired or made utilizing
the Available Basket Amount, plus (iv) in the case of the redesignation of an
Unrestricted Subsidiary as a Restricted Subsidiary after the Second Amendment
Effective Date, the fair market value of the Investment in such Unrestricted
Subsidiary at the time of the redesignation of such Unrestricted Subsidiary as a
Restricted Subsidiary (which shall not exceed the original amount of such
Investment), plus (v) the Net Cash Proceeds received from any issuance or sale
of its Equity Interests occurring after the Closing Date (other than issuances
of Disqualified Stock and issuances or sales pursuant to an employee stock
ownership plan or other employee benefit plan and excluding Net Cash Proceeds of
any issuance or sale of Equity Interests for a specifically identified purpose
that were expended for such specifically identified purpose without a
corresponding reduction of the Available Basket Amount), plus (vi) the after-tax
amount (after taking into account any available tax credit or deductions and any
tax sharing arrangements) of all Distributions received in Cash by the Loan
Parties after the Closing Date that are attributable to their Equity Interests
in any Joint Venture or any Subsidiary that is not a Subsidiary Guarantor, plus
(vii) all Net Cash Sales Proceeds received from Dispositions permitted by this
Agreement, minus (b) the aggregate amount of all Investments, Capital
Expenditures, Distributions and payments in respect of Subordinated Obligations,
in each case to the extent made after the Closing Date with amounts available
under the Available Basket Amount.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bank Product Lender” means any Lender or any Affiliate of a Lender providing
Bank Products.

“Bank Products” means any one or more of the following types of services or
facilities extended to Borrower or any Restricted Subsidiary by any Lender or
any Affiliate of a Lender: (i) credit cards, debit cards and p-cards (including
purchasing cards and commercial cards); (ii) automated clearing house transfer
or funds transfer; (iii) overdrafts; (iv) deposit accounts; and (v) zero balance
accounts, returned check concentration, controlled disbursement, lockbox,
account reconciliation and reporting and trade finance services and other cash
management services; provided that for any of the foregoing to be included as a
“Bank Product” on any date of determination by the Agent of the Secured
Obligations, the applicable Bank Product Lender (other than the Agent or an
Affiliate of the Agent) must have delivered a Secured Party Designation Notice
to the Agent prior to such date of determination.

“Banking Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Agent’s Office is located and, if such day
relates to any Eurodollar Rate Loan, means any such day that is also a day on
which dealings in Dollar deposits are conducted by and between banks in the
London interbank eurodollar market.

“Bankruptcy Event” means, with respect to any Person, (i) a court or
Governmental Agency having jurisdiction in the premises shall enter a decree or
order for relief in respect of such Person in an involuntary case under any
Debtor Relief Law now or hereafter in effect, or appoint a receiver, liquidator,
assignee, custodian, trustee, sequestrator or similar official of such Person or
for any substantial part of its property or ordering the winding up or
liquidation of its affairs, (ii) an involuntary case under any applicable Debtor
Relief Law now or hereafter in effect is commenced against such Person and such

 

5



--------------------------------------------------------------------------------

petition remains unstayed and in effect for a period of 60 consecutive days,
(iii) such Person shall commence a voluntary case under any applicable Debtor
Relief Law now or hereafter in effect, or consent to the entry of an order for
relief in an involuntary case under any such law, or consent to the appointment
or taking possession by a receiver, liquidator, assignee, custodian, trustee,
sequestrator or similar official of such Person or any substantial part of its
property or make any general assignment for the benefit of creditors or
(iv) such Person shall admit in writing its inability to pay its debts generally
as they become due or any action shall be taken by such Person in furtherance of
any of the aforesaid purposes.

“Basel III” all requests, rules, guidelines or directives promulgated by the
Bank for International Settlements, the Basel Committee on Banking Supervision
(or any successor or similar authority) or the United States or foreign
regulatory authorities, in each case pursuant to Basel III.

“Borrower” shall have the meaning provided in the introductory paragraph to this
Agreement.

“Borrower Pledge Agreement” means the Pledge Agreement, dated as of the date
hereof, between Borrower and the Agent.

“Borrower Security Agreement” means the Security Agreement, dated as of the date
hereof, between Borrower and the Agent.

“Capital Expenditure” means any expenditure by Borrower or any of its Restricted
Subsidiaries for or related to fixed assets or purchased intangibles that is
treated as a capital expenditure under GAAP, including any amount which is
required to be treated as an asset subject to a Capital Lease Obligation. The
amount of Capital Expenditures in respect of fixed assets purchased or
constructed by Borrower or any of its Restricted Subsidiaries in any fiscal
period (a) shall be net of (i) any net sales proceeds received during such
fiscal period by Borrower or such Restricted Subsidiary for fixed assets sold by
Borrower or such Restricted Subsidiary and (ii) any casualty insurance proceeds
received during such fiscal period by Borrower or such Restricted Subsidiary for
casualties related to real property, equipment or fixed assets and applied to
the repair or replacement thereof and (b) shall not include (i) Permitted
Acquisitions, (ii) expenditures designated as funded with Net Cash Proceeds of
any issuance or sale of Equity Interests and (iii) up to $10,000,000 of
expenditures in any Fiscal Year for or related to leasehold improvements with
respect to any of Borrower’s or its Restricted Subsidiaries’ facilities.

“Capital Lease” means, with respect to any Person, any lease of, or other
arrangement conveying the right to use, any property (whether real, personal or
mixed) by such Person as lessee that has been or is required to be accounted for
as a capital lease on a balance sheet of such Person prepared in accordance with
GAAP; provided that, “Capital Lease” shall not include any satellite capacity,
bandwidth, beam, transponder, thread or similar lease, rental or right of use
arrangements or other leases of all or a portion of a satellite with a third
party to the extent required to be classified and accounted for as a capitalized
lease for financial reporting purposes in accordance with GAAP that either
(i) have a term of five (5) years or less, or (ii) have a term of more than five
(5) years and for which such Person has a commitment in place from an
unaffiliated customer to use all or a substantial portion of the leased item for
a substantially commensurate period.

“Capital Lease Obligations” means all monetary obligations of a Person under any
Capital Lease.

“Cash” means, when used in connection with any Person, all monetary and
non-monetary items owned by that Person that are treated as cash in accordance
with GAAP, consistently applied.

“Cash Collateralize” means (i) to pledge and deposit with or deliver to the
Agent, for the benefit of one or more of the Issuing Lender or the Lenders, as
collateral for L/C Obligations or obligations of the

 

6



--------------------------------------------------------------------------------

Lenders to fund participations in respect of L/C Obligations, cash in the amount
equal to 103% of the face amount of the relevant Letter of Credit, (ii) a
“back-up” standby letter of credit issued by an institution reasonably
acceptable to the Agent and the Issuing Lender, or (iii) such other credit
support as shall be acceptable to the Agent and the Issuing Lender, in each case
pursuant to documentation in form and substance reasonably satisfactory to the
Agent and the Issuing Lender. “Cash Collateral” shall have a meaning correlative
to the foregoing and shall include the proceeds of such cash collateral and
other credit support.

“Cash Equivalents” means money-market instruments of the type described in
Borrower’s Investment Policy, a copy of which has been previously provided to
the Agent.

“Cash Interest Expense” means Interest Expense that is paid or currently payable
in Cash.

“Certificate” means a certificate signed by a Senior Officer or Responsible
Official (as applicable) of the Person providing the certificate.

“Change in Control” means (a) any transaction or series of related transactions
in which any Unrelated Person or two or more Unrelated Persons acting in concert
acquire beneficial ownership (within the meaning of Rule 13d-3(a)(l) under the
Securities Exchange Act of 1934, as amended), directly or indirectly, of 35% or
more of the outstanding Common Stock, (b) Borrower conveys, transfers or leases
all or substantially all of its and its Restricted Subsidiaries’ properties and
assets, taken as a whole, to any Person, (c) Borrower consolidates with or
merges into another Person or any Person consolidates with or merges into
Borrower, in either event pursuant to a transaction in which the outstanding
Common Stock is changed into or exchanged for cash, securities or other
property, with the effect that any Unrelated Person becomes the beneficial
owner, directly or indirectly, of 35% or more of Common Stock, or (d) during any
period of 24 consecutive months, individuals who at the beginning of such period
constituted the board of directors of Borrower (together with any new or
replacement directors whose election or appointment by the board of directors,
or whose nomination for election, was approved by a vote of at least a majority
of the directors then still in office who were either directors at the beginning
of such period or whose election or appointment or nomination for reelection was
previously so approved) cease for any reason to constitute a majority of the
directors then in office. For purposes of the foregoing, the term “Unrelated
Person” means any Person other than (i) a Restricted Subsidiary of Borrower or
(ii) an employee stock ownership plan or other employee benefit plan covering
the employees of Borrower and its Restricted Subsidiaries.

“Change in Law” means the occurrence, after the date hereof, of any of the
following: (a) the adoption or taking effect of any Law, (b) any change in any
Law or in the administration, interpretation, implementation or application
thereof by any Governmental Agency or (c) the making or issuance of any request,
rule, guideline or directive (whether or not having the force of law) by any
Governmental Agency; provided that notwithstanding anything herein to the
contrary, (i) Dodd-Frank and (ii) Basel III shall in each case be deemed to be a
“Change in Law”, regardless of the date enacted, adopted or issued.

“Claim” has the meaning given in Section 11.22.

“Closing Date” means November 26, 2013.

“Code” means the Internal Revenue Code of 1986, as amended or replaced and as in
effect from time to time.

“Collateral” means all of the collateral covered by the Security Agreements.

 

7



--------------------------------------------------------------------------------

“Commercial Letter of Credit” means each Letter of Credit issued to support the
purchase of goods and/or services by Borrower or any of its Restricted
Subsidiaries which is determined to be a commercial letter of credit by the
Issuing Lender.

“Commitment” means, with respect to any Lender, such Lender’s Revolving
Commitment, Extended Revolving Commitment, New Term Loan Commitment and Extended
Term Loan Commitment.

“Commitment Increase Notice” has the meaning given in Section 2.8(a).

“Commodity Agreement” means any commodity futures contract, commodity swap,
commodity option or other similar agreement or arrangement entered into by
Borrower or any of its Restricted Subsidiaries designed or intended to protect
Borrower or any of its Restricted Subsidiaries against fluctuations in the price
of commodities actually used in the ordinary course of business of Borrower
and/or its Restricted Subsidiaries.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

“Common Stock” means the common stock of Borrower or its successor.

“Communications Act” means the Communications Act of 1934, as amended, and any
successor federal statute, and the rules and regulations and published policies
of the FCC promulgated thereunder.

“Communications Laws” means all Laws issued or promulgated by a Governmental
Agency relating to the use of radiofrequency spectrum, the launch, orbit and
control of space stations, earth stations, or other communications facilities,
or the offering or provision of communications, telecommunications or
information services.

“Communications License” means any license, authorization, approval, order,
consent or permit issued or granted by any Governmental Agency pursuant to
Communications Laws, including the Communications Licenses listed on Schedule
4.23.

“Compliance Certificate” means a certificate in the form of Exhibit B, properly
completed and signed by a Senior Officer of Borrower.

“Consolidated Total Assets” means, as of any date of determination, the total
amount of all assets of Borrower and its Restricted Subsidiaries, determined on
a consolidated basis in accordance with GAAP, as shown on the consolidated
balance sheet of Borrower as of Borrower’s most recent Fiscal Quarter end for
which financial statements prepared on a consolidated basis in accordance with
GAAP are available.

“Contractual Obligation” means, as to any Person, any material provision of any
outstanding security issued by that Person or of any material agreement,
instrument or undertaking to which that Person is a party or by which it or any
of its Property is bound.

“Covered Satellite” means any Satellite or a portion of a Satellite, as
applicable, with respect to which Borrower or any other Loan Party owns or
retains risk of loss.

“Credit Issuance” means the making of an Advance or the issuance of a Letter of
Credit.

 

8



--------------------------------------------------------------------------------

“Cumulative Consolidated Net Income” means, as of any date of determination, 50%
of the Net Income of Borrower and its Restricted Subsidiaries for the period
(taken as one accounting period) beginning on the first day of the Fiscal
Quarter in which the Second Amendment Effective Date occurs to the end of
Borrower’s most recently ended Fiscal Quarter for which financial statements
prepared on a consolidated basis in accordance with GAAP are available (or, in
the case such Net Income for such period is a deficit, minus 100% of such
deficit).

“Currency Agreement” means any foreign exchange contract, currency swap
agreement, futures contract or option contract with respect to foreign exchange
rates or currency values, or other similar agreement entered into by Borrower or
any of its Restricted Subsidiaries.

“Customer Equipment” means customer premises equipment, any other customer
receiving and transmitting equipment and any other equipment associated with the
delivery of services (e.g., aircraft and maritime terminal equipment).

“Debt Fund Affiliate” means an Affiliate of a Disqualified Institution that is a
bona fide debt fund that is engaged in making, purchasing holding or otherwise
investing in a diversified portfolio of commercial loans and similar extensions
of credit in the ordinary course of business and whose managers have fiduciary
duties to the investors in such fund independent of, or in addition to, their
duties to such Disqualified Institutions.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, as amended
from time to time, and all other applicable liquidation, conservatorship,
bankruptcy, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws from time to time in effect affecting the rights
of creditors generally.

“Default” means any event that, with the giving of any applicable notice or
passage of time specified in Section 9.1, or both, would be an Event of Default.

“Default Rate” has the meaning given in Section 3.1(d).

“Defaulting Lender” means, subject to Section 2.10(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Banking Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Agent and Borrower in writing that such failure is the result of
such Lender’s determination that one or more conditions precedent to funding
(each of which conditions precedent, together with any applicable default, shall
be specifically identified in such writing) has not been satisfied, or (ii) pay
to the Agent, the Issuing Lender, the Swing Line Lender or any other Lender any
other amount required to be paid by it hereunder (including in respect of its
participation in Letters of Credit or Swing Line Loans) within two Banking Days
of the date when due, (b) has notified Borrower, the Agent, the Issuing Lender
or the Swing Line Lender in writing that it does not intend to comply with its
funding obligations hereunder, or has made a public statement to that effect
(unless such writing or public statement relates to such Lender’s obligation to
fund a Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Banking Days after written request by the Agent or Borrower, to confirm in
writing to the Agent and Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Agent and Borrower), or (d) has, or has a direct or indirect
parent company that has, (i) become the subject of a proceeding under any Debtor
Relief Law, (ii) had appointed for it a receiver, custodian, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or

 

9



--------------------------------------------------------------------------------

liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity or (iii) become the subject of a Bail-in Action; provided that a Lender
shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any Equity Interest in that Lender or any direct or indirect
parent company thereof by a Governmental Agency so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Agency) to reject, repudiate, disavow or disaffirm any contracts or
agreements made with such Lender. Any determination by the Agent that a Lender
is a Defaulting Lender under any one or more of clauses (a) through (d) above
shall be conclusive and binding absent manifest error, and such Lender shall be
deemed to be a Defaulting Lender (subject to Section 2.10(b)) upon delivery of
written notice of such determination to Borrower, the Issuing Lender, the Swing
Line Lender and each Lender.

“Designated Deposit Account” means a deposit account to be maintained by
Borrower with the Agent or one of its Affiliates, as from time to time
designated by Borrower by written notification to the Agent.

“Designated Eurodollar Market” means the London interbank eurodollar market.

“Disposition” means the sale, transfer or other disposition in any single
transaction or series of related transactions of any asset, or group of related
assets, of Borrower or any of its Restricted Subsidiaries the aggregate fair
market value (as reasonably determined in good faith by a Senior Officer of
Borrower) of which is more than the Disposition Threshold; provided that none of
the following shall constitute a Disposition: (i) inventory or other assets
sold, transferred or otherwise disposed of in the ordinary course of business of
Borrower or its Restricted Subsidiaries, (ii) fixed assets or equipment sold,
transferred or otherwise disposed of where substantially similar fixed assets or
equipment in replacement thereof has theretofore been acquired, or thereafter
within 90 days is acquired, by Borrower or any of its Restricted Subsidiaries,
(iii) assets sold, transferred or otherwise disposed of that are (x) obsolete,
surplus, damaged or worn out or (y) are no longer useful in the business of
Borrower and its Restricted Subsidiaries, and (iv) dispositions in the form of
licensing or sublicensing of intellectual property or other general intangibles
or licenses, leases or subleases of other property in the ordinary course of
business; and, provided further that, for purposes of the calculation of the
Available Basket Amount only, the requirement that a sale, transfer or other
disposition have an aggregate fair market value of more than the Disposition
Threshold to constitute a “Disposition” shall not apply.

“Disposition Threshold” means, as of any date of determination, an amount equal
to the greater of (i) $25,000,000 and (ii) 1.5% of Consolidated Total Assets.

“Disqualified Institution” means (a) a Person who is a competitor of Borrower
(or any division, operating unit or Subsidiary thereof) and whose name is
specifically set forth on a list provided by Borrower to the Agent, for
distribution to the Lenders (as such list may be amended in writing from time to
time, by Borrower delivered to the Agent) and (b) any Person (other than a
competitor of Borrower (or any division, operating unit of Subsidiary thereof))
whose name is specifically set forth on a list provided by Borrower to the Agent
at the time of delivery of a Commitment Increase Notice with respect to the
incurrence of a New Term Loan, for distribution to the Lenders, together with
the Affiliates of such Disqualified Institution that are readily identifiable as
an Affiliate of such Disqualified Institution on the basis of such Affiliate’s
name; provided that, in each case described in the foregoing clauses (a) and
(b), such designation shall become effective one day after the date that such
written designation to the Agent is made available to the Lenders on DebtDomain,
IntraLinks, Syndtrak or another similar electronic system but which shall not
apply retroactively to disqualify any Persons that have previously become a
Lender; provided, further, that (i) the list of Disqualified Institutions may
not be amended after the

 

10



--------------------------------------------------------------------------------

occurrence, and during the continuance, of an Event of Default under
Section 9.1(a), 9.1(b) or 9.1(j)) and (ii) a “Disqualified Institution” shall
not include any Debt Fund Affiliates.

“Disqualified Stock” means any Equity Interests (but excluding any debt security
which is convertible, or exchangeable, for capital stock), which, by its terms
(or by the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, matures or is mandatorily
redeemable, pursuant to a sinking fund obligation or otherwise, or is redeemable
at the option of the holder thereof, in whole or in part, on or prior to the
date that is 91 days after the latest applicable Maturity Date.

“Distribution” means, with respect to Equity Interests of any Person, (a) any
payment in Cash or Property for the retirement, redemption, purchase or other
acquisition by such Person of any such Equity Interest (but, for the avoidance
of doubt, excluding (i) any amount that represents all or a portion of the
exercise or exchange price deemed paid by such Person upon an exercise or
exchange of warrants, options or other rights to purchase or acquire any Equity
Interests, (ii) any amount deemed paid by such Person with respect to
withholding taxes or (iii) any amount paid in lieu of issuance of fractional
shares), (b) the declaration or (without duplication) payment by such Person of
any dividend in Cash or in Property on or with respect to any such Equity
Interest, (c) any Investment by such Person in the holder of 5% or more of any
such Equity Interests if a purpose of such Investment is to avoid
characterization of the transaction as a Distribution and (d) any other payment
in Cash or Property by such Person constituting a distribution under applicable
Laws with respect to such Equity Interests.

“Dodd-Frank” means the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives thereunder or issued in
connection therewith.

“Dollar Equivalent” means, on any date of determination, with respect to the
amount available to be drawn under any Foreign Currency Letter of Credit, the
equivalent amount thereof in Dollars as determined by the Issuing Lender of such
Letter of Credit on such date on the basis of the Spot Rate for the purchase of
Dollars with such Permitted Foreign Currency.

“Dollars” or “$” means United States dollars.

“Domestic Restricted Subsidiary” means a Domestic Subsidiary that is a
Restricted Subsidiary.

“Domestic Subsidiary” means a Subsidiary organized under the laws of the United
States or any state or territory thereof or the District of Columbia.

“Earlier Revolving Commitment Maturity Date” has the meaning given in
Section 2.4(l).

“EBITDA” means, for any period, the sum of (a) Net Income plus (b) without
duplication and, other than in the case of clauses (x), (xv) and (xviii), to the
extent deducted in determining Net Income for such period:

(i) Interest Expense,

(ii) expense for taxes paid or accrued,

(iii) depreciation,

(iv) amortization,

 

11



--------------------------------------------------------------------------------

(v) costs, charges, and expenses as a result of the disposition of Customer
Equipment,

(vi) any unusual, extraordinary or nonrecurring losses so long as the total
add-back pursuant to this clause (b)(vi) in any four consecutive fiscal quarter
period, together with any add-backs pursuant to clause (b)(xviii) below and
clause (b)(xix) below for such period and the total increase to EBITDA as a
result of pro forma “run-rate” cost savings, operating expense reductions and
synergies adjustments pursuant to the definition of “Pro Forma Basis” for such
period, shall be limited to 15.0% of EBITDA for such period (determined prior to
giving effect to the addbacks contemplated by this clause (b)(vi), clause
(b)(xviii) below and clause (b)(xix) below and increases to EBITDA as a result
of pro forma “run-rate” cost savings, operating expense reductions and synergies
adjustments pursuant to the definition of “Pro Forma Basis”),

(vii) any non-cash charges arising from compensation expense as a result of the
adoption of Financial Accounting Standards Board Statement 123 (Revised 2004),
“Share-Based Payment”, which requires certain stock-based compensation to be
recorded as expense within Borrower’s consolidated statement of operations,

(viii) non-recurring expenses for professional services, regulatory clearances
and filings, transfer fees, severance payments and other similar closing costs
(to the extent such expenses are not capitalized by Borrower) incurred in
connection with Permitted Acquisitions or similar Investments, whether or not
consummated,

(ix) [reserved],

(x) any expenses that have been reimbursed by third parties during such period,
including third party insurers, to the extent such reimbursements are not
included in determining Net Income,

(xi) fees, costs, expenses, commissions and original issue discounts paid,
deducted or accrued by Borrower in connection with the transactions contemplated
by this Agreement,

(xii) reasonable fees, costs, expenses, original issue discounts, premiums
(including tender premiums, prepayment penalties, breakage costs, and other
similar amounts paid to facilitate or effect the early repayment or redemption
of, or tender for, Indebtedness) and commissions, in each case that are or have
been incurred, paid or deducted in connection with any actual or proposed
permitted issuance or refinancing of Indebtedness or permitted issuance of
Equity Interests or any actual or proposed permitted Disposition, and all
reasonable fees, costs and expenses associated with the actual or proposed
registration or exchange of any permitted debt or equity securities, in each
case, whether or not such issuance, refinancing, Disposition, registration or
exchange is consummated,

(xiii) reasonable fees, costs and expenses incurred in connection with any
amendment, supplement or modification to Indebtedness (or any agreement,
indenture or other instrument relating thereto) permitted hereby, in each case,
whether or not consummated,

 

12



--------------------------------------------------------------------------------

(xiv) any non-cash loss attributable to the mark-to-market movement in the
valuation of Hedging Agreements nor prohibited under Article 6 pursuant to FASB
Accounting Standards Codification 815 – “Derivatives and Hedging”,

(xv) proceeds from any business interruption insurance received during such
period to the extent such proceeds are not already included in Net Income,

(xvi) losses from discontinued operations in accordance with GAAP,

(xvii) cash and non-cash charges resulting from the application of FASB
Accounting Standards Codification 805 – “Business Combinations” (including with
respect to earn-outs in connection with any Permitted Acquisition),

(xviii) the amount of cost savings and other operating improvements or synergies
(net of the amount of actual benefits realized during such period) projected by
Borrower in good faith to be realized during the next four consecutive Fiscal
Quarters (which cost savings shall be added to EBITDA as so projected until
fully realized and calculated on a Pro Forma Basis as though such cost savings,
operating improvements and synergies had been realized on the first day of such
period) as a result of an EBITDA Event or related to restructuring, cost saving
or similar initiatives of Borrower, so long as (A) such cost savings are
reasonably identifiable and factually supportable, (B) the actions causing such
cost savings in connection with an EBITDA Event or related to restructuring,
costs saving or similar initiatives are taken within 12 months of such EBITDA
Event or the commencement of such restructuring, cost saving or similar
initiative and the Agent shall have received a Certificate of a Responsible
Official that such actions have been taken within such time period, (C) the cost
savings described in this clause (xviii) shall only be added back until the date
that is 24 months from the date of the applicable EBITDA Event or restructuring,
cost saving or similar initiative and (D) the total add-back pursuant to this
clause (b)(xviii) in any four consecutive Fiscal Quarter period, together with
any add-backs pursuant to clause (b)(vi) above and clause (b)(xix) below for
such period and the total increase to EBITDA as a result of pro forma “run-rate”
cost savings, operating expense reductions and synergies adjustments pursuant to
the definition of “Pro Forma Basis” for such period, shall be limited to 15.0%
of EBITDA for such period (determined prior to giving effect to the addbacks
contemplated by this clause (b)(xviii), clause (b)(vi) above and clause (b)(xix)
below and increases to EBITDA as a result of pro forma “run-rate” cost savings,
operating expense reductions and synergies adjustments pursuant to the
definition of “Pro Forma Basis”),

(xix) transition, business optimization or restructuring charges and integration
costs, accruals or reserves and other unusual or non-recurring charges
(including charges directly related to implementation of cost-savings
initiatives), including, those related to severance, relocation, signing costs,
signing, retention or completion bonuses, opening and
closing/consolidation/integration of facilities and curtailments or
modifications to employee benefits plans so long as the total add-back pursuant
to this clause (b)(xix) in any four consecutive Fiscal Quarter period, together
with any add-backs pursuant to clause (b)(vi) above and clause (b)(xviii) above
for such period and the total increase to EBITDA as a result of pro forma
“run-rate” cost savings, operating expense reductions and synergies adjustments
pursuant to the definition of “Pro Forma Basis” for such period, shall be
limited to 15.0% of EBITDA for such period (determined prior to giving effect to
the addbacks contemplated by this clause (b)(xix), clause (b)(vi) above and
clause (b)(xviii) above and increases to EBITDA as a result of pro forma
“run-rate” cost

 

13



--------------------------------------------------------------------------------

savings, operating expense reductions and synergies adjustments pursuant to the
definition of “Pro Forma Basis”),

(xx) any other non-cash charges (other than the write-down of current assets)
for such period, including goodwill and other intangible assets, impairment
charges or write-offs, stock compensation and non-cash income or expense on
benefit plan obligations;

minus (c) to the extent included in Net Income, (i) any non-cash gains, (ii) the
amount of any subsequent cash payments in respect of any non-cash charges
described in the preceding clause (b)(vii), (iii) interest income, (iv) income
or gains from discontinued operations in accordance with GAAP and (v) other
non-cash income for such period; all calculated for Borrower and its Restricted
Subsidiaries on a consolidated basis. Notwithstanding the foregoing, Borrower
may, in its sole discretion, elect not to add items back in the determination of
EBITDA pursuant to clauses (b)(xviii) and/or (b)(xix) for any period.

“EBITDA Event” means (i) any Permitted Acquisition or similar Investment, the
aggregate consideration with respect to which is in excess of $25,000,000,
(ii) any designation of a Restricted Subsidiary as an Unrestricted Subsidiary,
(iii) any designation (or redesignation) of an Unrestricted Subsidiary as a
Restricted Subsidiary, (iv) any Distribution on account of the Equity Interests
of Borrower or (v) any Disposition of a Subsidiary, division or operating unit
for which historical financial statements for the relevant period are available.

“ECA Assets” means, collectively, (a) assets or services purchased by any ECA
Borrower or ECA Guarantor with the proceeds of Permitted ECA Financing and
relating to the design, installation, testing, launch, manufacture or operation
of the ECA Project that is the subject of such Permitted ECA Financing and
insurance relating thereto, (b) assets or services required or used to launch or
operate the assets referenced in the foregoing clause (a), (c) project and
construction contracts and Communications Licenses and other contracts,
insurance policies, licenses, consents, permits and authorizations related to
the assets or services referenced in the foregoing clause (a), and (d) Equity
Interests in ECA Borrowers and ECA Guarantors, in each case in clauses (a),
(b) and (c) to the extent such assets or services are required by the definitive
documentation with respect to any Permitted ECA Financing to be collateral for
such Permitted ECA Financing.

“ECA Borrower” means any Subsidiary of Borrower that is identified in the
definitive documentation with respect to any Permitted ECA Financing as a
borrower of such Permitted ECA Financing and is not otherwise required to be or
become a Subsidiary Guarantor pursuant to the terms hereof immediately prior to
becoming a borrower of Permitted ECA Financing. Upon the repayment in full of
all Permitted ECA Financings to which such ECA Borrower is a party, such ECA
Borrower shall cease to be an ECA Borrower until such time, if any, that such
Subsidiary of Borrower becomes a borrower with respect to any other Permitted
ECA Financing.

“ECA Guarantor” means any direct or indirect parent (other than Borrower) and
any direct or indirect Subsidiary of an ECA Borrower or an ECA Guarantor, in
each case that (a) is required by the definitive documentation with respect to
any Permitted ECA Financing to guarantee any obligations of an ECA Borrower
under any Permitted ECA Financing, and (b) is not otherwise required to be or
become a Subsidiary Guarantor pursuant to the terms hereof immediately prior to
becoming a guarantor of a Permitted ECA Financing. Upon the repayment in full of
all Permitted ECA Financings to which such ECA Guarantor is a party, such ECA
Guarantor shall cease to be an ECA Guarantor until such time, if any, that such
Person becomes a guarantor with respect to any other Permitted ECA Financing.

 

14



--------------------------------------------------------------------------------

“ECA Lender” means any export credit agency, facility agent, administrative
agent or lender, as the case may be, under a Permitted ECA Financing.

“ECA Project” means, with respect to each Permitted ECA Financing, the Other
Satellite Project to which such Permitted ECA Financing relates.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means (a) any Lender, (b) any Affiliate of a Lender, (c) any
Approved Fund and (d) any other Person satisfying the requirements (including
consent requirements) of Section 11.8(b); provided that no Disqualified
Institution shall qualify as an Eligible Assignee unless approved in writing by
Borrower (subject to Section 11.8(f)).

“Eligible Cash and Cash Equivalents” means, as of any date of determination, the
sum of, (i) to the extent positive, (x) non-domestic Cash and Cash Equivalents
of Borrower and its Restricted Subsidiaries in an amount not to exceed the
aggregate principal amount of Indebtedness of Foreign Restricted Subsidiaries
outstanding on such date minus (y) $10,000,000, plus (ii) domestic Cash and Cash
Equivalents of Borrower and its Restricted Subsidiaries in excess of
$30,000,000. Notwithstanding the foregoing, Eligible Cash and Cash Equivalents
shall not include Cash and Cash Equivalents subject to a Lien on Collateral
securing letters of credit, bank guarantees or Hedging Agreements as
contemplated in Section 6.9(k).

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equivalent equity or ownership interests in any Person, and any
option, warrant or other right entitling the holder thereof to purchase or
otherwise acquire any such equity interest.

“ERISA” means the Employee Retirement Income Security Act of 1974, and any
regulations or rulings issued pursuant thereto, as amended or replaced and as in
effect from time to time.

“ERISA Affiliate” means each Person (whether or not incorporated) which is
required to be aggregated with Borrower pursuant to Section 414 of the Code.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Euro Broadband” means Euro Broadband Retail Sàrl, a Swiss corporation.

 

15



--------------------------------------------------------------------------------

“Eurodollar Banking Day” means any Banking Day on which dealings in Dollar
deposits are conducted by and among banks in the Designated Eurodollar Market.

“Eurodollar Lending Office” means, as to each Lender, its office or branch so
designated by written notice to Borrower and the Agent as its Eurodollar Lending
Office. If no Eurodollar Lending Office is designated by a Lender, its
Eurodollar Lending Office shall be its office at its address for purposes of
notices hereunder.

“Eurodollar Market” means a regular established market located outside the
United States of America by and among banks for the solicitation, offer and
acceptance of Dollar deposits in such banks.

“Eurodollar Obligations” means eurocurrency liabilities, as defined in
Regulation D or any comparable regulation of any Governmental Agency having
jurisdiction over any Lender.

“Eurodollar Period” means, as to each Eurodollar Rate Loan, the period
commencing on the date specified by Borrower pursuant to Section 2.1(c) and
ending 1, 2, 3 or, if available, 6 months (or, with the written consent of all
of the Lenders, any other period) thereafter, as specified by Borrower in the
applicable Request for Loan; provided that:

(a) The first day of any Eurodollar Period shall be a Eurodollar Banking Day;

(b) Any Eurodollar Period that would otherwise end on a day that is not a
Eurodollar Banking Day shall be extended to the immediately succeeding
Eurodollar Banking Day unless such Eurodollar Banking Day falls in another
calendar month, in which case such Eurodollar Period shall end on the
immediately preceding Eurodollar Banking Day; and

(c) No Eurodollar Period shall extend beyond the Maturity Date applicable to
such Eurodollar Rate Loan.

“Eurodollar Rate” means, with respect to any Alternate Base Rate Loan or any
Eurodollar Rate Loan, the average of the interest rates per annum (rounded
upward, if necessary, to the next 1/100 of 1%) at which deposits in Dollars are
offered to the Agent in the Designated Eurodollar Market at or about 11:00 a.m.
local time in the Designated Eurodollar Market, two (2) Eurodollar Banking Days
before the first day of the applicable Eurodollar Period in an aggregate amount
approximately equal to the amount of the Advance to be made by the Agent with
respect to such Alternate Base Rate Loan or Eurodollar Rate Loan and for a
period of time comparable to the number of days in the applicable Eurodollar
Period; provided that (i) for any Alternate Base Rate Loan the applicable
Eurodollar Period shall be deemed to be 1 month and (ii) if the Eurodollar Rate
shall be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement.

“Eurodollar Rate Advance” means an Advance made hereunder and specified to be a
Eurodollar Rate Advance in accordance with Article 2.

“Eurodollar Rate Loan” means a Loan made hereunder and specified to be a
Eurodollar Rate Loan in accordance with Article 2.

“European JV Documents” means, collectively, (i) the Eutelsat Framework
Agreement, (ii) any framework or similar agreement entered into in replacement
of or in lieu of the Eutelsat Framework Agreement and (iii) any agreement
related to the agreements described in the foregoing clauses (i) and (ii).

 

16



--------------------------------------------------------------------------------

“Eutelsat Framework Agreement” means that certain Framework and Subscription
Agreement, dated as of February 9, 2016, between Borrower and Eutelsat S.A., as
amended, restated, supplemented or otherwise modified from time to time.

“Event of Default” shall have the meaning provided in Section 9.1.

“Exchange Notes” means any registered secured or unsecured senior notes issued
in exchange for unregistered secured or unsecured senior notes, which exchange
notes are substantially identical in all material respects to such unregistered
senior notes, except for the modification or elimination of provisions related
to transfer restrictions and additional interest for a registration default.

“Excluded Satellite” means any (a) Covered Satellite that has a book value of
less than $50.0 million, (b) Covered Satellite that is not expected or intended,
in the good faith determination of Borrower, to earn revenue from the operation
of such Covered Satellite in excess of $75.0 million for the immediately
succeeding 12-month calendar period, (c) Covered Satellite with one year or less
of in-orbit life remaining (it being understood and agreed that such Covered
Satellite shall be deemed to have “in-orbit life” only for so long as it is
maintained in station kept orbit in a manner consistent with applicable
governmental and ITU requirements), (d) Covered Satellite for which the
procurement of In-Orbit Insurance in the amounts and on the terms required
herein would not be available at a premium amount that is, and on other terms
and conditions that are, commercially reasonable despite commercially reasonable
efforts to obtain such coverage (including efforts to minimize the exclusions
and insurance deductibles, subject to usual and customary exclusions consistent
with the operating status of the Covered Satellite) and (e) Covered Satellite
designated as an Excluded Satellite by Borrower if Borrower determines in good
faith that (i)(A) such Covered Satellite’s performance and/or operating status
has been adversely affected by anomalies or component exclusions and Borrower
and its Restricted Subsidiaries are unlikely to receive insurance proceeds from
a future failure thereof or (B) there are systemic failures or anomalies
applicable to satellites of the same model or using the same components and
(ii) Borrower and its Restricted Subsidiaries are unlikely to obtain usual and
customary coverage in the satellite insurance market for the Covered Satellite
at a premium amount that is, and on other terms and conditions that are,
commercially reasonable despite commercially reasonable efforts to obtain such
coverage (including efforts to minimize the exclusions and insurance
deductibles, subject to usual and customary exclusions consistent with the
anomalies and/or operating status of the Covered Satellite).

“Excluded Swap Obligation” means, with respect to any Subsidiary Guarantor
(other than the direct counterparty of such Swap Obligation), any Swap
Obligation if, and to the extent that, all or a portion of the guaranty of such
Subsidiary Guarantor (other than the direct counterparty of such Swap
Obligation) of, or the grant under a Loan Document by such Subsidiary Guarantor
of a security interest to secure, such Swap Obligation (or any guarantee
thereof) is or becomes illegal under the Commodity Exchange Act (or the
application or official interpretation thereof) by virtue of such Subsidiary
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act (determined after giving
effect to Section 11.28 or any similar provision in any Subsidiary Guaranty and
any and all guarantees of such Subsidiary Guarantor’s Swap Obligations by other
Loan Parties) at the time the guaranty of such Subsidiary Guarantor, or grant by
such Subsidiary Guarantor of a security interest, becomes effective with respect
to such Swap Obligation. If a Swap Obligation arises under a “master agreement”
governing more than one Hedging Agreement, such exclusion shall apply to only
the portion of such Swap Obligation that is attributable to Hedging Agreements
for which such guaranty or security interest is or becomes illegal.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed

 

17



--------------------------------------------------------------------------------

as a result of such Recipient being organized under the laws of, or having its
principal office or, in the case of any Lender, its applicable Lending Office
located in, the jurisdiction imposing such Tax (or any political subdivision
thereof) or (ii) that are Other Connection Taxes, (b) in the case of a Lender,
U.S. federal withholding Taxes imposed on amounts payable to or for the account
of such Lender with respect to an applicable interest in a Loan or Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Loan or Commitment) (other than pursuant to an assignment
request by Borrower under Section 11.26) or (ii) such Lender changes its Lending
Office, except in each case to the extent that, pursuant to Section 3.11,
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Lending Office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 3.11(g) and (d) any U.S. federal
withholding Taxes imposed under FATCA.

“Exim Credit Agreement” means that certain Credit Agreement dated as of
March 12, 2015 by and among ViaSat Technologies Limited, as borrower, Borrower,
as guarantor, JPMorgan Chase Bank, National Association, as Ex-Im Facility
Agent, and Export-Import Bank of the United States, as amended, restated,
supplemented or otherwise modified from time to time.

“Exim Indebtedness” means Indebtedness of Borrower and ViaSat Technologies
Limited under the Finance Documents (as defined in the Exim Credit Agreement).

“Existing Credit Agreement” means that certain Fifth Amended and Restated Credit
Agreement dated as of May 9, 2012 by and among Borrower, MUFG, as administrative
and collateral agent, and the lenders from time to time party thereto, as
amended prior to the date hereof.

“Existing Letters of Credit” means the letters of credit, if any, outstanding on
the Closing Date and listed on Schedule 2.4.

“Existing Satellite Project” means any Satellite Activities performed or
undertaken in connection with or with respect to any Existing Satellite System.

“Existing Satellite Systems” means (i) the ViaSat-1 Satellite manufactured by
Space Systems/Loral, Inc., the WildBlue-1 Satellite and the Anik F2 Satellite
and (ii) in each case, the related gateway facilities, earth stations and other
ground infrastructure (including user terminals and hub equipment), whether
constructed, acquired or installed before or after the Closing Date.

“Extended Commitments” means the Extended Term Loan Commitments and the Extended
Revolving Commitments.

“Extended Facility” means any additional tranche reflecting an extension of the
maturity and, if applicable, amortization schedule of any Facility established
pursuant to Section 2.12.

“Extended Facility Agreement” means an Extended Revolving Credit Facility
Agreement or an Extended Term Facility Agreement, as the context may require.

“Extended Facility Closing Date” means, with regard to an Extended Facility, the
first date all the conditions precedent set forth in the respective Extended
Facility Agreement are satisfied or waived in accordance with Section 11.2.

“Extended Facility Lender” means, at any time, with regard to an Extended
Facility, any Lender that holds Loans or Commitments under such Extended
Facility at such time.

 

18



--------------------------------------------------------------------------------

“Extended Facility Note” means, with regard to an Extended Facility, a
promissory note made by Borrower in favor of an Extended Facility Lender under
such Extended Facility, evidencing Loans made by such Extended Facility Lender
under such Extended Facility, substantially in the form of Exhibit A to the
respective Extended Facility Agreement.

“Extended Revolving Commitments” shall have the meaning provided in
Section 2.12.

“Extended Revolving Credit Facility” means an Extended Facility designated as an
“Extended Revolving Credit Facility” by Borrower and established pursuant to an
Extended Revolving Credit Facility Agreement.

“Extended Revolving Credit Facility Agreement” means an agreement in
substantially the form of Exhibit K hereto duly completed such that such
agreement shall set forth the terms and conditions relating to an Extended
Revolving Credit Facility.

“Extended Term Facility” means an Extended Facility designated as an “Extended
Term Facility” by Borrower and established pursuant to an Extended Term Facility
Agreement.

“Extended Term Facility Agreement” means an agreement in substantially the form
of Exhibit L hereto duly completed such that such agreement shall set forth the
terms and conditions relating to an Extended Term Facility.

“Extended Term Loan Commitment” means the agreement of any Lender, pursuant to
Section 2.12, to extend the Maturity Date of outstanding Term Loans owed to it
by Borrower.

“Extended Term Loans” shall have the meaning provided in Section 2.12.

“Extending Revolving Lender” shall have the meaning provided in Section 2.12.

“Extending Term Loan Lender” shall have the meaning provided in Section 2.12.

“Extension Offer” shall have the meaning provided in Section 2.12.

“Facility” means the Revolving Credit Facility, a New Term Facility, an Extended
Revolving Credit Facility or an Extended Term Facility as the context may
require.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code, and any applicable intergovernmental
agreement with respect thereto.

“FCC” shall mean the Federal Communications Commission, or any successor entity.

“Federal Funds Rate” means, as of any date of determination, the rate set forth
in the weekly statistical release designated as H.15(519), or any successor
publication, published by the Federal Reserve Board (including any such
successor, “H.15(519)”) for such date opposite the caption “Federal Funds
(Effective).” If for any relevant date such rate is not yet published in
H.15(519), the rate for such date will be the rate set forth in the daily
statistical release designated as the Composite 3:30 p.m. Quotations for U.S.
Government Securities, or any successor publication, published by the Federal
Reserve Lender of New York (including any such successor, the “Composite 3:30
p.m. Quotation”) for such date under the

 

19



--------------------------------------------------------------------------------

caption “Federal Funds Effective Rate.” If on any relevant date the appropriate
rate for such date is not yet published in either H.15(519) or the Composite
3:30 p.m. Quotations, the rate for such date will be the arithmetic mean of the
rates for the last transaction in overnight Federal funds arranged prior to 9:00
a.m. (New York City time) on that date by each of three leading brokers of
Federal funds transactions in New York City selected by the Agent. For purposes
of this Agreement, any change in the Alternate Base Rate due to a change in the
Federal Funds Rate shall be effective as of the opening of business on the
effective date of such change. If at any time the Federal Funds Rate is less
than zero, such rate shall be deemed to be zero for purposes of this Agreement.

“First Year” has the meaning given in Section 7.1(d).

“Fiscal Quarter” means a fiscal quarter of Borrower consistent with Borrower’s
SEC filings.

“Fiscal Year” means the fiscal year of Borrower ending on the last day of the
first Fiscal Quarter of each calendar year.

“Foreign Currency Letter of Credit” means a Letter of Credit issued pursuant to
Section 2.4(n) and denominated in a Permitted Foreign Currency.

“Foreign Lender” means a Lender that is not a U.S. Person.

“Foreign Restricted Subsidiary” means a Foreign Subsidiary that is a Restricted
Subsidiary.

“Foreign Subsidiary” means a Subsidiary of Borrower that is organized under the
Laws of a country (or political subdivision thereof) other than the United
States.

“Foreign Subsidiary Holdco” means any Domestic Subsidiary of Borrower all or
substantially all of the assets of which are Equity Interests (or Equity
Interests and debt interests) in one or more Foreign Subsidiaries.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the Issuing Lender, such Defaulting Lender’s Pro Rata Share of the
outstanding L/C Obligations with respect to Letters of Credit issued by the
Issuing Lender other than L/C Obligations as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof, and (b) with respect to the
Swing Line Lender, such Defaulting Lender’s Pro Rata Share of outstanding Swing
Line Advances made by the Swing Line Lender other than Swing Line Advances as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders in accordance with the terms of this Agreement.

“Funded Debt” means, as to any Person (without duplication), (a) all
Indebtedness of the types described in clauses (a), (b), (c), (d) and (e) of the
definition of “Indebtedness”; provided that, for all purposes other than the
calculation of the Total Leverage Ratio for purposes of determining the
Applicable Margin, “Funded Debt” shall exclude letters of credit unless such
letters of credit have been drawn and not reimbursed upon becoming due.

“GAAP” means, as of any date of determination, accounting principles (a) set
forth as generally accepted in then currently effective Opinions of the
Accounting Principles Board of the American Institute of Certified Public
Accountants, (b) set forth as generally accepted in then currently effective
Statements of the Financial Accounting Standards Board or (c) that are then
approved by such other entity as may be approved by a significant segment of the
accounting profession in the United States. The term

 

20



--------------------------------------------------------------------------------

“consistently applied,” as used in connection therewith, means that the
accounting principles applied are consistent in all material respects with those
applied at prior dates or for prior periods.

“Government Securities” means readily marketable (a) direct full faith and
credit obligations of the United States or obligations guaranteed by the full
faith and credit of the United States and (b) obligations of an agency or
instrumentality of, or corporation owned, controlled or sponsored by, the United
States that are generally considered in the securities industry to be implicit
obligations of the United States.

“Governmental Agency” means (a) any international, foreign, federal, state,
county or municipal government, or political subdivision thereof, (b) any
governmental or quasi-governmental agency (including, but not limited to, the
FCC), authority, board, bureau, commission, department, instrumentality or
public body (including, but not limited to, the International Telecommunication
Union (ITU)) or (c) any court or administrative tribunal of competent
jurisdiction.

“Guaranty Obligation” means, as to any Person, any (a) guarantee by that Person
of Indebtedness of, or other obligation performable by, any other Person or
(b) assurance given by that Person to an obligee of any other Person with
respect to the performance of an obligation by, or the financial condition of,
such other Person, whether direct, indirect or contingent, including any
purchase or repurchase agreement covering such obligation or any collateral
security therefor, any agreement to provide funds (by means of loans, capital
contributions or otherwise) to such other Person, any agreement to support the
solvency or level of any balance sheet item of such other Person or any
“keep-well” or other arrangement of whatever nature given for the purpose of
assuring or holding harmless such obligee against loss with respect to any
obligation of such other Person; provided, however, that the term Guaranty
Obligation shall not include endorsements of instruments for deposit or
collection in the ordinary course of business. The amount of any Guaranty
Obligation in respect of Indebtedness shall be deemed to be an amount equal to
the stated or determinable amount of the related Indebtedness (unless the
Guaranty Obligation is limited by its terms to a lesser amount, in which case to
the extent of such amount) or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the Person
in good faith. The amount of any other Guaranty Obligation shall be deemed to be
zero unless and until the amount thereof has been (or in accordance with
Financial Accounting Standards Board Statement No. 5 should be) quantified and
reflected or disclosed in the consolidated financial statements (or notes
thereto) of Borrower.

“Hazardous Materials” means substances defined as “hazardous substances”
pursuant to the Comprehensive Environmental Response, Compensation and Liability
Act of 1980, 42 U.S.C. § 9601 et seq., or as “hazardous”, “toxic” or “pollutant”
substances or as “solid waste” pursuant to the Hazardous Materials
Transportation Act, 49 U.S.C. § 1801, et seq., the Resource Conservation and
Recovery Act, 42 U.S.C. § 6901, et seq., or as “friable asbestos” pursuant to
the Toxic Substances Control Act, 15 U.S.C. § 2601 et seq. or any other
applicable Law relating to the protection of the environment or human health (as
it relates to the exposure to environmental hazards) or to the presence,
release, manufacture, use, transportation, treatment, storage, disposal or
recycling of hazardous materials, in each case as such Laws are amended from
time to time.

“Hazardous Materials Laws” means all Laws governing the treatment,
transportation or disposal of Hazardous Materials applicable to any of the Real
Property.

“Hedge Bank” any Person in its capacity as a party to a Hedging Agreement that
(a) at the time it enters into a Hedging Agreement, is a Lender or an Affiliate
of a Lender, or (b) at the time it (or its Affiliate) becomes a Lender, is a
party to a Hedging Agreement, in its capacity as a party to such Hedging
Agreement (even if such Person ceases to be a Lender or such Person’s Affiliate
ceased to be a Lender);

 

21



--------------------------------------------------------------------------------

provided, in the case of a Secured Hedging Agreement with a Person who is no
longer a Lender (or Affiliate of a Lender), such Person shall be considered a
Hedge Bank only through the stated termination date (without extension or
renewal) of such Secured Hedging Agreement, and provided further that for any of
the foregoing to be included as a “Secured Hedging Agreement” on any date of
determination by the Agent, the applicable Hedge Bank (other than the Agent or
an Affiliate of the Agent) must have delivered a Secured Party Designation
Notice to the Agent prior to such date of determination.

“Hedge Termination Value” means, in respect of any one or more Hedging
Agreements, after taking into account the effect of any legally enforceable
netting agreement relating to such Hedging Agreements, (a) for any date on or
after the date such Hedging Agreements have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and
(b) for any date prior to the date referenced in clause (a), the amount(s)
determined as the mark-to-market value(s) for such Hedging Agreements, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Hedging Agreements (which
may include a Lender or any Affiliate of a Lender).

“Hedging Agreements” means Interest Rate Protection Agreements, Commodity
Agreements and Currency Agreements.

“Increased Amount Date” has the meaning given in Section 2.8(a).

“Incremental Equivalent Indebtedness” means Indebtedness issued, incurred or
otherwise obtained by Borrower or any of its Restricted Subsidiaries in respect
of one or more series of senior unsecured notes, senior secured first lien or
junior lien notes or subordinated notes (in each case issued in a public
offering, Rule 144A or other private placement in lieu of the foregoing (and any
substantially identical notes (having the same guarantees) issued in a
dollar-for-dollar exchange therefor pursuant to an exchange offer registered
with the SEC) issued in exchange therefor)), senior secured first lien, junior
lien or unsecured loans or secured or unsecured mezzanine Indebtedness that, in
each case, if secured, will be secured by all or any portion of the Collateral
on a pari passu or junior basis with the Liens on Collateral securing the
Obligations, and that are issued or made in lieu of New Commitments; provided
that (a) the aggregate principal amount of all Incremental Equivalent
Indebtedness outstanding at any time shall not exceed the sum of
(i) $200,000,000 in the aggregate pursuant to this clause (i) (less any amount
of New Commitments established pursuant to clause (a) of the definition of New
Commitment Cap) plus (ii) at Borrower’s option, up to an amount of Incremental
Equivalent Indebtedness (together with any then outstanding, or concurrently
incurred, New Commitments) such that (x) in the case of any Incremental
Equivalent Indebtedness that is secured on a pari passu basis with any Liens on
the Collateral securing the Obligations, the Senior Secured Leverage Ratio
(calculated on a Pro Forma Basis after giving effect to the incurrence of such
Indebtedness (assuming the borrowing of the maximum credit thereunder) and the
application of the proceeds therefrom) shall be no greater than 3.25 to 1.00 and
(y) in the case of any Incremental Equivalent Indebtedness that is secured on a
junior basis with any Liens on the Collateral securing the Obligations or
unsecured, the Total Leverage Ratio (calculated on a Pro Forma Basis after
giving effect to the incurrence of such Indebtedness (assuming the borrowing of
the maximum credit thereunder) and the application of the proceeds therefrom)
shall be no greater than 0.25 to 1.00 less than the then applicable Total
Leverage Ratio financial covenant level set forth in Section 6.13, (b) in the
case of Incremental Equivalent Indebtedness that is secured, the obligations in
respect thereof shall not be secured by any Lien on any asset of Borrower or any
Restricted Subsidiary other than any asset constituting Collateral, (c) if such
Incremental Equivalent Indebtedness is secured, such Incremental Equivalent
Indebtedness shall be subject to an applicable Intercreditor Agreement, (d) in
the case of Incremental Equivalent Indebtedness with respect to which a Loan
Party is an obligor, all obligors with respect thereto must be Loan Parties,
(e) in the case of Incremental Equivalent Indebtedness with respect to which a
Loan Party is an obligor, such Incremental Equivalent Indebtedness shall have a
final maturity

 

22



--------------------------------------------------------------------------------

date which is no earlier than the Revolving Loan Maturity Date (provided that
Incremental Equivalent Indebtedness with an aggregate principal amount not
exceeding $100,000,000 may have a final maturity date that is earlier than the
Revolving Loan Maturity Date so long as, at the time of incurrence thereof, the
Senior Secured Leverage Ratio (calculated on a Pro Forma Basis after giving
effect to the incurrence of such Indebtedness (assuming the borrowing of the
maximum credit thereunder) does not exceed 2.00 to 1.0), and (f) in the case of
Incremental Equivalent Indebtedness with respect to which a Loan Party is an
obligor, such Incremental Equivalent Indebtedness shall have terms and
conditions (other than with respect to pricing, fees, rate floors and optional
prepayment or redemption terms) substantially similar to, or (taken as a whole)
no more favorable (as reasonably determined by Borrower) to the lenders or
holders providing such Incremental Equivalent Indebtedness, than those
applicable to the Obligations (except for covenants or other provisions
(1) conformed (or added) in the Loan Documents, for the benefit of the Lenders,
pursuant to an amendment thereto subject solely to the reasonable satisfaction
of the Agent (provided that if such Incremental Equivalent Indebtedness is no
longer outstanding, then at the option of Borrower, such covenants or other
provisions shall be removed from the Loan Documents pursuant to an amendment
thereto) or (2) applicable only to periods after the latest Maturity Date at the
time of the issuance or incurrence of such Incremental Equivalent Indebtedness)
or such terms and conditions shall be current market terms for such type of
Incremental Equivalent Indebtedness (as reasonably determined in good faith by
Borrower). Borrower may elect to utilize capacity under clause (b) of the
foregoing proviso prior to utilizing capacity under clause (a) of the foregoing
proviso. To the extent there is capacity under both of clauses (a)(i) and
(a)(ii) to the foregoing proviso on any date that Incremental Equivalent
Indebtedness is incurred and Borrower does not make an election as to the
utilization of such clauses, Borrower will be deemed to have elected to utilize
clause (a)(ii) of the foregoing proviso prior to any utilization of clause
(a)(i) of the foregoing proviso.

“Indebtedness” means, as to any Person (without duplication), (a) indebtedness
of such Person for borrowed money or for the deferred purchase price of Property
(excluding (i) trade and other accounts payable accrued in the ordinary course
of business and not past due for more than sixty (60) days after the date on
which such trade account was created) and (ii) contingent in-orbit incentive
payments or other contingent deferred payments earned by a manufacturer during
the life of a satellite under any satellite manufacturing contract), including
any Guaranty Obligation for any such indebtedness, (b) indebtedness or Guaranty
Obligations of such Person of the nature described in clause (a) that is
non-recourse to the credit of such Person but is secured by assets of such
Person, to the extent of the fair market value of such assets as determined in
good faith by such Person, (c) Capital Lease Obligations of such Person,
(d) indebtedness of such Person arising under bankers’ acceptance facilities,
(e) any direct or contingent obligations of such Person under letters of credit
issued for the account of such Person and (f) any net obligations of such Person
under any Hedging Agreement. The amount of any net obligation under any Hedging
Agreement on any date shall be deemed to be the Hedge Termination Value thereof
as of such date.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of Borrower
or any Subsidiary Guarantor under any Loan Document and (b) to the extent not
otherwise described in clause (a), Other Taxes.

“Indemnitees” has the meaning given in Section 11.11.

“In-Orbit Insurance” means, with respect to any Covered Satellite, insurance or
other contractual arrangement providing for coverage against the risk of loss of
or damage to such Covered Satellite attaching upon the expiration of the launch
insurance therefor (or, if launch insurance is not procured, upon the initial
completion of in-orbit testing) and attaching, during the commercial in-orbit
service of such Covered Satellite, upon the expiration of the immediately
preceding corresponding policy or other

 

23



--------------------------------------------------------------------------------

contractual arrangement, as the case may be, subject to the terms and conditions
set forth in this Agreement.

“In-Orbit Spare Capacity” means a satellite or the payload of a satellite that:

(a) is available in the event of a Covered Satellite loss or failure in order to
restore service on the Covered Satellite;

(b) meets or exceeds the contractual performance specifications for the payload
being protected; and

(c) may be provided directly by Borrower or a Subsidiary or by another satellite
operator pursuant to a contractual arrangement.

“Intangible Assets” means assets that are considered intangible assets under
GAAP, including customer lists, goodwill, covenants not to compete, copyrights,
trade names, trademarks, licenses and patents.

“Intercreditor Agreement” means (i) in the case of any Indebtedness that is
secured by a Lien on the Collateral that is pari passu with the Lien on the
Collateral securing the Obligations, an intercreditor agreement based on the
terms contained in Exhibit G-1 attached hereto and (ii) in the case of any
Indebtedness that is secured by a Lien on the Collateral that is junior to the
Lien on the Collateral securing the Obligations, an intercreditor agreement
based on the terms contained in Exhibit G-2 attached hereto, in each case, with
such modifications, if any, subject to the Agent’s reasonable approval.

“Interest Coverage Ratio” means, as of the last day of any Fiscal Quarter, the
ratio of (a) EBITDA for the fiscal period consisting of the four (4) Fiscal
Quarters ended on such date to (b) Cash Interest Expense of Borrower and its
Restricted Subsidiaries for such fiscal period.

“Interest Expense” means, with respect to any Person and as of the last day of
any fiscal period, the sum of (a) all interest, fees, charges and related
expenses (in each case as such expenses are calculated according to GAAP) paid
or payable (without duplication) for that fiscal period by that Person to a
lender in connection with borrowed money (including any obligations for fees,
charges and related expenses payable to the issuer of any letter of credit) or
the deferred purchase price of assets that are considered “interest expense”
under GAAP plus (b) the portion of rent paid or payable (without duplication)
for that fiscal period by that Person under Capital Lease Obligations that
should be treated as interest in accordance with Financial Accounting Standards
Board Statement No. 13.

“Interest Rate Protection Agreement” means a written agreement between Borrower
or any of its Restricted Subsidiaries and one or more financial institutions
providing for “swap,” “cap,” “collar” or other interest rate protection with
respect to any Indebtedness.

“Investment” means, when used in connection with any Person, any investment by
or of that Person, whether by means of purchase or other acquisition of Equity
Interests or other securities of any other Person or by means of a loan, advance
creating a debt, capital contribution, guaranty or other debt or equity
participation or interest in any other Person; provided that (a) expenditures by
Borrower or the Restricted Subsidiaries with respect to Customer Equipment shall
not be deemed to be an Investment and (b) intercompany receivables and payables
in the ordinary course of business in exchange for goods and services on an
arm’s length basis shall not be deemed to be Investments. The amount of any
Investment shall be the amount actually invested (minus any return of capital
with respect to such Investment which

 

24



--------------------------------------------------------------------------------

has actually been received in Cash or has been converted into Cash), without
adjustment for subsequent increases or decreases in the value of such
Investment.

“Issuing Lender” means MUFG, Bank of America, N.A. and JPMorgan Chase Bank,
N.A., or any other Lender capable of issuing Commercial Letters of Credit or
Standby Letters of Credit and approved by Borrower and Agent (such consent not
to be unreasonably withheld or delayed) that has accepted appointment as an
Issuing Lender.

“Joint Venture” means any direct or indirect Investment by Borrower or any
Restricted Subsidiary in any Person that is not a Wholly-Owned Subsidiary of
Borrower, which Person is engaged in a Permitted Business.

“L/C Advance” means, with respect to each Revolving Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its Pro
Rata Share.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Loan.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all unreimbursed amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 2.4(k).

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, regulations, ordinances, codes and administrative or
judicial precedents of any Governmental Agency.

“Lender” means (a) each lender whose name is set forth in the signature pages of
the Second Amendment, (b) each lender which may hereafter become a party to this
Agreement pursuant to Section 2.8, Section 11.8 or pursuant to a New Term
Facility Supplement, (c) the successors and assigns of the Persons described in
clauses (a) and (b), (d) unless the context requires otherwise, the Swing Line
Lender and (e) as the context requires, the Issuing Lender.

“Letter of Credit Sublimit” means an amount equal to $150,000,000; provided,
however, that with respect to (i) MUFG, in its capacity as an L/C Issuer, the
Letter of Credit Sublimit shall not exceed $50,000,000 without its consent,
(ii) Bank of America, N.A., in its capacity as an L/C Issuer, the Letter of
Credit Sublimit shall not exceed $50,000,000 without its consent and
(iii) JPMorgan Chase Bank, N.A., in its capacity as an L/C Issuer, the Letter of
Credit Sublimit shall not exceed $50,000,000 without its consent. The Letter of
Credit Sublimit is part of, and not in addition to, the Revolving Credit
Facility.

“Letters of Credit” means (a) the Existing Letters of Credit and (b) any
Commercial Letters of Credit or Standby Letters of Credit issued by an Issuing
Lender pursuant to Section 2.4.

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment for
security, security interest, encumbrance, lien or charge of any kind, whether
voluntarily incurred or arising by operation of Law or otherwise, affecting any
Property, including any conditional sale or other title retention agreement, any
lease in the nature of a security interest, and/or the filing of any financing
statement (other than a precautionary financing statement with respect to a
lease that is not in the nature of a security interest) under the Uniform
Commercial Code or comparable Law of any jurisdiction with respect to any
Property.

 

25



--------------------------------------------------------------------------------

“Limited Condition Transaction” means a Permitted Acquisition or similar
Investment permitted hereunder that Borrower or one or more of its Restricted
Subsidiaries is contractually committed to consummate (it being understood that
such commitment may be subject to conditions precedent, which conditions
precedent may be amended, satisfied or waived in accordance with the terms of
the applicable agreement) and whose consummation is not conditioned on the
availability of, or on obtaining, third party financing and which has been
designated as a Limited Condition Transaction by Borrower in writing to the
Agent.

“Liquidity” means, as of any date of determination, the sum of (x) all domestic
Cash and Cash Equivalents held by Borrower and its Domestic Restricted
Subsidiaries plus (y) the maximum aggregate unused Revolving Commitment and any
other revolving commitment of Borrower and its Domestic Restricted Subsidiaries
(with a tenor that is at least as long as the remaining tenor of the Revolving
Commitment) to the extent unused as of such date that is available for general
corporate purposes, the availability of which is subject to the making of
representations and warranties similar to those contained in Article 4 of this
Agreement.

“Loan” means, as the context may require, the amount of a particular Advance
made or to be made, or the aggregate of the Advances made at any one time by the
Lenders pursuant to Section 2.1 or pursuant to the terms of any New Term
Facility Supplement or Extended Facility Agreement.

“Loan Documents” means, collectively, this Agreement, the Notes, the Subsidiary
Guaranty (if any), the Security Agreements, each New Term Facility Supplement,
each Extended Facility Agreement and any other agreements of any type or nature
hereafter executed and delivered by Borrower or any of the Subsidiary Guarantors
to the Agent, the Issuing Lender or to any Lender in any way relating to or in
furtherance of this Agreement (but specifically excluding any Secured Hedging
Agreement and agreements governing Bank Products).

“Loan Parties” means Borrower and the Subsidiary Guarantors (if any), and “Loan
Party” means any one of them.

“Margin Stock” means “margin stock” as such term is defined in Regulation U.

“Material Adverse Effect” means any set of circumstances or events which (a) has
had or would reasonably be expected to have any material adverse effect
whatsoever on the validity or enforceability of any Loan Document, (b) has been
or would reasonably be expected to be material and adverse to the business,
operations or financial condition of Borrower and its Restricted Subsidiaries,
taken as a whole or (c) has had a material adverse effect or would reasonably be
expected to have a material adverse effect on the ability of Borrower to perform
the Obligations.

“Maturity Date” means (a) with respect to any tranche of Term Loans (including
any New Term Loans or Extended Term Loans), the maturity dates specified
therefor in the applicable New Term Facility Supplement or Extended Facility
Agreement and (b) with respect to the Revolving Commitments, the applicable
Revolving Loan Maturity Date.

“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during any period when a Lender constitutes a
Defaulting Lender, an amount equal to 103% of the Fronting Exposure of the
Issuing Lender with respect to Letters of Credit issued and outstanding at such
time, (b) with respect to Cash Collateral consisting of cash or deposit account
balances provided in accordance with the provisions of Section 2.11(a)(i),
(a)(ii), (a)(iii) or (a)(iv), an amount equal to 103% of the Outstanding Amount
of all

 

26



--------------------------------------------------------------------------------

L/C Obligations, and (c) otherwise, an amount determined by the Agent and the
Issuing Lender in their sole discretion.

“MUFG” shall have the meaning provided in the introductory paragraph to this
Agreement.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA to which Borrower or any of its ERISA Affiliates
contributes or is obligated to contribute.

“Net Cash Proceeds” means, with respect to any issuance or sale of Equity
Interests, the Cash proceeds received by or for the account of Borrower and its
Restricted Subsidiaries from such issuance or sale to a Person other than
Borrower or any of its Restricted Subsidiaries, net of (i) attorneys’ fees,
accountants’ fees, underwriters’ or placement agents’ fees, listing fees,
discounts or commissions and brokerage, consultant and other out-of-pocket fees,
charges and expenses actually incurred in connection with such issuance or sale
and (ii) any taxes paid or payable as a result of such issuance or sale (after
taking into account any available tax credit or deductions and any tax sharing
arrangements).

“Net Cash Sales Proceeds” means, with respect to any Disposition, the sum of
(a) the Cash proceeds received by or for the account of Borrower and its
Restricted Subsidiaries from such Disposition plus (b) the amount of Cash
received by or for the account of Borrower and its Restricted Subsidiaries upon
the sale, collection or other liquidation of any proceeds that are not Cash from
such Disposition, in each case net of (i) any amount required to be paid to any
Person owning an interest in the assets disposed of, (ii) any amount applied to
the repayment of Indebtedness secured by a Lien permitted under Section 6.9 on
the asset disposed of, (iii) any transfer, income or other taxes payable as a
result of such Disposition (after taking into account any available tax credit
or deductions and any tax sharing arrangements), (iv) professional fees and
expenses, fees due to any Governmental Agency, broker’s commissions and other
out-of-pocket costs of sale actually paid to any Person that is not an Affiliate
of Borrower attributable to such Disposition and (v) any reserves established in
accordance with GAAP in connection with such Disposition.

“Net Income” means, with respect to any fiscal period, the consolidated net
income of Borrower and its Restricted Subsidiaries for that period, determined
in accordance with GAAP, consistently applied.

“New Commitment Cap” means an amount equal to the sum of (a) $200,000,000 in the
aggregate pursuant to this clause (a) (less any amount of Incremental Equivalent
Indebtedness incurred pursuant to clause (a)(i) of the proviso to the definition
thereof) plus (b) at Borrower’s option, up to an amount of New Commitments
(together with any then outstanding, or concurrently incurred, Incremental
Equivalent Indebtedness (assuming the borrowing of the maximum credit
thereunder)) such that the Senior Secured Leverage Ratio (calculated on a Pro
Forma Basis after giving effect to the incurrence of such Indebtedness (assuming
the borrowing of the maximum credit thereunder) and the application of the
proceeds therefrom) shall be no greater than 3.25 to 1.00; provided that
(i) Borrower may elect to utilize capacity under the foregoing clause (b) prior
to utilizing capacity under the foregoing clause (a) and (ii) to the extent
there is capacity under both of the foregoing clauses (a) and (b) on any date
that New Commitments are established and Borrower does not make an election as
to the utilization of such clauses, Borrower will be deemed to have elected to
utilize the foregoing clause (b) prior to any utilization of the foregoing
clause (a).

“New Commitments” has the meaning given in Section 2.8(a).

“New Revolving Commitment” has the meaning given in Section 2.8(a).

 

27



--------------------------------------------------------------------------------

“New Revolving Loan Lender” has the meaning given in Section 2.8(a).

“New Term Facility” means any additional tranche of term commitments and loans
established pursuant to a New Term Facility Supplement.

“New Term Facility Note” means, with regard to a New Term Facility, a promissory
note made by Borrower in favor of a New Term Facility Lender under such New Term
Facility, evidencing New Term Facility Loans made by such New Term Facility
Lender under such New Term Facility, substantially in the form of Exhibit A to
the respective New Term Facility Supplement.

“New Term Facility Supplement” means a supplement to this Agreement in
substantially the form of Exhibit J hereto duly completed such that such
supplement shall set forth the terms and conditions relating to a New Term
Facility.

“New Term Loan” has the meaning given in Section 2.8(c).

“New Term Loan Commitment” has the meaning given in Section 2.8(a).

“New Term Loan Lender” has the meaning given in Section 2.8(a).

“Non-Consenting Lender” has the meaning given in Section 11.26.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Note” means any of the Revolving Notes, the Swing Line Notes, the New Term
Facility Notes, if any, or the Extended Facility Notes, if any, and “Notes”
means all of the Revolving Notes, all of the Swing Line Notes, all of the New
Term Facility Notes, if any, and all of the Extended Facility Notes, if any.

“Obligations” means all present and future obligations of every kind or nature
of Borrower or any of the Subsidiary Guarantors at any time and from time to
time owed to the Agent, the Issuing Lender or the Lenders or any one or more of
them, under any one or more of the Loan Documents, whether due or to become due,
matured or unmatured, liquidated or unliquidated, or contingent or
noncontingent, including obligations of performance as well as obligations of
payment, and including interest that accrues after the commencement of any
proceeding under any Debtor Relief Law by or against Borrower or any of the
Subsidiary Guarantors; provided, however, that the “Obligations” of a Loan Party
shall exclude any Excluded Swap Obligations with respect to such Loan Party.

“Opinion of Counsel” means the favorable written legal opinion of Latham &
Watkins LLP, counsel to Borrower, as to such matters as the Agent may reasonably
request, in form and substance satisfactory to the Agent.

“Other Satellite Project” means any Satellite Activities performed or undertaken
in connection with or with respect to any Other Satellite System.

“Other Satellite System” means (i) a Satellite (other than the ViaSat-1,
WildBlue-1 and Anik F2 Satellites) manufactured by, on behalf of or in
consultation with or otherwise acquired by Borrower or any of its Subsidiaries
and (ii) any gateway facilities, earth stations and other ground infrastructure
(including user terminals and hub equipment).

 

28



--------------------------------------------------------------------------------

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment.

“Outstanding Amount” means (a) with respect to any Revolving Loans, Swing Line
Loans and Term Loans (if any) on any date, the aggregate outstanding principal
amount thereof after giving effect to any borrowings and prepayments or
repayments of Revolving Loans, Swing Line Loans and Term Loans, as the case may
be, occurring on such date; and (b) with respect to any L/C Obligations on any
date, the Dollar Equivalent amount of such L/C Obligations on such date after
giving effect to any issuance of Letters of Credit occurring on such date and
any other changes in the aggregate amount of the L/C Obligations as of such
date, including as a result of any reimbursements by Borrower of unreimbursed
amounts.

“Participant Register” has the meaning given in Section 11.8(e).

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereof
established under ERISA.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, which is
subject to Title IV of ERISA and is maintained by Borrower or to which Borrower
contributes or has an obligation to contribute.

“Permitted Acquisition” means any Acquisition of another Person that is engaged
in, or of assets relating to, a Permitted Business; provided that: (i) subject
(in the case of a Limited Condition Transaction) to Section 1.9, no Default or
Event of Default shall exist at the time of such Acquisition or would exist
immediately after giving effect to such Acquisition, (ii) subject (in the case
of a Limited Condition Transaction) to Section 1.9, if the total consideration
(whether such consideration is in the form of Equity Interests, cash or
otherwise) for such Acquisition exceeds $75,000,000, as determined by Borrower
in good faith, a Responsible Official shall certify on behalf of Borrower in
writing that Borrower would have been in compliance with a Total Leverage Ratio
that is 0.25 to 1.00 less than the then applicable Total Leverage Ratio
financial covenant level set forth in Section 6.13 (after giving effect to such
Acquisition on a Pro Forma Basis) as of the last day of the period of four
(4) Fiscal Quarters most recently ended prior to the date of such Acquisition
for which financial statements prepared on a consolidated basis in accordance
with GAAP are available and (iii) if the total consideration (whether such
consideration is in the form of Equity Interests, cash or otherwise) for such
Acquisition exceeds $50,000,000, as determined by Borrower in good faith,
Borrower shall use commercially reasonable efforts to provide the Agent with at
least one (1) week prior written notice of such Acquisition, together with
(x) at least one (1) year (or such shorter period in which the target has been
in existence) of historical financial information relating to the target and
(y) such other documentation pertaining to the Acquisition, including the
purchase agreement and quarterly projections prepared on a Pro Forma Basis, as
the Agent may reasonably request, in the case of clauses (x) and (y), solely to
the extent reasonably available to Borrower.

 

29



--------------------------------------------------------------------------------

“Permitted Additional Indebtedness” means, collectively, (i) Incremental
Equivalent Indebtedness; (ii) Indebtedness of the Subsidiary Guarantors under
any Guaranty Obligations in respect of any Incremental Equivalent Indebtedness;
and (iii) any Permitted Refinancing Indebtedness in respect of any Incremental
Equivalent Indebtedness (provided, that such Permitted Refinancing Indebtedness
otherwise qualifies as Incremental Equivalent Indebtedness); provided that the
same shall (to the extent secured) be subject to the terms and conditions of an
Intercreditor Agreement.

“Permitted Business” means: (a) the study, research, development, testing, and
support of “off-the-shelf,” semi-custom and custom communication and satellite
systems, products and components (including without limitation terrestrial,
airborne and space systems); (b) the design, manufacture, production, sale,
distribution and operation of satellite and other wireless or wired networks and
networking systems, products and services to government and commercial customers
and consumers (including without limitation terrestrial, airborne and space
systems); (c) the management and provision of network satellite and other
communication and information services; (d) the design, development, sale,
provision and distribution of fixed and mobile broadband products and services,
information security products and services, and media products and services
relating to the electronic delivery of content; (e) the business of Borrower and
its Subsidiaries as historically and currently conducted; and (f) any and all
business and other activities related to, in furtherance of, or ancillary or
complementary to the foregoing.

“Permitted ECA Financing” means any financing arrangement with respect to
Indebtedness issued to or owed to or guaranteed or otherwise supported by any
export credit agency (whether of the United States or any foreign jurisdiction
and including, without limitation, Export-Import Bank of the United States,
Compagnie Française d’Assurance pour le Commerce Extérieur, Nippon Export and
Investment Insurance and any other government export credit agency) or
institution serving a similar function for the purpose of financing (in whole or
in part) any Other Satellite Project with tenor and principal repayment terms
that are customary for export-import financings of a similar type as determined
by Borrower in its reasonable discretion.

“Permitted Encumbrances” means, with respect to Borrower and its Restricted
Subsidiaries:

(a) inchoate Liens incident to construction on or maintenance of Property; or
Liens incident to construction on or maintenance of Property now or hereafter
filed of record for which adequate reserves have been set aside (or deposits
made pursuant to applicable Law) and which are being contested in good faith by
appropriate proceedings and have not proceeded to judgment, provided that, by
reason of nonpayment of the obligations secured by such Liens, no such Property
is subject to a material impending risk of loss or forfeiture;

(b) Liens for taxes and assessments on Property which are not yet past due; or
Liens for taxes and assessments on Property for which adequate reserves have
been set aside and are being contested in good faith by appropriate proceedings
and have not proceeded to judgment, provided that, by reason of nonpayment of
the obligations secured by such Liens, no such Property is subject to a material
impending risk of loss or forfeiture;

(c) defects and irregularities in title to any Property which in the aggregate
do not materially impair the fair market value or use of the Property for the
purposes for which it is or may reasonably be expected to be held;

(d) easements, exceptions, reservations, or other agreements for the purpose of
pipelines, conduits, cables, wire communication lines, power lines and
substations, streets, trails, walkways, drainage, irrigation, water, and
sewerage purposes, dikes, canals, ditches, the removal of oil, gas, coal, or
other minerals, and other like purposes affecting Property which in the

 

30



--------------------------------------------------------------------------------

aggregate do not materially burden or impair the fair market value or use of
such Property for the purposes for which it is or may reasonably be expected to
be held;

(e) easements, exceptions, reservations, or other agreements for the purpose of
facilitating the joint or common use of Property in or adjacent to a shopping
center or similar project affecting Property which in the aggregate do not
materially burden or impair the fair market value or use of such Property for
the purposes for which it is or may reasonably be expected to be held;

(f) rights reserved to or vested in any Governmental Agency to control or
regulate, or obligations or duties to any Governmental Agency with respect to,
the use of any Property;

(g) rights reserved to or vested in any Governmental Agency to control or
regulate, or obligations or duties to any Governmental Agency with respect to,
any right, power, franchise, grant, license, or permit;

(h) present or future zoning laws and ordinances or other laws and ordinances
restricting the occupancy, use, or enjoyment of Property;

(i) statutory Liens, other than those described in clauses (a) or (b) above,
arising in the ordinary course of business with respect to obligations which are
not delinquent or are being contested in good faith, provided that, if
delinquent, adequate reserves have been set aside with respect thereto and, by
reason of nonpayment, no Property is subject to a material impending risk of
loss or forfeiture;

(j) covenants, conditions, and restrictions affecting the use of Property which
in the aggregate do not materially impair the fair market value or use of the
Property for the purposes for which it is or may reasonably be expected to be
held;

(k) rights of tenants under leases and rental agreements covering Property
entered into in the ordinary course of business of the Person owning such
Property;

(l) Liens consisting of pledges or deposits to secure obligations under workers’
compensation laws or similar legislation, including Liens of judgments
thereunder which are not currently dischargeable;

(m) Liens consisting of pledges or deposits of Property to secure performance in
connection with operating leases made in the ordinary course of business;

(n) Liens consisting of deposits of Property to secure bids made with respect
to, or performance of, contracts (other than contracts creating or evidencing an
extension of credit to the depositor);

(o) Liens consisting of any right of offset, or statutory bankers’ lien, on bank
deposit accounts maintained in the ordinary course of business so long as such
bank deposit accounts are not established or maintained for the purpose of
providing such right of offset or bankers’ lien;

(p) Liens consisting of deposits of Property to secure statutory obligations of
Borrower and its Restricted Subsidiaries;

 

31



--------------------------------------------------------------------------------

(q) Liens consisting of deposits of Property to secure (or in lieu of) surety,
appeal or customs bonds;

(r) Liens created by or resulting from any litigation or legal proceeding in the
ordinary course of business which is currently being contested in good faith by
appropriate proceedings, provided that, adequate reserves have been set aside
and no material Property is subject to a material impending risk of loss or
forfeiture;

(s) other non-consensual Liens incurred in the ordinary course of business but
not in connection with the incurrence of any Indebtedness, which do not in the
aggregate, when taken together with all other Liens, materially impair the fair
market value or use of the Property for the purposes for which it is or may
reasonably be expected to be held;

(t) Liens securing Permitted Additional Indebtedness (to the extent secured);
provided that such Liens are subject to an applicable Intercreditor Agreement in
accordance with the definition of “Permitted Additional Indebtedness”; and

(u) Rights of Others consisting of (i) an interest (other than a legal or
equitable co-ownership interest, an option or right to acquire a legal or
equitable co-ownership interest and any interest of a ground lessor under a
ground lease), that does not materially impair the fair market value or use of
Property for the purposes for which it is or may reasonably be expected to be
held, (ii) an option or right to acquire a Lien that would be a Permitted
Encumbrance, (iii) the subordination of a lease or sublease in favor of a
financing entity and (iv) a license, or similar right, of or to Intangible
Assets granted in the ordinary course of business.

“Permitted Foreign Currency” means, with respect to Letters of Credit issued
pursuant to Section 2.4(n), Australian dollars, British pounds sterling, Euros,
Swiss francs, Canadian dollars and any other currency acceptable to the Agent
and the applicable Issuing Lender.

“Permitted Refinancing Indebtedness” shall mean Indebtedness issued or incurred
to refinance, refund, extend, renew or replace all or a portion of Permitted
Additional Indebtedness, Subordinated Obligations or Exim Indebtedness, as the
case may be (“Refinanced Indebtedness”); provided that (i) the principal amount
of such refinancing, refunding, extending, renewing or replacing Indebtedness is
not greater than the principal amount of such Refinanced Indebtedness (except by
an amount no greater than the sum of unpaid accrued interest thereon, any
premium reasonably determined to be necessary to accomplish such transaction,
any original issue discount on such exchanging, extending, renewing, replacing
or refinancing Indebtedness, and reasonable fees and expenses incurred in
connection with the foregoing), (ii) such refinancing, refunding, extending,
renewing or replacing Indebtedness has a final maturity that is no earlier than
such Refinanced Indebtedness, (iii) if such Refinanced Indebtedness or any
Guaranty Obligations thereof are subordinated to the Secured Obligations, such
refinancing, refunding, extending, renewing or replacing Indebtedness and any
Guaranty Obligations thereof remain so subordinated on terms, when taken as a
whole, no less favorable to the Lenders, (iv) such Indebtedness, if secured, is
not secured by a Lien on any assets other than the collateral securing the
Refinanced Indebtedness (including, for the avoidance of doubt, after acquired
collateral that would have secured such Refinanced Indebtedness pursuant to the
terms of such Refinanced Indebtedness), (v) in the case of Permitted Refinancing
Indebtedness of Permitted Additional Indebtedness that will be secured by the
Collateral, the relevant holders of such refinancing, refunding, extending,
renewing or replacing Indebtedness become party to (or otherwise remain a party
to) an applicable Intercreditor Agreement, and (vi) the obligors with respect to
such Permitted Refinancing Indebtedness shall be the same as the obligors with
respect to such Refinanced Indebtedness.

 

32



--------------------------------------------------------------------------------

“Person” means any individual or entity, including a trustee, corporation,
limited liability company, general partnership, limited partnership, joint stock
company, trust, estate, unincorporated organization, business association, firm,
joint venture, Governmental Agency, or other entity.

“Pricing Certificate” means a certificate in the form of Exhibit C, properly
completed and signed by a Senior Officer or his or her designated representative
of Borrower.

“Pricing Period” means (a) the period commencing on the Closing Date and ending
on December 1, 2013, and (b) thereafter, the period commencing on each
December 2, March 2, June 2 and September 2, and ending on the next following
March 1, June 1, September 1 and December 1, respectively.

“Prime Rate” means the rate of interest publicly announced from time to time by
the Agent in San Francisco, California (or other headquarters city of the
Agent), as its “reference rate.” The “reference rate” is one of several base
rates used by the Agent and serves as the basis upon which effective rates of
interest are calculated for loans and other credits making reference thereto.
The “reference rate” is not necessarily the lowest base interest rate used by
the Agent. The “reference rate” is evidenced by the recording thereof after its
announcement in such internal publication or publications as the Agent may
designate. Any change in the Prime Rate announced by the Agent shall take effect
at the opening of business on the day specified in the public announcement of
such change. If at any time the Prime Rate is less than zero, such rate shall be
deemed to be zero for purposes of this Agreement.

“Pro Forma Basis” means, with respect to compliance with any financial test or
ratio or preparation and delivery of pro forma financial information hereunder
(including any incurrence test), compliance with such financial test or ratio or
preparation and delivery of such financial information after giving effect to
any EBITDA Event that occurred during the relevant testing period for which such
financial test or ratio is being calculated, including pro forma adjustments
arising out of events which are directly attributable to the proposed EBITDA
Event (including, to the extent elected by Borrower, “run-rate” cost savings,
operating expense reductions and synergies) that are reasonably quantifiable and
factually supportable and that are expected to have a continuing impact, and
such other adjustments as are determined in accordance with the definition of
EBITDA, in each case as determined by Borrower in good faith and certified on
behalf of Borrower by a Responsible Official in writing, using, for purposes of
determining such compliance with a financial test or ratio (including any
incurrence test), the historical financial statements of all entities,
divisions, operating units or assets so acquired or sold and the consolidated
financial statements of Borrower and/or any of its Restricted Subsidiaries,
calculated as if such EBITDA Event, and all other EBITDA Events that have been
consummated during the relevant period, and any Indebtedness incurred or repaid
in connection therewith, had been consummated and incurred or repaid at the
beginning of such period, and any interest thereon shall be deemed to have
accrued from such day on such Indebtedness at the applicable rates provided
therefor (and in the case of interest that does or would accrue at formula or
floating rate, at the rate in effect at the time of determination) and shall be
included in the results of Borrower and its Restricted Subsidiaries for such
period; provided that (i) interest accrued during such period on, and the
principal of, any Indebtedness repaid or to be repaid or refinanced in such
transaction shall be excluded from the results of Borrower and its Restricted
Subsidiaries for such period and (ii) the total increase to EBITDA pursuant to
this definition as a result of pro forma “run-rate” cost savings, operating
expense reductions and synergies adjustments in any four consecutive Fiscal
Quarter period, together with the total amount added-back to EBITDA pursuant to
clauses (b)(vi), (b)(xviii) and (b)(xix) of the definition of EBITDA for such
period, shall be limited to 15.0% of EBITDA for such period (determined prior to
giving effect to the increases to EBITDA contemplated by this definition and the
addbacks contemplated by clauses (b)(vi), (b)(xviii) and (b)(xix) of the
definition of EBITDA).

 

33



--------------------------------------------------------------------------------

“Projections” means the projected financial information to be prepared by
Borrower and furnished to the Lenders hereunder.

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.

“Pro Rata Share” means, with respect to any Lender at any time, (a) with respect
to such Lender’s Revolving Commitment at any time, the percentage (carried out
to the ninth decimal place) of the aggregate Revolving Commitments represented
by such Lender’s Revolving Commitment at such time; provided that if the
commitment of each Lender to make Revolving Loans and the obligation of the
Issuing Lender to issue, amend or extend Letters of Credit have been terminated
pursuant to Section 9.2 or if the Revolving Commitments have expired, then the
Pro Rata Share of each Lender shall be determined based on the Pro Rata Share of
such Lender most recently in effect, giving effect to any subsequent
assignments, and (b) with respect to such Lender’s portion of any outstanding
Term Loan at any time, the percentage (carried out to the ninth decimal place)
of the outstanding principal amount of such Term Loan held by such Lender at
such time. The initial Pro Rata Share of each Lender is set forth opposite the
name of such Lender on Schedule 1.1 or in the Assignment and Assumption or other
documentation pursuant to which such Lender becomes a party hereto, as
applicable. The Pro Rata Shares shall be subject to adjustment as provided in
Section 2.10.

“Qualified ECP Guarantor” means, at any time, in respect of any Swap Obligation,
each Loan Party with total assets exceeding $10,000,000 or that qualifies at
such time as an “eligible contract participant” under the Commodity Exchange Act
and can cause another Person to qualify as an “eligible contract participant” at
such time under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Quarterly Payment Date” means each April 1, July 1, October 1 and January 1,
commencing with January 1, 2014.

“Real Property” means, as of any date of determination, all real property then
or theretofore owned, leased or occupied by any of Borrower or its Restricted
Subsidiaries.

“Recipient” means (a) the Agent, (b) any Lender and (c) the Issuing Lender, as
applicable.

“Refunded Swing Line Advances” has the meaning given in Section 2.9(c).

“Register” has the meaning given in Section 11.8(d).

“Regulation D” means Regulation D, as at any time amended, of the Board of
Governors of the Federal Reserve System, or any other regulation in substance
substituted therefor.

“Regulation U” means Regulation U, as at any time amended, of the Board of
Governors of the Federal Reserve System, or any other regulation in substance
substituted therefor.

“Related Parties” means, with respect to any Person, such Person’s Affiliates,
directors, officers, agents, trustees, managers, administrators, attorneys and
employees.

“Request for Letter of Credit” means a written request for a Letter of Credit on
the Issuing Lender’s then-current form of application and agreement for the
issuance or amendment of a Letter of Credit, signed by a Responsible Official of
Borrower and properly completed to provide all information required to be
included therein.

 

34



--------------------------------------------------------------------------------

“Request for Loan” means a written request for a Loan substantially in the form
of Exhibit D, signed by a Responsible Official of Borrower, on behalf of
Borrower, and properly completed to provide all information required to be
included therein.

“Requirement of Law” means, as to any Person, the articles or certificate of
incorporation and by-laws or other organizational or governing documents of such
Person, and any Law, or judgment, award, decree, writ or determination of a
Governmental Agency, in each case applicable to or binding upon such Person or
any of its Property or to which such Person or any of its Property is subject.

“Requisite Lenders” means, at any time, Lenders having at such time in excess of
50% of the sum of (i) the unused Commitments, (ii) outstanding Loans and
(iii) unfunded participation interests in L/C Obligations and Swing Line Loans.
The unused Commitments and outstanding Loans of any Defaulting Lender shall be
disregarded in determining Requisite Lenders at any time; provided that the
amount of any participation in any Swing Line Loan and unreimbursed drawings
under Letters of Credit that such Defaulting Lender has failed to fund that have
not been reallocated to and funded by another Lender shall be deemed to be held
by the Lender that is the Swing Line Lender or the Issuing Lender, as the case
may be, in making such determination.

“Responsible Official” means (a) any Senior Officer and (b) any other
responsible official of Borrower or a Restricted Subsidiary thereof so
designated in a written notice thereof from a Senior Officer to the Agent. The
Lenders shall be entitled to conclusively rely upon any document or certificate
that is signed or executed by a Responsible Official of Borrower or any of its
Restricted Subsidiaries as having been authorized by all necessary corporate,
partnership and/or other action on the part of Borrower or such Restricted
Subsidiary.

“Restricted Subsidiary” means any Subsidiary other than an Unrestricted
Subsidiary; provided, that, upon any Unrestricted Subsidiary ceasing to be an
Unrestricted Subsidiary, such Subsidiary shall be included in the definition of
“Restricted Subsidiary”.

“Revaluation Date” means, with respect to any Foreign Currency Letter of Credit,
each of the following: (i) the date of issuance of such Foreign Currency Letter
of Credit, (ii) each date of an amendment to such Foreign Currency Letter of
Credit having the effect of increasing the amount thereof, (iii) each date of
any payment by the Issuing Lender under such Foreign Currency Letter of Credit
and (iv) in the case of all Existing Letters of Credit denominated in Permitted
Foreign Currencies, the Closing Date.

“Revolving Commitment” means, as to each Lender, its obligation to (a) make
Revolving Loans to Borrower pursuant to Section 2.1, (b) purchase participations
in L/C Obligations, and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 1.1 or in the Assignment and
Acceptance pursuant to which such Lender becomes a party hereto or in any
documentation executed by such Lender pursuant to Section 2.8(b), as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement. The Revolving Commitment of a Lender shall include any Extended
Revolving Commitment of such Lender. As the context requires, references to
“Revolving Commitment” shall include the aggregate Revolving Commitments of all
of the Revolving Lenders.

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Lenders’ Revolving Commitments at such time. The aggregate amount of
all of the Revolving Credit Facility on the Second Amendment Effective Date is
$800,000,000.

“Revolving Lender” means a Lender with a Revolving Commitment.

 

35



--------------------------------------------------------------------------------

“Revolving Loan” means a Loan (other than a Swing Line Advance) made under a
Revolving Commitment. Unless the context shall otherwise require, the term
“Revolving Loan” shall include any Extended Revolving Loans.

“Revolving Loan Maturity Date” means the earliest of (a) (i) the Stated
Revolving Loan Maturity Date and (ii) with respect to any Extended Revolving
Commitments, the maturity dates specified therefor in the applicable Extended
Facility Agreement; (b) the date of termination of the Revolving Commitments
pursuant to Section 2.5 or 9.2; and (c) the date on which the Obligations become
due and payable pursuant to Section 9.2.

“Revolving Note” means any of the promissory notes made by Borrower to a Lender
evidencing Advances (other than the Swing Line Advances) under that Lender’s Pro
Rata Share of the Revolving Commitment, substantially in the form of
Exhibit E-1.

“Right of Others” means, as to any Property in which a Person has an interest,
any legal or equitable right, title or other interest (other than a Lien) held
by any other Person in that Property, and any option or right held by any other
Person to acquire any such right, title or other interest in that Property,
including any option or right to acquire a Lien; provided, however, that (a) no
covenant restricting the use or disposition of Property of such Person contained
in any Contractual Obligation of such Person and (b) no provision contained in a
contract creating a right of payment or performance in favor of a Person that
conditions, limits, restricts, diminishes, transfers or terminates such right
shall be deemed to constitute a Right of Others.

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of the Second
Amendment Effective Date, Crimea, Cuba, Iran, North Korea, Sudan and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, by the United Nations Security Council, the European Union, any European
Union member state, Her Majesty’s Treasury of the United Kingdom or other
relevant sanctions authority, (b) any Person operating, organized or resident in
a Sanctioned Country or (c) any Person owned or controlled by any such Person or
Persons described in the foregoing clauses (a) or (b).

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, (b) the United
Nations Security Council, the European Union, any European Union member state,
Her Majesty’s Treasury of the United Kingdom or other relevant sanctions
authority.

“Satellite” means any satellite owned by Borrower or any of its Subsidiaries
(whether now owned or hereafter acquired) and any satellite purchased by
Borrower or any of its Subsidiaries pursuant to the terms of a satellite
purchase agreement with the prime contractor and manufacturer of such Satellite
relating to the manufacture, testing and delivery of such satellite, whether
such satellite is in the process of manufacture, has been delivered for launch
or is in orbit (whether or not in operational service), and whether such
satellite has been acquired or purchased for use by Borrower and its
Subsidiaries, for resale to a third party or otherwise.

“Satellite Activities” means any of the following: (a) designing, developing,
procuring, constructing, managing, launching, testing, operating, insuring and
commercializing one or more Satellites; (b) procuring, leasing, managing and
operating capacity, bandwidth, beams, transponders or

 

36



--------------------------------------------------------------------------------

threads or other rights of use on one or more satellites; (c) designing,
developing, procuring, constructing, manufacturing, managing, testing,
operating, maintaining, insuring, leasing and commercializing gateway
facilities, earth stations and other ground infrastructure (including user
terminals and hub equipment) for satellites; (d) procuring, making, holding and
maintaining licenses, authorizations, approvals, permits, filings,
registrations, consents, agreements and other instruments with respect to any of
the foregoing and any payments associated therewith; and (e) pursuing such other
lawful business activities as may be related, ancillary or complementary to any
of the foregoing or a reasonable extension or expansion thereof.

“Satellite Project” means any Existing Satellite Project and any Other Satellite
Project.

“Satellite Trigger” means, with respect to any Satellite, either (x) the launch
of such Satellite or (y) the commencement of commercial services with respect to
such Satellite, as elected and designated by Borrower in writing to the Agent no
later than 60 days following the launch of such Satellite; provided that, to the
extent Borrower fails to so notify the Agent within such 60 day period,
“Satellite Trigger” shall be deemed to be the launch of such Satellite.

“SEC” means the Securities and Exchange Commission, or any Governmental Agency
succeeding to any of its principal functions.

“Second Amendment” means that certain Second Amendment to Credit Agreement dated
as of May 24, 2016 among Borrower, Agent and the Lenders party thereto.

“Second Amendment Effective Date” has the meaning assigned to such term in the
Second Amendment.

“Secured Hedging Agreements” means any Hedging Agreement between Borrower or one
or more Restricted Subsidiaries and a Hedge Bank.

“Secured Obligations” means (a) all Obligations, (b) all debts, liabilities and
obligations now or hereafter owing from Borrower and any Restricted Subsidiary
to any Lender or any Affiliate of a Lender under Secured Hedging Agreements or
arising from or related to Bank Products and (c) all costs and expenses incurred
in connection with enforcement and collection of the foregoing, including the
fees, charges and disbursements of counsel, in each case whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against Borrower or any Affiliate
thereof of any proceeding under any Debtor Relief Laws naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding; provided, however, that the “Secured
Obligations” of a Loan Party shall exclude any Excluded Swap Obligations with
respect to such Loan Party.

“Secured Parties” has the meaning set forth in the Security Agreements.

“Secured Party Designation Notice” shall mean a notice from any Lender or an
Affiliate of a Lender substantially in the form of Exhibit M.

“Security Agreements” means the Borrower Pledge Agreement, the Borrower Security
Agreement, the Subsidiary Pledge Agreement (if any), the Subsidiary Security
Agreement (if any) and each of the other collateral assignments, security
agreements, pledge agreements or other similar agreements, instruments or
documents that creates or purports to create a Lien in favor of the Agent.

 

37



--------------------------------------------------------------------------------

“Senior Officer” means (a) the chief executive officer, (b) the president,
(c) any executive vice president, (d) the chief financial officer or (e) the
treasurer, in each case of Borrower.

“Senior Secured Leverage Ratio” means, as of any date of determination, the
ratio of (a) all Funded Debt that is secured Indebtedness of Borrower and its
Restricted Subsidiaries, on a consolidated basis, on that date minus the
aggregate amount of all Eligible Cash and Cash Equivalents on that date to
(b) Borrower’s consolidated trailing twelve month EBITDA as of Borrower’s most
recent Fiscal Quarter end (or Fiscal Year end in the case of the fourth Fiscal
Quarter of any Fiscal Year) for which financial statements prepared on a
consolidated basis in accordance with GAAP are available.

“Series” has the meaning given in Section 2.8(c).

“Significant Domestic Subsidiary” means a Domestic Restricted Subsidiary that is
a Significant Subsidiary, other than any such Subsidiary that is an ECA Borrower
or an ECA Guarantor and any such Subsidiary that is a Foreign Subsidiary Holdco.

“Significant Foreign Subsidiary” means a Foreign Restricted Subsidiary that is a
Significant Subsidiary, other than any such Subsidiary that is an ECA Borrower
or an ECA Guarantor.

“Significant Foreign Subsidiary Holdco” means a Foreign Subsidiary Holdco that
is a Significant Subsidiary, other than any such Subsidiary that is an ECA
Borrower or an ECA Guarantor.

“Significant Subsidiary” means a Restricted Subsidiary that either (i) had
EBITDA (on a consolidated basis with its Restricted Subsidiaries) for the Fiscal
Year then most recently ended for which financial statements prepared on a
consolidated basis in accordance with GAAP are available in excess of 5% of
EBITDA for such Fiscal Year, (ii) had total assets (on a consolidated basis with
its Restricted Subsidiaries) in excess of 5% of Consolidated Total Assets as at
the end of the Fiscal Year then most recently ended for which financial
statements prepared on a consolidated basis in accordance with GAAP are
available or (iii) owns a Satellite.

“Solvent” means, as of any date of determination, and as to any Person, that on
such date: (a) the fair valuation of the assets of such Person is greater than
the fair valuation of such Person’s probable liability in respect of existing
debts; (b) such Person does not intend to, and does not believe that it will,
incur debts beyond such Person’s ability to pay as such debts mature; (c) such
Person is not engaged in a business or transaction, and is not about to engage
in a business or transaction, which would leave such Person with assets
remaining which would constitute unreasonably small capital after giving effect
to the nature of the particular business or transaction; and (d) such Person is
generally paying its debts as they become due. For the purpose of the foregoing
(1) the “fair valuation” of any assets means the amount realizable within a
reasonable time, either through collection or sale, of such assets at their
regular market value, which is the amount obtainable by a capable and diligent
businessman from an interested buyer willing to purchase such assets within a
reasonable time under ordinary circumstances; and (2) the term “debts” includes
any legal liability whether matured or unmatured, liquidated or unliquidated,
absolute, fixed, or contingent.

“Special Eurodollar Circumstance” means the application or adoption after the
Closing Date of any Law or interpretation, or any change therein or thereof, or
any change in the interpretation or administration thereof by any Governmental
Agency, central bank or comparable authority charged with the interpretation or
administration thereof (including, without limitation, Dodd-Frank and Basel III,
regardless of the date enacted, adopted or issued), or compliance by any Lender
or its Eurodollar Lending Office with any request or directive (whether or not
having the force of Law) of any such Governmental Agency, central bank or
comparable authority.

 

38



--------------------------------------------------------------------------------

“Specified ECA Financing” means any Permitted ECA Financing for a Specified ECA
Project.

“Specified ECA Project” means any ECA Project with respect to which the Agent
has a pledge of (i) 65% of the voting Equity Interests of the first-tier
Significant Foreign Subsidiary or Significant Foreign Subsidiary Holdco, as the
case may be, that is a direct or indirect parent company of the ECA Borrowers or
ECA Guarantors with respect to such ECA Project and (ii) 100% of the non-voting
Equity Interests (if any) of the first-tier Foreign Subsidiary or Significant
Foreign Subsidiary Holdco, as the case may be, that is a direct or indirect
parent company of the ECA Borrowers or ECA Guarantors with respect to such ECA
Project, in each case whether or not such pledge is required under the Loan
Documents.

“Specified Loan Party” has the meaning given in Section 11.28.

“Spot Rate” means, with respect to any Foreign Currency Letter of Credit, the
rate determined by the Issuing Lender with respect thereto to be the rate quoted
by it as the spot rate for the purchase by it of Dollars with the applicable
Permitted Foreign Currency through its foreign exchange trading office at
approximately 11:00 a.m. (London time) on the date as of which the foreign
exchange computation is made.

“Standby Letter of Credit” means each Letter of Credit issued by an Issuing
Lender pursuant to Section 2.4 to support the payment or performance of an
obligation by Borrower or any of its Restricted Subsidiaries and providing for
the payment of cash upon the honoring of a presentation thereunder.

“Stated Revolving Loan Maturity Date” means with respect to the Revolving
Commitments of the Revolving Lenders (other than any portion constituting an
Extended Facility), May 24, 2021; provided that if on March 16, 2020 both
(i) the Senior Secured Leverage Ratio, calculated on a Pro Forma Basis, exceeds
2.00 to 1.00 and (ii) more than $200,000,000 in an aggregate principal amount of
2020 Senior Notes remain outstanding, the Stated Revolving Loan Maturity Date
shall be the earlier of (x) May 24, 2021 and (y) the date that is 91 days prior
to the maturity date of the 2020 Senior Notes.

“Stockholders’ Equity” means, as of any date of determination and with respect
to any Person, the consolidated stockholders’ equity of the Person as of that
date determined in accordance with GAAP; provided that there shall be excluded
from Stockholders’ Equity any amount attributable to Disqualified Stock.

“Subordinated Obligations” means any Indebtedness of Borrower that (a) does not
have any scheduled principal payment, mandatory principal prepayment or sinking
fund payment due prior to the date that is one year after the latest applicable
Maturity Date (unless permitted under an Affiliate Subordination Agreement),
(b) is not secured by any Lien on any Property of Borrower or any of its
Subsidiaries, (c) is not guaranteed by any Subsidiary of Borrower unless, if
such Subsidiary is a party to the Subsidiary Guaranty, such guaranty of such
Indebtedness is subordinated to the Subsidiary Guaranty pursuant to a
Subordination Agreement or an Affiliate Subordination Agreement, as applicable,
and (d) is subordinated pursuant to a Subordination Agreement or an Affiliate
Subordination Agreement, as applicable. For the avoidance of doubt, the 2020
Senior Notes and any Permitted Additional Indebtedness do not constitute
Subordinated Obligations, in each case, unless otherwise explicitly stated by
their terms to be “Subordinated Obligations” hereunder.

“Subordination Agreement” means a subordination agreement substantially in the
form attached hereto as Exhibit F-2 with such modifications, if any, subject to
the Agent’s reasonable approval.

“Subsidiary” means, as of any date of determination and with respect to any
Person, any corporation, limited liability company or partnership (whether or
not, in any case, characterized as such or

 

39



--------------------------------------------------------------------------------

as a “joint venture”), whether now existing or hereafter organized or acquired:
(a) in the case of a corporation or limited liability company, of which a
majority of the Equity Interests having ordinary voting power for the election
of directors or other governing body (other than securities having such power
only by reason of the happening of a contingency) are at the time beneficially
owned by such Person and/or one or more Subsidiaries of such Person, or (b) in
the case of a partnership, of which a majority of the partnership or other
ownership interests are at the time beneficially owned by such Person and/or one
or more of its Subsidiaries.

“Subsidiary Guarantors” means all Significant Domestic Subsidiaries and each
other Restricted Subsidiary of Borrower that guarantees the Secured Obligations
pursuant to the Subsidiary Guaranty from time to time; provided that no ECA
Borrower or ECA Guarantor shall be required to be a Subsidiary Guarantor while
it is an ECA Borrower or ECA Guarantor under a Permitted ECA Financing.

“Subsidiary Guaranty” means the Subsidiary Guaranty, in substantially the form
attached as Exhibit O hereto, by and among the Subsidiary Guarantors and the
Agent.

“Subsidiary Pledge Agreement” means the Subsidiary Pledge Agreement, in
substantially the form attached as Exhibit P hereto, by and among the Subsidiary
Guarantors and the Agent.

“Subsidiary Security Agreement” means the Subsidiary Security Agreement, in
substantially the form attached as Exhibit Q hereto, by and among the Subsidiary
Guarantors and the Agent.

“Succeeding Years” has the meaning given in Section 7.1(d).

“Swap Obligation” means with respect to any Subsidiary Guarantor any obligation
to pay or perform under any agreement, contract or transaction that constitutes
a “swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swing Line” means the revolving credit loans to be advanced to Borrower by the
Swing Line Lender pursuant to Section 2.9, in an aggregate amount (subject to
the terms hereof), not to exceed, at any one time outstanding, the Swing Line
Maximum Amount. The Swing Line is part of, and not in addition to, the Revolving
Credit Facility.

“Swing Line Advance” means a borrowing requested by Borrower and made by Swing
Line Lender pursuant to Section 2.9.

“Swing Line Lender” means MUFG, in its capacity as lender of the Swing Line
under Section 2.9, or its successor as subsequently designated hereunder.

“Swing Line Maximum Amount” means Ten Million Dollars ($10,000,000).

“Swing Line Note” means any of the promissory notes made by Borrower to Swing
Line Lender evidencing Swing Line Advances substantially in the form of
Exhibit E-2.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Agency, including any interest, additions to tax or
penalties applicable thereto.

“Term Loan Commitment” means any New Term Loan Commitment and any Extended Term
Loan Commitment.

 

40



--------------------------------------------------------------------------------

“Term Loan Lender” means each Lender that has a Term Loan Commitment or that
holds a Term Loan.

“Term Loans” means the New Term Loans and the Extended Term Loans.

“to the best knowledge of” means, when modifying a representation, warranty or
other statement of Borrower, that the facts or situation described therein is
known by a Senior Officer, or with the exercise of reasonable due diligence
under the circumstances (in accordance with the standard of what a reasonable
Person in similar circumstances would have done) would have been known by a
Senior Officer.

“Total Leverage Ratio” means, as of any date of determination, the ratio of
(a) all Funded Debt of Borrower and its Restricted Subsidiaries, on a
consolidated basis, on that date minus the aggregate amount of all Eligible Cash
and Cash Equivalents on that date, to (b) Borrower’s consolidated trailing
twelve month EBITDA as of Borrower’s most recent Fiscal Quarter end (or Fiscal
Year end in the case of the fourth Fiscal Quarter of any Fiscal Year) for which
financial statements prepared on a consolidated basis in accordance with GAAP
are available.

“Trellisware” means Trellisware Technologies, Inc., a Delaware corporation.

“type,” when used with respect to any Loan or Advance, means the designation of
whether such Loan or Advance is an Alternate Base Rate Loan or Advance, or a
Eurodollar Rate Loan or Advance.

“Unrestricted Subsidiary” means (a) until such time, if any, as it has been
designated as a Restricted Subsidiary pursuant to Section 5.11, Trellisware,
(b) until such time, if any, as it has been designated as a Restricted
Subsidiary pursuant to Section 5.11, Euro Broadband, (c) any Subsidiary of
Borrower (whether formed or acquired before, on or after the Closing Date) that
is designated as an Unrestricted Subsidiary by Borrower pursuant to
Section 5.11, and (d) any Subsidiary of an Unrestricted Subsidiary.

“Unsubmitted Eligible Invoices” means, as of any date of determination, invoices
with respect to an ECA Project that have not been submitted to the relevant ECA
Lender for reimbursement pursuant to the relevant Permitted ECA Financing.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (b) the then outstanding principal amount of such
Indebtedness.

“Weighted Average Yield” means with respect to any Loan, on any date of
determination, the weighted average yield to maturity, in each case, based on
the interest rate applicable to such Loan on such date and giving effect to all
upfront or similar fees or original issue discount payable with respect to such
Loan.

“Wholly-Owned Restricted Subsidiary” means a Wholly-Owned Subsidiary that is a
Restricted Subsidiary.

 

41



--------------------------------------------------------------------------------

“Wholly-Owned Subsidiary” means a Subsidiary of Borrower, 100% of the Equity
Interests of which are owned, directly or indirectly, by Borrower, except for
director’s qualifying shares required by applicable Laws.

“Withholding Agent” means Borrower and the Agent.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.2 Use of Defined Terms. Any defined term used in the plural shall refer to all
members of the relevant class, and any defined term used in the singular shall
refer to any one or more of the members of the relevant class. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended, restated,
amended and restated, extended, renewed, supplemented or otherwise modified
(subject to any restrictions on such amendments, restatements, amendments and
restatements, extensions, renewals, supplements or modifications set forth
herein), (b) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (c) the words “herein,” “hereof” and
“hereunder,” and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (e) any reference to any law or regulation herein shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (f) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, whether real, personal or mixed,
including cash, securities, accounts and contract rights.

1.3 Accounting Terms. All accounting terms not specifically defined in this
Agreement shall be construed in conformity with, and all financial data required
to be submitted by this Agreement shall be prepared in conformity with, GAAP
applied on a consistent basis, except as otherwise specifically prescribed
herein. In the event that GAAP changes during the term of this Agreement such
that the covenants contained in Sections 6.13 and 6.14 would then be calculated
in a different manner or with different components, Borrower and the Lenders
agree to amend this Agreement in such respects as are necessary to conform those
covenants as criteria for evaluating Borrower’s financial condition to
substantially the same criteria as were effective prior to such change in GAAP
and Borrower shall be deemed to be in compliance with the covenants contained in
the aforesaid Sections if and to the extent that Borrower would have been in
compliance therewith under GAAP as in effect immediately prior to such change,
but shall have the obligation to deliver each of the materials described in
Article 7 to the Agent and the Lenders, on the dates therein specified, with
financial data presented in a manner which conforms with GAAP as in effect
immediately prior to such change. However, notwithstanding any change in GAAP
after the Closing Date that would require lease obligations that would be
treated as operating leases as of the Closing Date to be classified and
accounted for as Capital Leases or otherwise reflected on Borrower’s
consolidated balance sheet, such obligations shall continue to be excluded from
the definitions of Indebtedness, Capital Leases and Capital Lease Obligations.
Notwithstanding any other provision contained herein, all terms of an accounting
or financial nature used herein shall be construed, and all computations of
amounts and ratios referred to herein shall be made without giving effect to any
election under Accounting Standards Codification 825-10-25 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any Indebtedness or other liabilities of
Borrower or any Restricted Subsidiary at “fair value”, as defined therein.

 

42



--------------------------------------------------------------------------------

1.4 Rounding. Any financial ratios required to be maintained by Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed in this Agreement and rounding
the result up or down to the nearest number (with a round-up if there is no
nearest number) to the number of places by which such ratio is expressed in this
Agreement.

1.5 Exhibits and Schedules. All Exhibits and Schedules to this Agreement, either
as originally existing or as the same may from time to time be supplemented,
modified or amended, are incorporated herein by this reference. A matter
disclosed on any Schedule shall be deemed disclosed on all Schedules.

1.6 References to “Borrower and its Restricted Subsidiaries”. Any reference
herein to “Borrower and its Restricted Subsidiaries” or the like shall refer
solely to Borrower during such times, if any, as Borrower shall have no
Restricted Subsidiaries.

1.7 Miscellaneous Terms. The term “or” is disjunctive; the term “and” is
conjunctive. The term “shall” is mandatory; the term “may” is permissive.
Masculine terms also apply to females; feminine terms also apply to males. The
term “including” is by way of example and not limitation.

1.8 Times of Day; Rates. Unless otherwise specified, all references herein to
times of day shall be references to Pacific time (daylight or standard, as
applicable). The Agent does not warrant, nor accept responsibility, nor shall
the Agent have any liability with respect to the administration, submission or
any other matter related to the rates in the definition of “Eurodollar Rate” or
with respect to any comparable or successor rate thereto.

1.9 Limited Condition Transactions.

To the extent that the terms of this Agreement require (i) pro forma compliance
with the Interest Coverage Ratio, the Total Leverage Ratio or the Senior Secured
Leverage Ratio, (ii) compliance with the amount or availability of New
Commitments permitted to be incurred or established in accordance with
Section 2.8 (including for purposes of incurring Incremental Equivalent
Indebtedness in lieu of New Commitments), the Available Basket Amount or any
other basket measured as a percentage of EBITDA, or (iii) the absence of a
Default or Event of Default as a condition precedent to the consummation of a
Limited Condition Transaction, the date of determination as to the whether the
relevant condition is satisfied (the “LCT Test Date”) shall, at the election of
Borrower (an “LCT Election”), be the date of execution of the definitive
agreements for such Limited Condition Transaction, immediately after giving
effect to such Limited Condition Transaction on a Pro Forma Basis and the other
transactions to be entered into in connection therewith (including any
incurrence of Indebtedness and the use of proceeds thereof) as if they occurred
at the beginning of the applicable test period; provided that in connection with
any Limited Condition Transaction for which an LCT Election has been made, it
shall be a condition to the consummation of such Limited Condition Transaction
that, as of the date of such consummation, no Event of Default under
Section 9.1(a), 9.1(b) or 9.1(j) exists or would result therefrom.

For the avoidance of doubt if any of such ratios or amounts for which compliance
was determined or tested as of the LCT Test Date are exceeded as a result of
fluctuations in such ratio or amount (including due to fluctuations in EBITDA of
Borrower or the Person subject to such Limited Condition Transaction), at or
prior to the consummation of the relevant transaction or action, such ratios or
amounts will not be deemed to have been exceeded as a result of such
fluctuations solely for purposes of determining whether the relevant transaction
or action is permitted to be consummated or taken.

 

43



--------------------------------------------------------------------------------

If Borrower makes an LCT Election, then in connection with any calculation of
any ratio, test or basket availability with respect to any transaction following
the relevant LCT Test Date and prior to the earlier of the date on which such
Limited Condition Transaction is consummated or the date that the definitive
agreement for such Limited Condition Transaction is terminated or expires
without consummation of such Limited Condition Transaction, for purposes of
determining whether such subsequent transaction is permitted under this
Agreement, any such ratio, test or basket shall be required to be satisfied on a
Pro Forma Basis (i) assuming that such Limited Condition Transaction and other
transactions in connection therewith (including any incurrence of Indebtedness
and the use of proceeds thereof) have been consummated and (ii) assuming that
such Limited Condition Transaction and other transactions in connection
therewith (including any incurrence of Indebtedness and the use of proceeds
thereof) have not been consummated. For the avoidance of doubt, notwithstanding
anything in this Section 1.9 to the contrary, the requirements of Section 8.2
are required to be satisfied in connection with any extensions of credit (except
as expressly provided in Section 2.8 in connection with New Term Loan
Commitments.

ARTICLE 2

LOANS AND LETTERS OF CREDIT

2.1 Loans – General.

(a) Subject to the terms and conditions set forth in this Agreement, at any time
and from time to time from the Closing Date through the applicable Revolving
Loan Maturity Date, each Revolving Lender shall, pro rata according to that
Lender’s Pro Rata Share of the then applicable Revolving Commitment, make
Advances to Borrower under the Revolving Commitment in such amounts as Borrower
may request that do not result in the sum of (i) the Outstanding Amount of all
Revolving Loans, (ii) the Outstanding Amount of all Swing Line Advances and
(iii) the Outstanding Amount of all L/C Obligations to exceed the then
applicable Revolving Commitment. Subject to the limitations set forth herein,
Borrower may borrow, repay and reborrow under the Revolving Commitment without
premium or penalty. Subject to the terms and conditions set forth in this
Agreement and in the applicable New Term Facility Supplement, each Term Loan
Lender shall, pro rata according to that Lender’s Pro Rata Share of the relevant
New Term Commitment, make Advances of the relevant New Term Loan to Borrower.
Amounts repaid on a Term Loan may not be reborrowed.

(b) Subject to the next sentence, each Loan shall be made pursuant to a Request
for Loan which shall specify the requested (i) date of such Loan, (ii) type of
Loan, (iii) amount of such Loan, and (iv) in the case of a Eurodollar Rate Loan,
the Eurodollar Period for such Loan. Unless the Agent has notified, in its
reasonable discretion, Borrower to the contrary, a Loan may be requested by
telephone by a Responsible Official of Borrower, in which case Borrower shall
confirm such request by promptly delivering a Request for Loan (conforming to
the preceding sentence) in person or by facsimile or electronic communication to
the Agent. The Agent shall incur no liability whatsoever hereunder in acting
upon any telephonic request for Loan purportedly made by a Responsible Official
of Borrower, and Borrower hereby agrees to indemnify the Agent from any loss,
cost, expense or liability as a result of so acting.

(c) Promptly following receipt of a Request for Loan, the Agent shall notify
each Lender by electronic mail, telephone, facsimile or posting on the Platform
(and if by telephone, promptly confirmed by facsimile) of the date and type of
the Loan, the applicable Eurodollar Period, and that Lender’s Pro Rata Share of
the Loan. Not later than 12:00 p.m. on the date specified for any Loan (which
must be a Banking Day), each Lender shall make its Pro Rata

 

44



--------------------------------------------------------------------------------

Share of the Loan in immediately available funds available to the Agent at the
Agent’s Office. Upon satisfaction or waiver of the applicable conditions set
forth in Article 8 and, if applicable, any New Term Facility Supplement and
Extended Facility Agreement, all Advances shall be credited on that date in
immediately available funds to the Designated Deposit Account.

(d) Unless the Requisite Lenders otherwise consent, each Loan which is an
Alternate Base Rate Loan shall be not less than $1,000,000 and in an integral
multiple of $500,000 and each Loan which is a Eurodollar Rate Loan shall be not
less than $5,000,000 and in an integral multiple of $1,000,000. Unless the Swing
Line Lender otherwise consents, each Swing Line Advance shall be not less than
$250,000 and in an integral multiple of $250,000.

(e) If requested by any Lender, the Advances made by each Lender under any
Commitment shall be evidenced by a Note.

(f) A Request for Loan that is a Eurodollar Rate Loan shall become irrevocable
three Eurodollar Banking Days before the requested date of the Loan. A Request
for Loan that is an Alternate Base Rate Loan shall become irrevocable one
Banking Day before the requested date of the Loan.

(g) If no Request for Loan (or telephonic request for Loan referred to in the
second sentence of Section 2.1(c), if applicable) has been made within the
requisite notice periods set forth in Section 2.2 or 2.3 prior to the end of the
Eurodollar Period for any outstanding Eurodollar Rate Loan, then on the last day
of such Eurodollar Period, such Eurodollar Rate Loan shall be automatically
converted into an Alternate Base Rate Loan in the same amount.

2.2 Alternate Base Rate Loans. Each request by Borrower for an Alternate Base
Rate Loan shall be made pursuant to a Request for Loan (or telephonic or other
request for loan referred to in the second sentence of Section 2.1(b), if
applicable) received by the Agent, at the Agent’s Office, not later than 10:00
a.m., on the date (which must be a Banking Day) immediately prior to the date of
the requested Alternate Base Rate Loan. All Loans shall constitute Alternate
Base Rate Loans unless properly designated as a Eurodollar Rate Loan pursuant to
Section 2.3.

2.3 Eurodollar Rate Loans.

(a) Each request by Borrower for a Eurodollar Rate Loan shall be made pursuant
to a Request for Loan (or telephonic or other request for Loan referred to in
the second sentence of Section 2.1(b), if applicable) received by the Agent, at
the Agent’s Office, not later than 9:00 a.m., at least three (3) Eurodollar
Banking Days before the first day of the applicable Eurodollar Period.

(b) On the date which is two (2) Eurodollar Banking Days before the first day of
the applicable Eurodollar Period, the Agent shall confirm its determination of
the applicable Eurodollar Rate (which determination shall be conclusive in the
absence of manifest error) and promptly shall give notice of the same to
Borrower and the Lenders by telephone or facsimile (and if by telephone,
promptly confirmed by facsimile).

(c) Unless the Agent and the Requisite Lenders otherwise consent, no more than
ten (10) Eurodollar Rate Loans shall be outstanding at any one time.

(d) No Eurodollar Rate Loan may be requested during the continuation of a
Default or Event of Default.

 

45



--------------------------------------------------------------------------------

(e) Nothing contained herein shall require any Lender to fund any Eurodollar
Rate Advance in the Designated Eurodollar Market.

2.4 Letters of Credit.

(a) The Existing Letters of Credit described in Schedule 2.4 shall be Letters of
Credit for all purposes under this Agreement.

(1) Subject to the terms and conditions hereof, at any time and from time to
time from the Closing Date through the Revolving Loan Maturity Date applicable
to the Issuing Lender, the Issuing Lender shall, in reliance upon the agreements
of the Lenders set forth in this Section 2.4, issue such Letters of Credit under
the Revolving Commitment as Borrower may request by a Request for Letter of
Credit for the account of Borrower; provided that:

(i) after giving effect to all such Letters of Credit, the sum of:

(A) the Outstanding Amount of all Revolving Loans; plus

(B) the Outstanding Amount of all Swing Line Advances; plus

(C) the Outstanding Amount of all L/C Obligations, does not exceed the then
applicable Revolving Commitment; and

(ii) the Outstanding Amount of all L/C Obligations does not exceed the Letter of
Credit Sublimit;

(2) Each Letter of Credit shall be in a form reasonably acceptable to the
Issuing Lender.

(3) Unless all the Revolving Lenders otherwise consent in a writing delivered to
the Agent, the term of any Letter of Credit (other than any Existing Letters of
Credit) shall not exceed twenty four (24) months.

(4) The term of any Letter of Credit shall not extend beyond the latest
Revolving Loan Maturity Date unless all Revolving Lenders and the Issuing Lender
otherwise consent in a writing delivered to the Agent and as a condition thereto
Borrower provides Cash Collateral to the Issuing Lender on or prior to the
latest Revolving Loan Maturity Date.

(b) Each Request for Letter of Credit shall be submitted to the Issuing Lender,
with a copy to the Agent, at least two (2) Banking Days prior to the date upon
which the related Letter of Credit is proposed to be issued. The Agent shall
promptly notify the Issuing Lender whether such Request for Letter of Credit,
and the issuance of a Letter of Credit pursuant thereto, conforms to the
requirements of this Agreement (including whether there exists sufficient
availability under the Revolving Commitments). Unless the Agent provides written
notice to the applicable Issuing Lender at least one (1) Banking Day prior to
the requested date of issuance that the issuance of such letter of credit does
not conform to the requirements of this Agreement, then, subject to the terms
and conditions hereof, such Issuing Lender shall, on the requested date, issue a
Letter of

 

46



--------------------------------------------------------------------------------

Credit hereunder. Upon issuance of a Letter of Credit, the Issuing Lender shall
promptly notify the Agent, and the Agent shall promptly notify the Revolving
Lenders, of the amount and terms thereof. Such Request for Letter of Credit may
be sent by facsimile, by United States mail, by overnight courier, by electronic
transmission using the system provided by the Issuing Lender, by personal
delivery or by any other means acceptable to the Issuing Lender.

(c) Upon the issuance of a Letter of Credit, each Revolving Lender shall be
deemed to have purchased a pro rata participation in such Letter of Credit from
the Issuing Lender in an amount equal to that Lender’s Pro Rata Share of the
Revolving Commitment. Without limiting the scope and nature of each Revolving
Lender’s participation in any Letter of Credit, to the extent that the Issuing
Lender has not been reimbursed by Borrower for any payment required to be made
by the Issuing Lender under any Letter of Credit, each Revolving Lender shall,
pro rata according to its Pro Rata Share, reimburse the Issuing Lender through
the Agent promptly upon demand for the amount of such payment. The obligation of
each Revolving Lender to so reimburse the Issuing Lender shall be absolute and
unconditional and shall not be affected by the occurrence of an Event of Default
or any other occurrence or event. Any such reimbursement shall not relieve or
otherwise impair the obligation of Borrower to reimburse the Issuing Lender for
the amount of any payment made by the Issuing Lender under any Letter of Credit
together with interest as hereinafter provided.

(d) Borrower agrees to pay to the Issuing Lender through the Agent an amount
equal to any payment made by the Issuing Lender with respect to each Letter of
Credit within one (1) Banking Day after demand made by the Issuing Lender
therefor, together with interest on such amount from the date of any payment
made by the Issuing Lender at the rate applicable to Alternate Base Rate Loans
for two (2) Banking Days and thereafter at the Default Rate. The principal
amount of any such payment shall be used to reimburse the Issuing Lender for the
payment made by it under the Letter of Credit and, to the extent that the
Revolving Lenders have not reimbursed the Issuing Lender pursuant to
Section 2.4(c), the interest amount of any such payment shall be for the account
of the Issuing Lender. Each Revolving Lender that has reimbursed the Issuing
Lender pursuant to Section 2.4(c) for its Pro Rata Share of any payment made by
the Issuing Lender under a Letter of Credit shall thereupon acquire a pro rata
participation, to the extent of such reimbursement, in the claim of the Issuing
Lender against Borrower for reimbursement of principal and interest under this
Section 2.4(d) and shall share, in accordance with that pro rata participation,
in any principal payment made by Borrower with respect to such claim and in any
interest payment made by Borrower (but only with respect to periods subsequent
to the date such Lender reimbursed the Issuing Lender) with respect to such
claim.

(e) Borrower may, pursuant to a Request for Loan, request that Advances made
under the Revolving Commitment be made pursuant to Section 2.1(a) to provide
funds for the payment required by Section 2.4(d) and, for this purpose, the
conditions precedent set forth in Article 8 shall not apply. The proceeds of
such Advances shall be paid directly to the Issuing Lender to reimburse it for
the payment made by it under the Letter of Credit.

(f) If Borrower fails to make the payment required by Section 2.4(d) within the
time period therein set forth, in lieu of the reimbursement to the Issuing
Lender under Section 2.4(c) the Issuing Lender may (but is not required to),
without notice to or the consent of Borrower, instruct the Agent to cause L/C
Advances to be made by the Revolving Lenders under the Revolving Commitment in
an aggregate amount equal to the amount paid by the Issuing Lender with respect
to that Letter of Credit and, for this purpose, the conditions precedent set
forth in

 

47



--------------------------------------------------------------------------------

Article 8 shall not apply. The proceeds of such L/C Advances shall be paid
directly to the Issuing Lender to reimburse it for the payment made by it under
the Letter of Credit.

(g) The issuance of any supplement, modification, amendment, renewal, or
extension to or of any Letter of Credit shall be treated in all respects the
same as the issuance of a new Letter of Credit.

(h) The obligation of Borrower to pay to the Issuing Lender the amount of any
payment made by the Issuing Lender under any Letter of Credit shall be absolute,
unconditional, and irrevocable, subject only to performance by the Issuing
Lender of its obligations to Borrower under Uniform Commercial Code
Section 5109. Without limiting the foregoing, Borrower’s obligations shall not
be affected by any of the following circumstances:

(i) any lack of validity or enforceability prior to its stated expiration date
of the Letter of Credit, this Agreement, or any other agreement or instrument
relating thereto;

(ii) any amendment or waiver of or any consent to departure from the Letter of
Credit, this Agreement, or any other agreement or instrument relating thereto,
with the consent of Borrower;

(iii) the existence of any claim, setoff, defense, or other rights which
Borrower may have at any time against the Issuing Lender, the Agent or any
Lender, any beneficiary of the Letter of Credit (or any persons or entities for
whom any such beneficiary may be acting) or any other Person, whether in
connection with the Letter of Credit, this Agreement, or any other agreement or
instrument relating thereto, or any unrelated transactions;

(iv) any demand, statement, or any other document presented under the Letter of
Credit proving to be forged, fraudulent, invalid, or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect whatsoever so
long as any such document appeared substantially to comply with the terms of the
Letter of Credit;

(v) payment by the Issuing Lender in good faith under the Letter of Credit
against presentation of a draft or any accompanying document which does not
strictly comply with the terms of the Letter of Credit, unless the acceptance of
such draft or other accompanying document constituted gross negligence;

(vi) the existence, character, quality, quantity, condition, packing, value or
delivery of any Property purported to be represented by documents presented in
connection with any Letter of Credit or any difference between any such Property
and the character, quality, quantity, condition, or value of such Property as
described in such documents;

(vii) the time, place, manner, order or contents of shipments or deliveries of
Property as described in documents presented in connection with any Letter of
Credit or the existence, nature and extent of any insurance relative thereto;

 

48



--------------------------------------------------------------------------------

(viii) the solvency or financial responsibility of any party issuing any
documents in connection with a Letter of Credit;

(ix) any failure or delay in notice of shipments or arrival of any Property;

(x) any error in the transmission of any message relating to a Letter of Credit
not caused by the Issuing Lender, or any delay or interruption in any such
message;

(xi) any error, neglect or default of any correspondent of the Issuing Lender in
connection with a Letter of Credit;

(xii) any consequence arising from acts of God, war, insurrection, civil unrest,
disturbances, labor disputes, emergency conditions or other causes beyond the
control of the Issuing Lender;

(xiii) so long as the Issuing Lender in good faith determines that the contract
or document appears substantially to comply with the terms of the Letter of
Credit, the form, accuracy, genuineness or legal effect of any contract or
document referred to in any document submitted to the Issuing Lender in
connection with a Letter of Credit unless the Issuing Lender’s actions
constituted gross negligence; and

(xiv) where the Issuing Lender has acted in good faith and observed general
banking usage, any other circumstances whatsoever unless the Issuing Lender’s
actions constituted gross negligence.

(i) The Issuing Lender shall be entitled to the protection accorded to the Agent
pursuant to Section 10.6, with all necessary changes.

(j) The Uniform Customs and Practice for Documentary Credits, as published in
its most current version by the International Chamber of Commerce, shall be
deemed a part of this Section and shall apply to all Letters of Credit to the
extent not inconsistent with applicable Law.

(k) Unless otherwise specified herein, the amount of a Letter of Credit at any
time shall be deemed to be the Dollar Equivalent of the stated amount of such
Letter of Credit in effect at such time; provided, however, that with respect to
any Letter of Credit that, by its terms or the terms of any Request for Letter
of Credit or other agreement entered into by Borrower and the Issuing Lender
related thereto, provides for one or more automatic increases in the stated
amount thereof, the amount of such Letter of Credit shall be deemed to be the
maximum stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time;
provided further, that if the amount of a Letter of Credit is revalued at a loss
to the Issuing Lender upon drawing, Borrower shall indemnify the Issuing Lender
for such loss.

(l) If the Maturity Date in respect of any tranche of Revolving Commitments
occurs prior to the expiration of any Letter of Credit (such maturity date, the
“Earlier Revolving Commitment Maturity Date”), then (i) on such Earlier
Revolving Commitment Maturity Date, if one or more other tranches of Revolving
Commitments in respect of which the Maturity Date

 

49



--------------------------------------------------------------------------------

shall not have occurred are then in effect, such Letters of Credit shall
automatically be deemed to have been issued (including for purposes of the
obligations of the Revolving Lenders to purchase participations therein and to
make Revolving Loans and payments in respect thereof pursuant to Section 2.4(c))
under (and ratably participated in by Revolving Lenders pursuant to) the
Revolving Commitments in respect of such non-terminating tranches up to an
aggregate amount not to exceed the aggregate principal amount of the unutilized
Revolving Commitments thereunder at such time (it being understood that no
partial face amount of any Letter of Credit may be so reallocated) and (ii) to
the extent not reallocated pursuant to the immediately preceding clause (i),
Borrower shall Cash Collateralize any such Letter of Credit. Except to the
extent of reallocations of participations pursuant to clause (i) of the
immediately preceding sentence, the occurrence of a Maturity Date with respect
to a given tranche of Revolving Commitments shall have no effect upon (and shall
not diminish) the percentage participations of the Revolving Lenders in any
Letter of Credit issued before such Maturity Date.

(m) After giving effect to Section 2.10(a)(4), the Issuing Lender shall not be
under any obligation to issue any Letter of Credit if any Revolving Lender is at
that time a Defaulting Lender, unless the Issuing Lender has entered into
arrangements, including the delivery of Cash Collateral, satisfactory to the
Issuing Lender (in its sole discretion) with Borrower or such Defaulting Lender
to eliminate the Issuing Lender’s actual or potential Fronting Exposure with
respect to the Defaulting Lender arising from either the Letter of Credit then
proposed to be issued or the Letter of Credit and all other L/C Obligations as
to which the Issuing Lender has actual or potential Fronting Exposure, as it may
elect in its sole discretion.

(n) Borrower may request that any Letter of Credit permitted to be issued under
this Section 2.4 shall be denominated in a Permitted Foreign Currency; provided
that (i) the aggregate maximum amount of all outstanding Letters of Credit,
including the Dollar Equivalent of the aggregate maximum amount of such Foreign
Currency Letter of Credit and all other outstanding Foreign Currency Letters of
Credit, shall not exceed the Letter of Credit Sublimit and (ii) the Issuing
Lender of such Letter of Credit shall have consented to such Permitted Foreign
Currency. With respect to any Foreign Currency Letter of Credit requested
hereunder, in addition to the information required elsewhere in this
Section 2.4, Borrower shall set forth in the Request for Letter of Credit
therefor (i) the Permitted Foreign Currency to be applicable to such Letter of
Credit and (ii) its calculation of the usage as of such date of the Letter of
Credit Sublimit (broken down by Letter of Credit, including each Foreign
Currency Letter of Credit, and otherwise in form and detail acceptable to the
Agent and the Issuing Lender).

With respect to each Foreign Currency Letter of Credit, the Issuing Lender
thereof shall determine, and provide written notice to the Agent and Borrower
of, the Spot Rate for such Letter of Credit as of each Revaluation Date to be
used for calculating Dollar Equivalent amounts of Letters of Credit denominated
in Permitted Foreign Currencies. Such Spot Rates shall become effective as of
such Revaluation Date and shall be the Spot Rates employed in converting any
amounts between the applicable currencies until the next Revaluation Date to
occur. Except for purposes of financial statements delivered by Borrower
hereunder or calculating financial covenants hereunder or except as otherwise
provided herein, the applicable amount of any Permitted Foreign Currency for
purposes of the Loan Documents shall be such Dollar Equivalent amount as so
determined by the Issuing Lender of such Letter of Credit (written notice of
which shall be given by the Issuing Lender to Borrower and the Agent, which
notice shall include the calculation thereof) on the applicable date of
determination on the basis of the Spot Rate for the purchase of Dollars with
such Permitted Foreign Currency.

 

50



--------------------------------------------------------------------------------

For the avoidance of doubt, (i) at any time when any Foreign Currency Letter of
Credit shall be outstanding, any calculation under the Loan Documents of “L/C
Obligations,” “Outstanding Amount,” or any similar calculation involving the
amount of Letters of Credit, shall mean the Dollar Equivalent of such amount,
(ii) all L/C Borrowings shall be denominated in Dollars and (iii) all repayments
of drawing on Letters of Credit, including pursuant to Section 2.4(d) shall be
made by Borrower in Dollars.

2.5 Termination or Reduction of Revolving Commitment.

(a) Optional. Borrower shall have the right, at any time and from time to time,
without penalty or charge, upon at least five (5) Banking Days’ prior written
notice by a Responsible Official of Borrower to the Agent, voluntarily to
reduce, permanently and irrevocably, in aggregate principal amounts in an
integral multiple of $1,000,000 but not less than $10,000,000, or to terminate,
all or a portion of the then undisbursed portion of the Revolving Commitment;
provided Borrower shall not terminate or reduce (A) the Revolving Commitment if,
after giving effect thereto and to any concurrent prepayments hereunder, the
total Revolving Loans outstanding would exceed the Revolving Commitment, or
(B) Letter of Credit Sublimit if, after giving effect thereto, the aggregate
amount of Letters of Credit outstanding that is not fully Cash Collateralized
hereunder would exceed the Letter of Credit Sublimit; provided further that
(i) Borrower may terminate or reduce separately (I) any portion of the Revolving
Credit Facility not constituting an Extended Revolving Credit Facility and (II)
any Extended Revolving Credit Facility as specified in the notice and (ii) no
Extended Revolving Credit Facility may be terminated or reduced pursuant to this
Section 2.5(a) prior to the termination of each portion of the Revolving Credit
Facility with an earlier Revolving Loan Maturity Date without the prior written
consent of each Revolving Lender under each such portion of the Revolving Credit
Facility. The Agent shall promptly notify the Lenders of any reduction or
termination of the Revolving Commitment under this Section.

(b) Mandatory. (i) Upon the occurrence of the Revolving Loan Maturity Date
applicable to any portion of the Revolving Credit Facility, the Revolving
Commitments applicable to such portion shall be automatically and permanently
reduced to zero on such date.

(ii) If after giving effect to any reduction or termination of Revolving
Commitments under this Section 2.05, the Letter of Credit Sublimit exceeds the
Revolving Commitment at such time, the Letter of Credit Sublimit shall be
automatically reduced by the amount of such excess.

(c) Application of Commitment Reductions. The Agent will promptly notify the
Lenders of any termination or reduction of the Letter of Credit Sublimit or the
Revolving Commitment under this Section 2.5. Upon any reduction of the Revolving
Commitments, unless otherwise permitted under this Section 2.5, the Revolving
Commitment of each Revolving Lender shall be reduced by such Lender’s Pro Rata
Share of such reduction amount. All fees in respect of the Revolving Commitment
accrued until the effective date of any termination of such Revolving Commitment
shall be paid on the effective date of such termination. In connection with the
termination or reduction of any portion of the Revolving Credit Facility
pursuant to this Section 2.5, Borrower shall prepay the Revolving Loans and L/C
Advances of the Revolving Lenders whose Revolving Commitments have been so
terminated or reduced to the extent necessary such that the Revolving Loans and
L/C Advances of each Revolving Lender shall not exceed its Pro Rata Share of the
Revolving Loans and L/C Advances after giving effect to such termination or
reduction.

 

51



--------------------------------------------------------------------------------

2.6 Agent’s Right to Assume Funds Available for Advances. Unless the Agent shall
have been notified by any Lender no later than 10:00 a.m. on the Banking Day of
the proposed funding by the Agent of any Loan that such Lender does not intend
to make available to the Agent such Lender’s portion of the total amount of such
Loan, the Agent may assume that such Lender has made such amount available to
the Agent on the date of the Loan and the Agent may, but shall not be obligated
to, in reliance upon such assumption, make available to Borrower a corresponding
amount. If the Agent has made funds available to Borrower based on such
assumption and such corresponding amount is not in fact made available to the
Agent by such Lender, the Agent shall be entitled to recover such corresponding
amount on demand from such Lender. If such Lender does not pay such
corresponding amount forthwith upon the Agent’s demand therefor, the Agent
promptly shall notify Borrower and Borrower shall pay such corresponding amount
to the Agent. The Agent also shall be entitled to recover from such Lender
interest on such corresponding amount in respect of each day from the date such
corresponding amount was made available by the Agent to Borrower to the date
such corresponding amount is recovered by the Agent, at a rate per annum equal
to the daily Federal Funds Rate. Nothing herein shall be deemed to relieve any
Lender from its obligation to fulfill its share of the Commitments or to
prejudice any rights which the Agent or Borrower may have against any Lender as
a result of any default by such Lender hereunder.

2.7 Collateral. To the extent required in the Security Agreements, the Secured
Obligations shall be secured by a first priority (subject to Liens permitted by
Section 6.9) perfected Lien on the Collateral pursuant to the Security
Agreements.

2.8 Increase of Commitment.

(a) Request for Increase. Borrower may at any time prior to the applicable
Maturity Date, so long as, no Event of Default shall have occurred and be
continuing (subject in the case of any New Term Loan Commitments (as defined
below) established in connection with a Limited Condition Transaction to
Section 1.9), request (i) increases of the Revolving Commitment (any such
increase, the “New Revolving Commitments”) and/or (ii) the establishment of one
or more new term loan commitments (the “New Term Loan Commitments” and, together
with the New Revolving Commitments, the “New Commitments”) by notice to the
Agent in writing of the amount of such proposed increase (such notice, a
“Commitment Increase Notice”) (which shall promptly notify the Lenders being
requested); provided, however, that any such request pursuant to a Commitment
Increase Notice (x) shall be in the minimum amount of $10,000,000 and the
aggregate principal amount of New Commitments on and after the Closing Date
shall not exceed the New Commitment Cap and (y) may only be exercised five
(5) times by Borrower during the term of this Agreement. Each such notice shall
specify (A) the date (each, an “Increased Amount Date”) on which Borrower
proposes that the New Revolving Commitments or New Term Loan Commitments, as
applicable, shall be effective, which shall be a date not less than 10 Banking
Days after the date on which such notice is delivered to the Agent (or such
lesser period of time as may be agreed to by the Agent) and (B) the identity of
each Lender or other Person that is an Eligible Assignee (each, a “New Revolving
Loan Lender” or “New Term Loan Lender”, as applicable) to whom Borrower proposes
any portion of such New Revolving Commitments or New Term Loan Commitments, as
applicable, be allocated and the amounts of such allocations (but no Lender is
obligated to accept such allocation); provided that Borrower may, in its sole
discretion, offer to any existing Lender the opportunity to participate in all
or a portion of any such New Commitments and any such Lender approached to
provide all or a portion of the New Commitments may elect or decline, in its
sole discretion, to provide a New Commitment.

(b) New Revolving Commitments. Each requested existing Revolving Lender shall
notify the Agent in writing whether or not it agrees to increase its Revolving
Commitment and, if it so agrees, provide the Agent prior to the Increased Amount
Date with a copy of an increased

 

52



--------------------------------------------------------------------------------

commitment letter executed by such Lender and Borrower, substantially in the
form of Exhibit H attached hereto. Each New Revolving Loan Lender that is not an
existing Revolving Lender shall become a Lender pursuant to a joinder agreement
substantially in the form attached as Exhibit I hereto or otherwise in form and
substance satisfactory to the Agent; provided that the commitment of each such
New Revolving Loan Lender shall be in a minimum amount of $10,000,000. The terms
and provisions of the loans made pursuant to such New Revolving Commitments
shall be identical to the existing Revolving Loans. The Agent shall promptly
notify Borrower and the Revolving Lenders, including each New Revolving Loan
Lender, as applicable, in writing of the final allocation of such increase and
the Increased Amount Date and shall provide to such parties a revised Schedule
1.1 reflecting the final allocation of such increase.

(c) New Term Loan Commitment. The New Term Loan Commitments shall be effected
pursuant to a New Term Facility Supplement executed and delivered by Borrower,
the New Term Loan Lenders and Agent, each of which shall be recorded in the
Register, and upon the effectiveness of such New Term Facility Supplement each
such New Term Loan Lender shall become a Lender for all purposes and to the same
extent as if originally a party hereto and shall be bound by and entitled to the
benefits of this Agreement. The terms and provisions of each New Term Facility
(including, subject to the following proviso, pricing terms and yield
protection, if any) shall be set forth in the New Term Facility Supplement;
provided that (i) the applicable maturity date of each Series shall be no
shorter than the latest Revolving Loan Maturity Date, (ii) the Weighted Average
Yield applicable to the New Term Loans of each Series shall be determined by
Borrower and the applicable New Term Loan Lenders and shall be set forth in each
applicable New Term Facility Supplement and (iii) if such New Term Loan is a
term loan B, such New Term Loan shall have terms that are consistent with
current market terms for term loan Bs, as determined by Borrower in good faith.
Each New Term Facility Supplement may, without the consent of any other Lenders,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary, in the opinion of the Agent to effect the provision of this
Section 2.8 and the Lenders hereto further agree that the New Term Lenders party
to any New Term Facility Supplement may, from time to time, make amendments to
such New Term Facility Supplement without the consent of any other Lenders so
long as such New Term Facility Supplement, as amended, complies with the terms
set forth in this Section 2.8. Any New Term Loans made on an Increased Amount
Date shall be designated a separate series (a “Series”) of New Term Loans for
all purposes of this Agreement. On any Increased Amount Date on which any New
Term Loan Commitments of any Series are effective, subject to the satisfaction
of the terms and conditions set forth in this Section 2.8(c) and Section 2.8(d),
(i) each New Term Loan Lender of any Series shall make a loan to Borrower (a
“New Term Loan”) in an amount equal to its New Term Loan Commitment of such
Series, and (ii) each New Term Loan Lender of any Series shall become a Lender
hereunder with respect to the New Term Loan Commitment of such Series and the
New Term Loans of such Series made pursuant thereto.

(d) Conditions to Effectiveness of Increase. Such New Commitments shall become
effective, as of such Increased Amount Date; provided that (1) both before and
after giving effect to the making of any Series of New Term Loans or Revolving
Loans with respect to the New Revolving Commitments, each of the conditions set
forth in Section 8.2 shall be satisfied (provided that in the case of any New
Term Loan Commitments, the proceeds of which are being used to finance a Limited
Condition Transaction, (i) the satisfaction of such conditions shall be subject
to Section 1.9, (ii) no Event of Default under Section 9.1(a), 9.1(b) or 9.1(j)
shall exist at the time of, or would result therefrom, the making of such New
Term Loan and (iii) in the case of Section 8.2(a) and 8.2(b), such
representations and warranties shall be limited to customary “specified
representations” to the extent agreed to by Lenders providing such New Term Loan
Commitments) and the Agent shall have received legal opinions, board resolutions
and other

 

53



--------------------------------------------------------------------------------

closing certificates reasonably requested by the Agent and consistent with those
delivered on the Closing Date under Section 8.1 and such other conditions as the
parties thereto shall agree (provided that in the case of any New Term Loan
Commitments established in connection with a Limited Condition Transaction, the
satisfaction of such documentary conditions shall be limited by customary
“SunGard” provisions to the extent agreed to by Lenders providing such New Term
Loan Commitments) and (2) if, on the Increased Amount Date with respect to any
New Revolving Commitments, there are any Revolving Loans outstanding, such
Revolving Loans shall on effectiveness of such New Revolving Commitments be
prepaid from the proceeds of additional Revolving Loans made hereunder
(reflecting such increase in Revolving Commitments), which prepayment shall be
accompanied by accrued interest on the Revolving Loans being prepaid and any
costs incurred by any Lender in accordance with Section 3.6(e). On any date on
which New Revolving Commitments are increased, subject to the satisfaction of
the foregoing terms and conditions, (i) each of the Revolving Lenders (including
the New Revolving Loan Lenders, if any) shall make such assignments of Revolving
Loans outstanding on such date as shall be necessary in order that, after giving
effect to all such assignments, such Revolving Loans will be held by the
Revolving Lenders ratably in accordance with their Revolving Commitments after
giving effect to such New Revolving Commitments hereunder, (ii) each New
Revolving Commitment shall be deemed for all purposes a “Revolving Commitment”
and each loan made thereunder shall be deemed, for all purposes, a “Revolving
Loan”, (iii) each New Revolving Loan Lender shall become a “Lender” with respect
to the New Revolving Commitment and all matters relating thereto and (iv) and
Borrower shall compensate each existing Lender who shall have assigned any
portion of any Eurodollar Rate Loans previously held by such Lender compensation
in the amount that would have been payable to such Lender under Section 3.6(e)
hereof had Borrower made a prepayment of such Eurodollar Rate Loans by an amount
equal to such assigned portion thereof. Upon any increase in the Revolving
Commitment pursuant to this Section 2.8, Schedule 1.1 shall be deemed amended to
reflect such new Revolving Commitment and Pro Rata Share of each Lender
(including any New Revolving Loan Lender), as thereby increased or decreased, as
appropriate.

2.9 Swing Line Advances.

(a) Commitment. Subject to the terms and conditions set forth in this Agreement
(including without limitation the provisions of this Section 2.9), Swing Line
Lender, in reliance upon the agreements of the other Lenders set forth in this
Section 2.9, agrees to make one or more Advances (each such advance being a
“Swing Line Advance”) to Borrower from time to time on any Banking Day during
the period from the Closing Date until (but excluding) the Revolving Loan
Maturity Date applicable to the Swing Line Lender in an aggregate amount not to
exceed at any one time outstanding the Swing Line Maximum Amount. Subject to the
terms set forth herein, advances, repayments and readvances may be made under
the Swing Line. Swing Line Advances requested by Borrower not later than 10:00
a.m. on a Banking Day shall be made by Swing Line Lender on such day. Swing Line
Advances requested by Borrower after 10:00 a.m. on a Banking Day shall be made
by Swing Line Lender as soon as possible, but no later than the following
Banking Day.

(b) Accrual of Interest and Maturity; Evidence of Indebtedness.

(i) Swing Line Lender shall maintain in accordance with its usual practice an
account or accounts evidencing indebtedness of Borrower to Swing Line Lender
resulting from each Swing Line Advance from time to time, including the amount
and date of each Swing Line Advance, its Applicable Interest Rate, and the
amount and date of any repayment made on any Swing

 

54



--------------------------------------------------------------------------------

Line Advance from time to time. The entries made in such account or accounts of
Swing Line Lender shall be prima facie evidence, absent manifest error, of the
existence and amounts of the obligations of Borrower therein recorded; provided,
however, that the failure of Swing Line Lender to maintain such account, as
applicable, or any error therein, shall not in any manner affect the obligation
of Borrower to repay the Swing Line Advances (and all other amounts owing with
respect thereto) in accordance with the terms of this Agreement. Solely for the
purposes of this Section 2.9 with respect to Swing Line Advances, “Applicable
Interest Rate” means, as of any date of determination, the Alternate Base Rate
plus the Applicable Margin.

(ii) Borrower agrees that, upon the written request of Swing Line Lender,
Borrower will execute and deliver to Swing Line Lender a Swing Line Note.

(iii) Borrower unconditionally promises to pay to the Swing Line Lender the then
unpaid principal amount of such Swing Line Advance (plus all accrued and unpaid
interest) on the Revolving Loan Maturity Date applicable to the Swing Line
Lender and on such other dates and in such other amounts as may be required from
time to time pursuant to this Agreement. Subject to the terms and conditions
hereof, each Swing Line Advance shall, from time to time after the date of such
Advance (until paid), bear interest at its Applicable Interest Rate.

(c) Refunding of or Participation Interest in Swing Line Advances.

(i) The Agent, at any time in its sole and absolute discretion, may, in each
case on behalf of Borrower (which hereby irrevocably directs the Agent to act on
their behalf) request each of the Revolving Lenders (including the Swing Line
Lender in its capacity as a Lender) to make an Advance of the Revolving Loan to
Borrower, in an amount equal to such Lender’s Pro Rata Share of the Revolving
Commitment of the aggregate principal amount of the Swing Line Advances
outstanding on the date such notice is given (the “Refunded Swing Line
Advances”). The applicable Revolving Loan Advances used to refund any Swing Line
Advances shall be Alternate Base Rate Advances. In connection with the making of
any such Refunded Swing Line Advances or the purchase of a participation
interest in Swing Line Advances under Section 2.9(c)(ii), the Swing Line Lender
shall retain its claim against Borrower for any unpaid interest or fees in
respect thereof accrued to the date of such refunding. Unless any of the events
described in Section 9.1(j) shall have occurred (in which event the procedures
of Section 2.9(c)(ii) shall apply) and regardless of whether the conditions
precedent set forth in this Agreement to the making of a Revolving Loan Advance
are then satisfied (but subject to Section 2.9(c)(iii)), each Revolving Lender
shall make the proceeds of its Revolving Loan Advance available to the Agent for
the benefit of the Swing Line Lender at the office of the Agent specified in
Section 2.1(c) prior to 12:00 p.m. on the Banking Day next succeeding the date
such notice is given (which must be a Banking Day), in immediately available
funds. The proceeds of such Revolving Loan Advances shall be immediately applied
to repay the Refunded Swing Line Advances.

(ii) If, prior to the making of an Advance of the Revolving Loan pursuant to
Section 2.9(c)(i), one of the events described in Section 9.1(j) shall

 

55



--------------------------------------------------------------------------------

have occurred, each Revolving Lender will, on the date such Advance of the
Revolving Loan was to have been made, purchase from the Swing Line Lender an
undivided participating interest in each Swing Line Advance that was to have
been refunded in an amount equal to its Pro Rata Share of the Revolving
Commitment of such Swing Line Advance. Each Revolving Lender within the time
periods specified in Section 2.9(c)(i), as applicable, shall immediately
transfer to the Agent, for the benefit of the Swing Line Lender, in immediately
available funds, an amount equal to its Pro Rata Share of the Revolving
Commitment of the aggregate principal amount of all Swing Line Advances
outstanding as of such date. Upon receipt thereof, the Agent will deliver to
such Lender documentation evidencing such participation.

(iii) Each Revolving Lender’s obligation to make Revolving Loan Advances to
refund Swing Line Advances, and to purchase participation interests, in
accordance with Sections 2.9(c)(i) and (ii), respectively, shall be absolute and
unconditional and shall not be affected by any circumstance, including, without
limitation, (A) any set-off, counterclaim, recoupment, defense or other right
which such Lender may have against Swing Line Lender, Borrower or any other
Person for any reason whatsoever; (B) the occurrence or continuance of any
Default or Event of Default; (C) any adverse change in the condition (financial
or otherwise) of Borrower or any other Person; (D) any breach of this Agreement
or any other Loan Document by Borrower or any other Person; (E) any inability of
Borrower to satisfy the conditions precedent to borrowing set forth in this
Agreement on the date upon which such Revolving Loan Advance is to be made or
such participating interest is to be purchased; (F) the termination of the
Revolving Commitment hereunder; or (G) any other circumstance, happening or
event whatsoever, whether or not similar to any of the foregoing. If any
Revolving Lender does not make available to the Agent the amount required
pursuant to Section 2.9(c)(i) or (ii), as the case may be, the Agent on behalf
of the Swing Line Lender, shall be entitled to recover such amount on demand
from such Lender, together with interest thereon for each day from the date of
non-payment until such amount is paid in full (x) for the first two (2) Banking
Days such amount remains unpaid, at the Federal Funds Effective Rate and
(y) thereafter, at the rate of interest then applicable to such Swing Line
Advances. The obligation of any Revolving Lender to make available its pro rata
portion of the amounts required pursuant to Section 2.9(c)(i) or (ii) shall not
be affected by the failure of any other Lender to make such amounts available,
and no Lender shall have any liability to Borrower, any Subsidiary Guarantor,
the Agent, the Swing Line Lender, or any other Lender or any other party for
another Lender’s failure to make available the amounts required under
Section 2.9(c)(i) or (ii).

(iv) Notwithstanding the foregoing, no Revolving Lender shall be required to
make any Revolving Loan Advance to refund a Swing Line Advance or to purchase a
participation in a Swing Line Advance if at least two (2) Banking Days prior to
the making of such Swing Line Advance by the Swing Line Lender, the officers of
the Swing Line Lender immediately responsible for matters concerning this
Agreement shall have received written notice from the Agent or any Revolving
Lender that Swing Line Advances should be suspended based on the occurrence and
continuance of a Default or Event of Default and stating that such notice is a
“notice of default”; provided, however, that the obligation of the Revolving
Lenders to make such Revolving Loan Advances (or

 

56



--------------------------------------------------------------------------------

purchase such participations) shall be reinstated upon the date on which such
Default or Event of Default has been waived by the requisite Lenders. In the
event that the Swing Line Lender receives any such notice, the Swing Line Lender
shall have no obligation to fund any Swing Line Advances until such notice is
withdrawn by the Agent or such Lender or until the requisite Lenders have waived
such Default or Event of Default in accordance with the terms of this Agreement.

(v) Notwithstanding anything to the contrary in this Section 2.9 or elsewhere in
this Agreement, the Swing Line Lender may terminate the Swing Line at any time
in its sole discretion.

(d) Extensions. If a Revolving Loan Maturity Date (the “Earlier Maturity Date”)
shall have occurred at a time when another tranche or tranches of Revolving
Commitments is or are in effect with a longer Maturity Date, then, on the
Earlier Maturity Date, all then outstanding Swing Line Advances shall be repaid
in full (and there shall be no adjustment to the participations in such Swing
Line Advances as a result of the occurrence of the Earlier Maturity Date);
provided, however, that if on the occurrence of the Earlier Maturity Date (after
giving effect to any repayments of Revolving Loans and any reallocation of
Letter of Credit participations as contemplated in Section 2.4(l)), there shall
exist sufficient undrawn amounts under the Extended Revolving Credit Facilities
in effect after the occurrence of the Earlier Maturity Date so that the
respective outstanding Swing Line Advances could be incurred pursuant to such
Extended Revolving Credit Facilities, then (1) there shall be an automatic
adjustment on the Earlier Maturity Date of the risk participations of the
Revolving Lenders under such Extended Revolving Credit Facilities pro rata
according to such Lender’s Pro Rata Share of the then applicable Commitments
under such Extended Revolving Credit Facilities and such outstanding Swing Line
Advances shall be deemed to have been incurred solely pursuant to the such
Commitments and (2) such Swing Line Advances shall not be required to be repaid
in full on the Earlier Maturity Date.

2.10 Defaulting Lenders

(a) Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:

(1) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Requisite Lenders and
Section 11.2.

(2) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Agent for the account of such Defaulting Lender
(whether voluntary or mandatory, at maturity, pursuant to Article 9 or
otherwise) or received by the Agent from a Defaulting Lender pursuant to
Section 11.9 shall be applied at such time or times as may be determined by the
Agent as follows: first, to the payment of any amounts owing by such Defaulting
Lender to the Agent hereunder; second, to the payment on a pro rata basis of any
amounts owing by such Defaulting Lender to the Issuing Lender or Swing Line
Lender hereunder; third, to Cash Collateralize the Issuing Lender’s Fronting
Exposure with respect to such Defaulting Lender in accordance with Section 2.11;
fourth, as Borrower may request (so long as no Default or Event of Default
exists), to the funding of any Loan in respect of which such Defaulting Lender
has failed

 

57



--------------------------------------------------------------------------------

to fund its portion thereof as required by this Agreement or any New Term
Facility Supplement, as determined by the Agent; fifth, if so determined by the
Agent and Borrower, to be held in a deposit account and released pro rata in
order to (x) satisfy such Defaulting Lender’s potential future funding
obligations with respect to Loans under this Agreement or any New Term Facility
Supplement and (y) Cash Collateralize the Issuing Lender’s future Fronting
Exposure with respect to such Defaulting Lender with respect to future Letters
of Credit issued under this Agreement, in accordance with Section 2.11; sixth,
to the payment of any amounts owing to the Lenders, the Issuing Lender or Swing
Line Lender as a result of any judgment of a court of competent jurisdiction
obtained by any Lender, the Issuing Lender or the Swing Line Lender against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement or any New Term Facility Supplement; seventh,
so long as no Default or Event of Default exists, to the payment of any amounts
owing to Borrower as a result of any judgment of a court of competent
jurisdiction obtained by Borrower against such Defaulting Lender as a result of
such Defaulting Lender’s breach of its obligations under this Agreement or any
New Term Facility Supplement; and eighth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or L/C
Advances in respect of which such Defaulting Lender has not fully funded its
appropriate share, and (y) such Loans were made or the related Letters of Credit
were issued at a time when the conditions set forth in Sections 8.1 and 8.2 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and L/C Obligations owed to, all Non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or L/C Obligations owed
to, such Defaulting Lender until such time as all Loans and funded and unfunded
participations in L/C Obligations and Swing Line Loans are held by the Lenders
pro rata in accordance with the Commitments under the applicable Facility
without giving effect to Section 2.10(a)(4). Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.10(a)(2) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

(3) Certain Fees. (A) No Defaulting Lender shall be entitled to receive any
commitment fee under Section 3.3 or under any New Term Facility Supplement for
any period during which that Lender is a Defaulting Lender (and Borrower shall
not be required to pay any such fee that otherwise would have been required to
have been paid to that Defaulting Lender).

(B) Each Defaulting Lender shall be entitled to receive Letter of Credit fees
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Pro Rata Share of the stated amount of Letters of Credit
for which it has provided Cash Collateral pursuant to Section 2.11.

(C) With respect to any commitment fee payable under Section 3.3 or any New Term
Facility Supplement or Letter of Credit fees not required to be paid to any
Defaulting Lender pursuant to clause (A) or (B) above, Borrower shall (x) pay to
each Non-Defaulting Lender that portion of any such fee otherwise payable to
such Defaulting Lender with respect to such Defaulting Lender’s participation in
L/C Obligations or Swing Line Advances that has been reallocated to such
Non-Defaulting Lender pursuant to clause (4) below, (y) pay to the Issuing

 

58



--------------------------------------------------------------------------------

Lender and Swing Line Lender, as applicable, the amount of any such fee
otherwise payable to such Defaulting Lender to the extent allocable to the
Issuing Lender’s or Swing Line Lender’s Fronting Exposure to such Defaulting
Lender, and (z) not be required to pay the remaining amount of any such fee.

(4) Reallocation of Pro Rata Shares to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s participation in L/C Obligations and Swing Line
Advances shall be reallocated among the Non-Defaulting Lenders in accordance
with their respective Pro Rata Share (calculated without regard to such
Defaulting Lender’s Commitment) but only to the extent that (x) the conditions
set forth in Sections 8.1 and 8.2 are satisfied at the time of such reallocation
(and, unless Borrower shall have otherwise notified the Agent at such time,
Borrower shall be deemed to have represented and warranted that such conditions
are satisfied at such time), and (y) such reallocation does not cause the
aggregate principal amount of Revolving Loans and participations in L/C
Obligations and Swing Line Loans of any Non-Defaulting Lender to exceed such
Non-Defaulting Lender’s Revolving Commitment. Subject to Section 11.29, no
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.

(5) Cash Collateral, Repayment of Swing Line Loans. If the reallocation
described in clause (4) above cannot, or can only partially, be effected,
Borrower shall, without prejudice to any right or remedy available to it
hereunder or under law, (x) first, prepay Swing Line Loans in an amount equal to
the Swing Line Lenders’ Fronting Exposure and (y) second, Cash Collateralize the
Issuing Lender’s Fronting Exposure in accordance with the procedures set forth
in Section 2.11.

(b) Defaulting Lender Cure. If Borrower, the Agent, the Swing Line Lender and
the Issuing Lender agree in writing that a Lender is no longer a Defaulting
Lender, the Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the Agent
may determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit and Swing Line Loans to be held on a pro
rata basis by the Lenders in accordance with their Commitments under the
applicable Facility (without giving effect to Section 2.10(a)(4), whereupon such
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of Borrower while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.

(c) New Swing Line Loans/Letters of Credit. So long as any Lender is a
Defaulting Lender, (i) the Swing Line Lender shall not be required to fund any
Swing Line Loans unless it is satisfied that it will have no Fronting Exposure
after giving effect to such Swing Line Loan and (ii) the Issuing Lender shall
not be required to issue, extend, renew or increase any Letter of Credit unless
it is satisfied that it will have no Fronting Exposure after giving effect
thereto.

 

59



--------------------------------------------------------------------------------

2.11 Cash Collateral.

(a) Certain Credit Support Events. If (i) the Issuing Lender has honored any
full or partial drawing request under any Letter of Credit and such drawing has
resulted in an L/C Borrowing, (ii) as of the Revolving Loan Maturity Date, any
L/C Obligation for any reason remains outstanding, (iii) Borrower shall be
required to provide Cash Collateral pursuant to Section 9.2, or (iv) there shall
exist a Defaulting Lender, Borrower shall immediately (in the case of clause
(iii) above) or within one (1) Banking Day (in all other cases) following any
request by the Agent or the Issuing Lender, provide Cash Collateral in an amount
not less than the applicable Minimum Collateral Amount (determined in the case
of Cash Collateral provided pursuant to clause (iv) above, after giving effect
to Section 2.10(a)(4) and any Cash Collateral provided by the Defaulting
Lender).

(b) Grant of Security Interest. Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to the Agent, for the
benefit of the Agent, the Issuing Lender and the Lenders, and agrees to
maintain, a first priority security interest in all such cash, deposit accounts
and all balances therein, and all other property so provided as collateral
pursuant hereto, and in all proceeds of the foregoing, all as security for the
obligations to which such Cash Collateral may be applied pursuant to clause
(c) below. If at any time the Agent determines that Cash Collateral is subject
to any right or claim of any Person other than the Agent or the Issuing Lender
as herein provided, or that the total amount of such Cash Collateral is less
than the Minimum Collateral Amount, Borrower will, promptly upon demand by the
Agent, pay or provide to the Agent additional Cash Collateral in an amount
sufficient to eliminate such deficiency (after giving effect to any Cash
Collateral provided by the Defaulting Lender). All Cash Collateral (other than
credit support not constituting funds subject to deposit) shall be maintained in
accounts with respect to which the Agent has a perfected security interest by
control.

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 2.11, Section 2.4,
Section 2.5, Section 2.10 or Section 9.2 in respect of Letters of Credit shall
be held and applied to the satisfaction of the specific L/C Obligations,
obligations to fund participations therein (including, as to Cash Collateral
provided by a Defaulting Lender, any interest accrued on such obligation) and
other obligations for which the Cash Collateral was so provided, prior to any
other application of such property as may be otherwise provided for herein.

(d) Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce Fronting Exposure or other obligations shall no
longer be required to be held as Cash Collateral following (i) the elimination
of the applicable Fronting Exposure or other obligations giving rise thereto
(including by the termination of Defaulting Lender status of the applicable
Lender), or (ii) the determination by the Agent and the Issuing Lender that
there exists excess Cash Collateral; provided that, subject to this
Section 2.11, the Person providing Cash Collateral and the Issuing Lender may
agree that Cash Collateral shall be held to support future anticipated Fronting
Exposure or other obligations and provided further that to the extent that such
Cash Collateral was provided by Borrower, such Cash Collateral shall remain
subject to the security interest granted pursuant to the Loan Documents.

2.12 Request for Extended Facilities. Notwithstanding anything to the contrary
in this Agreement, pursuant to one or more offers (each, an “Extension Offer”)
made from time to time by Borrower to all Lenders of New Term Loans with a like
Maturity Date (as specified in the applicable New Term Facility Supplement
therefor) or all Lenders with Revolving Commitments with a like Maturity

 

60



--------------------------------------------------------------------------------

Date, in each case on a pro rata basis (based on the Outstanding Amount of the
respective Loans or the aggregate amount of the Commitments, as the case may be,
with the same Maturity Date) and on the same terms to each such Lender, Borrower
may from time to time offer (but no Lender is obligated to accept such offer) to
extend the maturity date, increase the interest rate or fees payable in respect
of such Loans and/or Commitments (and related outstandings) and/or modify the
amortization schedule in respect of such Lender’s New Term Loans for any New
Term Loans (each, an “Extension”, and each group of Loans or Commitments, as
applicable, in each case as so extended, as well as the original Loans and
Commitments (in each case not so extended), being a tranche; any Extended Term
Loans shall constitute a separate tranche of Term Loans from the tranche of Term
Loans from which they were converted, and any Extended Revolving Commitments
shall constitute a separate tranche of Revolving Commitments from the tranche of
Revolving Commitments from which they were converted), all as set forth in
greater detail in an Extended Facility Agreement so long as the terms set forth
below are satisfied:

(i) (A) no Default or Event of Default shall have occurred and be continuing at
the time an Extension Offer is delivered to the Lenders or at the time of the
Extended Facility Closing Date and (B) except for (I) representations and
warranties which expressly speak as of a particular date or are no longer true
and correct as a result of a change which is permitted by this Agreement or
(II) as disclosed by Borrower and approved in writing by the Requisite Lenders,
the representations and warranties contained in Article 4 (other than Sections
4.6 (with respect to the last sentence only) and 4.17) shall be true and correct
in all material respects on and as of the date of the Extended Facility Closing
Date as though made on that date;

(ii) except as to interest rates, fees and final maturity, the Revolving
Commitment of any Lender (an “Extending Revolving Lender”) extended pursuant to
an Extension (an “Extended Revolving Commitment”), and the related outstandings,
shall be a Revolving Commitment (or related Revolving Loan outstandings, as the
case may be) with the same terms as the original Revolving Commitments (and
related Revolving Loan outstandings); provided that (x) subject to the
provisions of Sections 2.4(l) and 2.9(d) to the extent dealing with Letters of
Credit and Swing Line Advances which mature or expire after a Maturity Date when
there exist Extended Revolving Commitments with a longer Maturity Date, all
Letters of Credit and Swing Line Advances shall be participated in on a pro rata
basis by all Lenders with Revolving Commitments in accordance with their Pro
Rata Share of the aggregate Revolving Commitment (and except as provided in
Sections 2.4(l) and 2.9(d), without giving effect to changes thereto on an
earlier Maturity Date with respect to Swing Line Advances and Letters of Credit
theretofore incurred or issued) and all borrowings under Revolving Commitments
and repayments thereunder shall be made on a pro rata basis (except for
(A) payments of interest and fees at different rates on Extended Revolving
Commitments (and related outstandings) and (B) repayments required upon the
Maturity Date for the non-extending Revolving Commitments) and (y) at no time
shall there be Revolving Commitments hereunder (including Extended Revolving
Commitments and any original Revolving Commitments) which have more than five
(5) different Maturity Dates;

(iii) except as to interest rates, fees, amortization, final maturity date,
premium, required prepayment dates and participation in prepayments, the Term
Loans of any Term Loan Lender (an “Extending Term Loan Lender”) extended

 

61



--------------------------------------------------------------------------------

pursuant to any Extension (“Extended Term Loans”) shall have the same terms as
the tranche of Term Loans subject to such Extension Offer;

(iv) the final maturity date for any Extended Term Loans shall be no earlier
than the then latest Maturity Date hereunder or under any existing Extended
Facility Agreement and the amortization schedule applicable to such Extended
Term Loans for periods prior to the Maturity Date of the Term Loans extended
thereby may not be increased from any then existing amortization schedule
applicable to Term Loans;

(v) the Weighted Average Life to Maturity of any Extended Term Loans shall be no
shorter than the remaining Weighted Average Life to Maturity of the Term Loans
extended thereby;

(vi) any Extended Term Loans may participate on a pro rata basis or a less than
pro rata basis (but not greater than a pro rata basis) in any voluntary or
mandatory repayments or prepayments hereunder, in each case as specified in the
respective Extended Facility Agreement;

(vii) if the aggregate principal amount of applicable Term Loans (calculated on
the face amount thereof) or Revolving Commitments, as the case may be, in
respect of which applicable Term Loan Lenders or Revolving Lenders, as the case
may be, shall have accepted the relevant Extension Offer shall exceed the
maximum aggregate principal amount of applicable Term Loans or Revolving
Commitments, as the case may be, offered to be extended by Borrower pursuant to
such Extension Offer, then the applicable New Term Loans or Revolving Loans, as
the case may be, of the applicable Term Loan Lenders or Revolving Lenders, as
the case may be, shall be extended ratably up to such maximum amount based on
the respective principal amounts (but not to exceed actual holdings of record)
with respect to which such Term Loan Lenders or Revolving Lenders, as the case
may be, have accepted such Extension Offer;

(viii) all documentation in respect of such Extension shall be consistent with
the foregoing;

(ix) any Extended Facility requested by Borrower shall be in a minimum amount of
$20,000,000; and

(x) the Agent and the lenders party thereto shall enter into an Extended
Revolving Credit Facility Agreement or an Extended Term Facility Agreement, as
the case may be, and satisfy the conditions precedent set forth therein.

Subject to compliance with the terms of this Section 2.12, the Agent, the
Issuing Lender and the Lenders hereby consent to the Extensions and the other
transactions contemplated by this Section 2.12 (including, for the avoidance of
doubt, payment of any interest, fees or premium in respect of any Extended Term
Loans and/or Extended Revolving Commitments on such terms as may be set forth in
the relevant Extended Facility Agreement) and hereby waive the requirements of
any provision of this Agreement (including, without limitation, Sections 3.10,
11.2, 11.10 or any other provisions regarding the sharing of payments) or any
other Loan Document that may otherwise prohibit any such Extension or any other
transaction contemplated by this Section 2.12. The Lenders hereto agree that the
Extended Facility

 

62



--------------------------------------------------------------------------------

Lenders party to any Extended Facility Agreement may, from time to time, make
amendments to such Extended Facility Agreement without the consent of any other
Lenders so long as such Extended Facility Agreement, as amended, complies with
the terms set forth in this Section 2.12.

ARTICLE 3

PAYMENTS AND FEES

3.1 Principal and Interest.

(a) Interest shall be payable on the outstanding daily unpaid principal amount
of each Advance from the date thereof until payment in full is made and shall
accrue and be payable at the rates set forth or provided for herein before and
after Default, before and after maturity, before and after judgment, and before
and after the commencement of any proceeding under any Debtor Relief Law, with
interest on overdue interest at the Default Rate to the fullest extent permitted
by applicable Laws.

(b) Interest accrued on each Alternate Base Rate Loan shall be due and payable
on each Quarterly Payment Date; provided that all accrued and unpaid interest on
any Swing Line Advance refunded pursuant to Section 2.9(c), shall be due and
payable in full on the date such Advance is refunded or converted. Except as
otherwise provided in Sections 3.1(d) and 3.7, the unpaid principal amount of
any Alternate Base Rate Loan shall bear interest at a fluctuating rate per annum
equal to the Alternate Base Rate plus the Applicable Margin. Each change in the
interest rate under this Section 3.1(b) due to a change in the Alternate Base
Rate shall take effect simultaneously with the corresponding change in the
Alternate Base Rate.

(c) Interest accrued on each Eurodollar Rate Loan shall be due and payable on
the last day of the related Eurodollar Period; provided, however, that if any
Eurodollar Period exceeds three (3) months, interest shall be paid on the
respective dates that fall every three (3) months after the beginning of such
Eurodollar Period. Except as otherwise provided in Sections 3.1(d) and 3.7, the
unpaid principal amount of any Eurodollar Rate Loan shall bear interest at a
rate per annum equal to the Eurodollar Rate for that Eurodollar Rate Loan plus
the Applicable Margin.

(d) During the existence of an Event of Default, the Loans shall bear interest
at a rate per annum equal to the sum of (i) the interest rate specified in
Section 3.1(b) or 3.1(c). whichever is applicable, plus (ii) two (2) percentage
points (the “Default Rate”).

(e) If not sooner paid, the aggregate principal amount of all Loans and Swing
Line Advances outstanding shall be payable as follows:

(i) the amount, if any, by which the sum of (a) the Outstanding Amount of all
Revolving Loans plus (b) the Outstanding Amount of the Swing Line Advances plus
(c) the Outstanding Amount of all L/C Obligations at any time exceeds the then
applicable Revolving Commitment shall be payable immediately;

(ii) the aggregate Outstanding Amount under all Revolving Loans and all Swing
Line Advances shall in any event be payable on the applicable Revolving Loan
Maturity Date;

 

63



--------------------------------------------------------------------------------

(iii) any New Term Loans shall be payable in the installments and on the
Maturity Date set forth in the applicable New Term Facility Supplement pursuant
to which such Loans were made; and

(iv) any Loans subject to an Extended Facility Agreement shall be payable in the
installments and on the Maturity Date set forth in the applicable Extended
Facility Agreement pursuant to which such Loans were made.

(f) Outstanding Loans and Advances may, at any time and from time to time,
voluntarily be paid or prepaid in whole or in part without premium or penalty,
except that with respect to any voluntary prepayment under this Subsection,
(i) any partial prepayment of a Loan (other than a Swing Line Advance) shall be
not less than $500,000 and shall be an integral multiple of $100,000 unless the
entire outstanding amount of such Loan is being prepaid, (ii) unless the Swing
Line Lender otherwise consents, any partial prepayment of a Swing Line Advance
shall be not less than $250,000 and shall be in an integral multiple of
$250,000, (iii) the Agent shall have received written notice of any prepayment
by 9:00 a.m. on the date that is one (1) Banking Day before the date of
prepayment (which must be a Banking Day) in the case of an Alternate Base Rate
Loan, and, in the case of a Eurodollar Rate Loan, three (3) Banking Days before
the date of prepayment, which notice shall identify the date and amount of the
prepayment and the Loan(s) being prepaid, (iv) each prepayment of principal on
any Eurodollar Rate Loan shall be accompanied by payment of interest accrued to
the date of payment on the amount of principal paid, and (v) any payment or
prepayment of all or any part of any Eurodollar Rate Loan on a day other than
the last day of the applicable Eurodollar Period shall be subject to
Section 3.6(e).

3.2 Closing Date Fees. On the Closing Date, Borrower shall pay each of the
following fees:

(a) to the Agent, for the account of each Lender, a one-time upfront fee, based
upon each Lender’s Pro Rata Share of the Revolving Commitment on the Closing
Date, as set forth in a separate agreement among Borrower and the Arrangers;
provided that any such fees payable for the account of Bank of America, National
Association, shall be paid directly to Bank of America, National Association;
and

(b) to the Agent, for the sole account of the Agent, such fees as are set forth
in the Agent Fee Letter.

3.3 Commitment Fee. From the Closing Date through the applicable Revolving Loan
Maturity Date for each Revolving Lender, Borrower shall pay to the Agent, for
the ratable accounts of the Revolving Lenders pro rata according to their Pro
Rata Share of the Revolving Commitment, a commitment fee equal to the Applicable
Margin times the average daily amount by which the Revolving Commitment exceeds
an amount equal to the sum of (i) aggregate daily outstanding principal amount
of all Revolving Loans plus (ii) the Outstanding Amount of all L/C Obligations,
subject to adjustment as provided in Section 2.10. The commitment fee shall be
payable quarterly in arrears as of each Quarterly Payment Date within ten
(10) days after receipt by Borrower of an invoice therefor from the Agent.

3.4 Letter of Credit Fees. With respect to each Letter of Credit, Borrower shall
pay the following fees (subject to Section 2.10):

(a) with respect to the issuance of each Standby Letter of Credit, (x) to the
Agent, for the benefit of the Issuing Lender, an issuance fee of 0.125% of the
face amount of such Standby

 

64



--------------------------------------------------------------------------------

Letter of Credit; and (y) for each day during each Pricing Period that a Letter
of Credit is outstanding, to the Agent, for the Revolving Lenders ratably, in
accordance with their respective Pro Rata Shares of the Revolving Commitment, a
standby letter of credit fee in an amount equal to the Applicable Margin for
Eurodollar Rate Loans times the face amount of such Standby Letter of Credit;

(b) with respect to the issuance of each Commercial Letter of Credit, to the
Agent a commercial letter of credit issuance fee in the amount set forth from
time to time as the Issuing Lender’s published scheduled fee for the issuance of
commercial letters of credit, which fee the Agent shall promptly pay to the
Revolving Lenders ratably, in accordance with their respective Pro Rata Shares
of the Revolving Commitment; and

(c) concurrently with each negotiation, drawing or amendment of each Commercial
Letter of Credit, to the Issuing Lender for the sole account of the Issuing
Lender, negotiation, drawing and amendment fees in the amounts set forth from
time to time as the Issuing Lender’s published scheduled fees for such services.

Each of the fees payable with respect to Letters of Credit under this Section is
earned when due and is nonrefundable and, with respect to Sections 3.4(a) and
(b), shall be payable quarterly in arrears.

3.5 Increased Commitment Costs. If any Lender or Issuing Lender shall determine
in good faith that any Change in Law, or compliance by such Lender or Issuing
Lender (or its Lending Office) or any holding company controlling such Lender or
Issuing Lender, with any request, guideline or directive regarding capital
adequacy or liquidity requirements (whether or not having the force of Law) of
any central bank or Governmental Agency not imposed as a result of such
Lender’s, such Issuing Lender’s or such holding company’s failure to comply with
any other Laws, affects or would affect the amount of capital required or
expected to be maintained by such Lender, such Issuing Lender or any holding
company controlling such Lender or Issuing Lender and determines in good faith
(taking into consideration such Lender’s, such Issuing Lender’s or such holding
company’s policies with respect to capital adequacy or liquidity requirements
and such Lender’s or such Issuing Lender’s desired return on capital) that the
amount of such capital is increased, or the rate of return on capital is
reduced, as a consequence of its obligations under this Agreement, then, within
five (5) Banking Days after demand of such Lender or such Issuing Lender,
Borrower shall pay to such Lender or such Issuing Lender, from time to time as
specified in good faith by such Lender or such Issuing Lender, additional
amounts sufficient to compensate such Lender or such Issuing Lender in light of
such circumstances, to the extent reasonably allocable to such obligations under
this Agreement, provided that Borrower shall not be obligated to pay any such
amount unless such Lender or such Issuing Lender is charging similar amounts to
similarly situated Borrowers and provided further that Borrower shall not be
obligated to pay any such amount which arose prior to the date which is ninety
(90) days preceding the date of such demand or is attributable to periods prior
to the date which is ninety (90) days preceding the date of such demand (except
to the extent of any retroactive application of the Change in Law giving rise to
such demand). If a Lender or Issuing Lender requests compensation pursuant to
this Section 3.5, Borrower may replace such Lender or such Issuing Lender in
accordance with Section 11.26. If any Lender requests compensation pursuant to
this Section, such Lender agrees to designate a different Lending Office if such
designation will avoid the need for or reduce the amount of such compensation
and will not, in the good faith judgment of such Lender, otherwise be materially
disadvantageous to such Lender.

3.6 Eurodollar Costs and Related Matters.

(a) In the event that any Governmental Agency imposes on any Lender any reserve
or comparable requirement (including any emergency, supplemental or other
reserve) with

 

65



--------------------------------------------------------------------------------

respect to the Eurodollar Obligations of that Lender, Borrower shall pay that
Lender within five (5) Banking Days after demand all amounts necessary to
compensate such Lender (determined as though such Lender’s Eurodollar Lending
Office had funded 100% of its Eurodollar Rate Advance in the Designated
Eurodollar Market) in respect of the imposition of such reserve requirements
(provided that Borrower shall not be obligated to pay any such amount unless
such Lender is charging similar amounts to similarly situated Borrowers and
provided further that Borrower shall not be obligated to pay any such amount
which arose prior to the date which is ninety (90) days preceding the date of
such demand or is attributable to periods prior to the date which is ninety
(90) days preceding the date of such demand (except to the extent of any
retroactive application of the law, rule, regulation or guideline (or similar)
giving rise to such demand)). The Lender’s determination of such amount shall be
conclusive in the absence of manifest error.

(b) If any Change in Law:

(1) shall subject any Lender or its Eurodollar Lending Office to any tax, duty
or other charge or cost with respect to any Eurodollar Rate Advance, any
Eurodollar Rate Loans or its obligation to make Eurodollar Rate Advances, or
shall change the basis of taxation of payments to any Lender attributable to the
principal of or interest on any Eurodollar Rate Advance or any other amounts due
under this Agreement in respect of any Eurodollar Rate Advance, any Eurodollar
Rate Loans or its obligation to make Eurodollar Rate Advances, excluding, in
each case, (i) any Indemnified Taxes (as to which Section 3.11 shall govern
exclusively), and (ii) any Taxes described in clause (a), (c) or (d) of the
definition of “Excluded Taxes”;

(2) shall impose, modify or deem applicable any reserve not applicable or deemed
applicable on the date hereof (including any reserve imposed by the Board of
Governors of the Federal Reserve System, special deposit, compulsory loan,
insurance charge, capital or similar requirements against assets of, deposits
with or for the account of, or credit extended by, any Lender or its Eurodollar
Lending Office); or

(3) shall impose on any Lender or its Eurodollar Lending Office or the
Designated Eurodollar Market any other condition affecting any Eurodollar Rate
Advance, any Eurodollar Rate Loans, its obligation to make Eurodollar Rate
Advances or this Agreement, or shall otherwise affect any of the same;

and the result of any of the foregoing, as determined in good faith by such
Lender, increases the cost to such Lender or its Eurodollar Lending Office of
making or maintaining any Eurodollar Rate Advance or in respect of any
Eurodollar Rate Advance, any Eurodollar Rate Loans or its obligation to make
Eurodollar Rate Advances or reduces the amount of any sum received or receivable
by such Lender or its Eurodollar Lending Office with respect to any Eurodollar
Rate Advance, any Eurodollar Rate Loans or its obligation to make Eurodollar
Rate Advances (assuming such Lender’s Eurodollar Lending Office had funded 100%
of its Eurodollar Rate Advance in the Designated Eurodollar Market), then,
within five (5) Banking Days after demand by such Lender (with a copy to the
Agent), Borrower shall pay to such Lender such additional amount or amounts as
will compensate such Lender for such increased cost or reduction (determined as
though such Lender’s Eurodollar Lending Office had funded 100% of its Eurodollar
Rate Advance in the Designated Eurodollar Market); provided that Borrower shall
not be obligated to pay any such amount unless such Lender is charging similar
amounts to similarly situated Borrowers and provided further that Borrower shall
not be obligated to pay any such amount which arose prior to the date which is
ninety (90) days preceding the date of such

 

66



--------------------------------------------------------------------------------

demand or is attributable to periods prior to the date which is ninety (90) days
preceding the date of such demand (except to the extent of any retroactive
application of the law, rule, regulation or guideline (or similar) giving rise
to such demand). A statement of any Lender claiming compensation under this
subsection shall be conclusive in the absence of manifest error. If a Lender
requests compensation pursuant to this Section 3.6(b), Borrower may replace such
Lender or such Issuing Lender in accordance with Section 11.26.

(c) If, after the date hereof, any Lender shall, in its good faith opinion,
determine that any Law has made it unlawful or impossible (or that any
Governmental Agency has asserted that it is unlawful) for such Lender or its
Eurodollar Lending Office to make, maintain or fund its portion of any
Eurodollar Rate Loan or to determine or charge interest rates based upon the
Eurodollar Rate, or any Law or Governmental Agency has materially restricted the
authority of such Lender to purchase or sell, or to take deposits of, Dollars in
the Designated Eurodollar Market, and such Lender shall so notify the Agent,
then (A) such Lender’s obligation to make or continue Eurodollar Rate Advances
shall be suspended and (B) if such notice asserts the illegality of such Lender
making or maintaining Alternate Base Rate Advances the interest rate on which is
determined by reference to the Eurodollar Rate component of the Alternate Base
Rate, the interest rate on which Alternate Base Rate Advances of such Lender,
shall, if necessary to avoid such illegality, be determined by the Agent without
reference to the Eurodollar Rate component of the Alternate Base Rate, in each
case for the duration of such illegality or impossibility, and the Agent
forthwith shall give notice thereof to the other Lenders and Borrower. Upon
receipt of such notice, (I) the outstanding principal amount of such Lender’s
Eurodollar Rate Advances, together with accrued interest thereon, automatically
shall be converted to Alternate Base Rate Advances (the interest rate on which
Alternate Base Rate Advances of such Lender shall, if necessary to avoid such
illegality, be determined by the Agent without reference to the Eurodollar Rate
component of the Alternate Base Rate) on either (1) the last day of the
Eurodollar Period(s) applicable to such Eurodollar Rate Advances if such Lender
may lawfully continue to maintain and fund such Eurodollar Rate Advances to such
day(s) or (2) immediately if such Lender may not lawfully continue to fund and
maintain such Eurodollar Rate Advances to such day(s), provided that in such
event the conversion shall not be subject to payment of a prepayment fee under
Section 3.6(e) and (II) if such notice asserts the illegality of such Lender
determining or charging interest rates based upon the Eurodollar Rate, the Agent
shall during the period of such suspension compute the Alternate Base Rate
applicable to such Lender without reference to the Eurodollar Rate component
thereof until the Agent is advised in writing by such Lender that it is no
longer illegal for such Lender to determine or charge interest rates based upon
the Eurodollar Rate. Each Lender agrees to endeavor promptly to notify Borrower
of any event of which it has actual knowledge, occurring after the Closing Date,
which will cause that Lender to notify the Agent under this Section, and agrees
to designate a different Eurodollar Lending Office if such designation will
avoid the need for such notice and will not, in the good faith judgment of such
Lender, otherwise be materially disadvantageous to such Lender. In the event
that any Lender is unable, for the reasons set forth above, to make, maintain or
fund its portion of any Eurodollar Rate Loan, such Lender shall fund such amount
as an Alternate Base Rate Advance for the same period of time, and such amount
shall be treated in all respects as an Alternate Base Rate Advance. If a Lender
provides a notice pursuant to this Section 3.6(c), Borrower may replace such
Lender or such Issuing Lender in accordance with Section 11.26. Any Lender whose
obligation to make Eurodollar Rate Advances has been suspended under this
Section shall thereafter promptly notify the Agent and Borrower of any cessation
of the Special Eurodollar Circumstance which gave rise to such suspension.

(d) If, with respect to any proposed Eurodollar Rate Loan or a conversion to or
continuation thereof:

 

67



--------------------------------------------------------------------------------

(1) the Agent reasonably determines that, by reason of circumstances affecting
the Designated Eurodollar Market generally that are beyond the reasonable
control of the Lenders, (A) deposits in Dollars (in the applicable amounts) are
not being offered to any Lender in the Designated Eurodollar Market for the
applicable Eurodollar Period or (B) adequate and reasonable means do not exist
for determining the Eurodollar Rate for any requested Eurodollar Period with
respect to a proposed Eurodollar Rate Loan or in connection with an existing or
proposed Alternate Base Rate Loan (in each case with respect to clause (A),
“Impacted Loans”); or

(2) the Requisite Lenders advise the Agent that the Eurodollar Rate as
determined by the Agent (i) does not represent the effective pricing to such
Lenders for deposits in Dollars in the Designated Eurodollar Market in the
relevant amount for the applicable Eurodollar Period, or (ii) will not
adequately and fairly reflect the cost to such Lenders of making the applicable
Eurodollar Rate Advances;

then the Agent forthwith shall give notice thereof to Borrower and the Lenders,
whereupon until the Agent notifies Borrower that the circumstances giving rise
to such suspension no longer exist, (x) the obligation of the Lenders to make
any future Eurodollar Rate Advances shall be suspended (to the extent of the
affected Eurodollar Rate Loans or Eurodollar Periods), and (y) in the event of a
determination described in the preceding sentence with respect to the Eurodollar
Rate component of the Alternate Base Rate, the utilization of the Eurodollar
Rate component in determining the Alternate Base Rate shall be suspended, in
each case until the Agent (upon the instruction of the Requisite Lenders)
revokes such notice. Upon receipt of such notice, Borrower may revoke any
pending request for a borrowing of, conversion to or continuation of Eurodollar
Rate Loans (to the extent of the affected Eurodollar Rate Loans or Eurodollar
Periods) or, failing that, will be deemed to have converted such request into a
request for a borrowing of Alternate Base Rate Loans in the amount specified
therein.

Notwithstanding the foregoing, if the Agent has made the determination described
in clause (d)(1) of this Section, the Agent, in consultation with Borrower and
the affected Lenders, may establish an alternative interest rate for the
Impacted Loans, in which case, such alternative rate of interest shall apply
with respect to the Impacted Loans until (i) the Agent revokes the notice
delivered with respect to the Impacted Loans under this Section, (ii) the
Requisite Lenders notify Borrower that such alternative interest rate does not
adequately and fairly reflect the cost to such Lenders of funding the Impacted
Loans, or (iii) any Lender determines that any Law has made it unlawful, or that
any Governmental Agency has asserted that it is unlawful, for such Lender or its
applicable Lending Office to make, maintain or fund Loans whose interest is
determined by reference to such alternative rate of interest or to determine or
charge interest rates based upon such rate or any Governmental Agency has
imposed material restrictions on the authority of such Lender to do any of the
foregoing and provides the Agent and Borrower written notice thereof.

(e) Upon conversion, payment or prepayment of any Eurodollar Rate Advance (other
than as the result of a conversion required under Section 3.6(c)) on a day other
than the last day in the applicable Eurodollar Period (whether voluntarily,
involuntarily, by reason of acceleration, or otherwise), or upon the failure of
Borrower (for a reason other than the breach by a Lender of its obligation
pursuant to Section 2.1(a) to make an Advance) to prepay, borrow, continue or
convert on the date or in the amount specified for a Eurodollar Rate Loan in any
Request for Loan after such Request for Loan has become irrevocable, Borrower
shall pay to the appropriate Lender within five (5) Banking Days after demand a
prepayment fee or failure to borrow fee, as the case

 

68



--------------------------------------------------------------------------------

may be (determined as though 100% of the Eurodollar Rate Advance had been funded
in the Designated Eurodollar Market) equal to the sum of:

(1) $250; plus

(2) the amount, if any, by which (i) the additional interest would have accrued
on the amount prepaid or not borrowed at the Eurodollar Rate plus the Applicable
Margin if that amount had remained or been outstanding through the last day of
the applicable Eurodollar Period exceeds (ii) the interest that the Lender could
recover by placing such amount on deposit in the Designated Eurodollar Market
for a period beginning on the date of the prepayment or failure to borrow and
ending on the last day of the applicable Eurodollar Period (or, if no deposit
rate quotation is available for such period, for the most comparable period for
which a deposit rate quotation may be obtained); plus

(3) all out-of-pocket expenses incurred by the Lender reasonably attributable to
such payment, prepayment or failure to borrow.

Each Lender’s determination of the amount of any prepayment fee payable under
this Section shall be conclusive in the absence of manifest error.

(f) Each Lender agrees to endeavor promptly to notify Borrower of any event of
which it has actual knowledge, occurring after the Closing Date, which will
entitle such Lender to compensation pursuant to clause (a) or clause (b) of this
Section. If any Lender requests compensation pursuant to clause (a) or clause
(b) of this Section, or if any Lender gives a notice pursuant to clause (c) of
this Section, such Lender agrees to designate a different Eurodollar Lending
Office if such designation will avoid the need for or reduce the amount of such
compensation or would eliminate the need for the notice pursuant to clause
(c) of this Section, as applicable, and will not, in the good faith judgment of
such Lender, otherwise be materially disadvantageous to such Lender. Any request
for compensation by a Lender under this Section shall set forth the basis upon
which it has been determined that such an amount is due from Borrower, a
calculation of the amount due, and a certification that the corresponding costs
have been incurred by the Lender. Borrower may replace such Lender by notifying
such Lender, within five (5) Banking Days after demand of such Lender, of
Borrower’s intention to replace such Lender and Borrower shall then replace such
Lender by causing such Lender to assign its Commitments to one or more other
then-existing Lenders or to another Eligible Assignee reasonably satisfactory to
the Agent within forty-five (45) days after demand of such Lender.in accordance
with Section 11.26.

3.7 Late Payments. If any installment of principal or interest or any fee or
cost or other amount payable under any Loan Document to the Agent, the Issuing
Lender or any Lender is not paid when due, it shall thereafter bear interest at
the Default Rate to the fullest extent permitted by applicable Laws. Accrued and
unpaid interest on past due amounts (including, without limitation, interest on
past due interest) shall be compounded monthly, on the last day of each calendar
month, to the fullest extent permitted by applicable Laws.

3.8 Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.

(a) Computation of Interest and Fees. All computations of interest for Alternate
Base Rate Loans (including Alternate Base Rate Loans determined by reference to
the Eurodollar Rate) shall be made on the basis of a year of 365 or 366 days, as
the case may be, and actual days

 

69



--------------------------------------------------------------------------------

elapsed. All other computations of fees and interest shall be made on the basis
of a 360-day year and actual days elapsed (which results in more fees or
interest, as applicable, being paid than if computed on the basis of a 365-day
year). Interest shall accrue on each Loan for the day on which the Loan is made;
interest shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid. Any Loan that is repaid on the same day
on which it is made shall bear interest for one day. Notwithstanding anything in
this Agreement to the contrary, interest in excess of the maximum amount
permitted by applicable Laws shall not accrue or be payable hereunder or under
the Notes, and any amount paid as interest hereunder or under the Notes which
would otherwise be in excess of such maximum permitted amount shall instead be
treated as a payment of principal.

(b) Financial Statement Adjustments or Restatements. If, as a result of any
restatement of or other adjustment to the financial statements of Borrower and
its Restricted Subsidiaries or for any other reason, Borrower, or the Lenders
determine that (i) the Total Leverage Ratio as calculated by Borrower as of any
applicable date was inaccurate and (ii) a proper calculation of the Total
Leverage Ratio would have resulted in higher pricing for such period, Borrower
shall immediately and retroactively be obligated to pay to the Agent for the
account of the applicable Lenders or the Issuing Lender, as the case may be,
promptly on demand by the Agent (or, after the occurrence of an actual or deemed
entry of an order for relief with respect to Borrower under the Bankruptcy Code
of the United States, automatically and without further action by the Agent, any
Lender or the Issuing Lender), an amount equal to the excess of the amount of
interest and fees that should have been paid for such period over the amount of
interest and fees actually paid for such period. This paragraph shall not limit
the rights of the Agent, any Lender or the Issuing Lender, as the case may be,
under any other provision of this Agreement to payment of any Secured
Obligations hereunder at the Default Rate. Borrower’s obligations under this
paragraph shall survive the termination of the Commitments and the repayment of
all other Secured Obligations hereunder.

3.9 Non-Banking Days. If any payment to be made by Borrower or any other Loan
Party under any Loan Document shall come due on a day other than a Banking Day,
payment shall instead be considered due on the next succeeding Banking Day and
the extension of time shall be reflected in computing interest and fees.

3.10 Manner and Treatment of Payments.

(a) All payments to be made by Borrower shall be made free and clear of and
without condition or deduction for any counterclaim, defense, recoupment or
setoff. Each payment hereunder (except as otherwise expressly provided herein)
or on the Notes or under any other Loan Document shall be made to the Agent at
the Agent’s Office in Dollars for the account of each of the Lenders or the
Agent, as the case may be, in immediately available funds not later than 11:00
a.m. on the day of payment (which must be a Banking Day). All payments received
after such time, on any Banking Day, shall be deemed received on the next
succeeding Banking Day. The amount of all payments received by the Agent for the
account of each Lender shall be promptly paid by the Agent to the applicable
Lender in immediately available funds and, if such payment was received by the
Agent by 11:00 a.m. on a Banking Day and not so made available to the account of
a Lender on that Banking Day, the Agent shall reimburse that Lender for the cost
to such Lender of funding the amount of such payment at the Federal Funds Rate.
All payments shall be made in lawful money of the United States.

 

70



--------------------------------------------------------------------------------

(b) Except to the extent provided in Sections 3.5 and 3.6(f), each payment or
prepayment on account of any Loan shall be applied pro rata according to the
outstanding Advances made by each Lender comprising such Loan.

(c) Each Lender shall use its best efforts to keep a record (in writing or by an
electronic data entry system) of Advances made by it and payments received by it
with respect to each of its Notes. Subject to Section 11.8(c), such record
shall, as against Borrower, be presumptive evidence of the amounts owing.
Notwithstanding the foregoing sentence, the failure by any Lender to keep such a
record shall not affect Borrower’s obligation to pay the Obligations.

3.11 Taxes.

(a) Issuing Lender. For purposes of this Section 3.11, the term “Lender”
includes any Issuing Lender.

(b) Payments Free of Taxes. Any and all payments by or on account of any
obligation of Borrower under any Loan Document shall be made without deduction
or withholding for any Taxes, except as required by applicable law. If any
applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Agency in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by Borrower shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section) the applicable Recipient receives
an amount equal to the sum it would have received had no such deduction or
withholding been made.

(c) Payment of Other Taxes by Borrower. Borrower shall timely pay to the
relevant Governmental Agency in accordance with applicable law, or at the option
of the Agent timely reimburse it for the payment of, any Other Taxes.

(d) Indemnification by Borrower. Borrower shall indemnify each Recipient, within
10 days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section) payable or paid by such Recipient or required to be
withheld or deducted from a payment to such Recipient and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Agency. A certificate as to the amount of such payment or liability
delivered to Borrower by a Lender (with a copy to the Agent), or by the Agent on
its own behalf or on behalf of a Lender, shall be conclusive absent manifest
error.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Agent within 10 days after demand therefor, for (i) any Indemnified Taxes
attributable to such Lender (but only to the extent that Borrower has not
already indemnified the Agent for such Indemnified Taxes and without limiting
the obligation of Borrower to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 11.8 relating to the
maintenance of a Participant Register and (iii) any Excluded Taxes attributable
to such Lender, in each case, that are payable or paid by the Agent in
connection with any Loan Document, and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Taxes were

 

71



--------------------------------------------------------------------------------

correctly or legally imposed or asserted by the relevant Governmental Agency. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Agent to set off and apply any and all amounts at any time
owing to such Lender under any Loan Document or otherwise payable by the Agent
to the Lender from any other source against any amount due to the Agent under
this subsection (e).

(f) Evidence of Payments. As soon as practicable after any payment of Taxes by
Borrower to a Governmental Agency pursuant to this Section 3.11, Borrower shall
deliver to the Agent the original or a certified copy of a receipt issued by
such Governmental Agency evidencing such payment, a copy of the return reporting
such payment or other evidence of such payment reasonably satisfactory to the
Agent.

(g) Status of Lenders. (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to Borrower and the Agent, at the time or times
reasonably requested by Borrower or the Agent, such properly completed and
executed documentation reasonably requested by Borrower or the Agent as will
permit such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by Borrower or the
Agent, shall deliver such other documentation prescribed by applicable law or
reasonably requested by Borrower or the Agent as will enable Borrower or the
Agent to determine whether or not such Lender is subject to backup withholding
or information reporting requirements. Notwithstanding anything to the contrary
in the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 3.11(g)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

(ii) Without limiting the generality of the foregoing:

(A) any Lender that is a U.S. Person shall deliver to Borrower and the Agent on
or prior to the date on which such Lender becomes a Lender under this Agreement
(and from time to time thereafter upon the reasonable request of Borrower or the
Agent), executed originals of IRS Form W-9 (or successor form) certifying that
such Lender is not subject to U.S. federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and to the extent it is legally entitled
to do so, from time to time thereafter upon the reasonable request of Borrower
or the Agent), whichever of the following is applicable:

(i) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or
W-8BEN-E (or successor form) establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “interest” article of

 

72



--------------------------------------------------------------------------------

such tax treaty and (y) with respect to any other applicable payments under any
Loan Document, IRS Form W-8BEN or W-8BEN-E (or successor form) establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

(ii) executed originals of IRS Form W-8ECI (or successor form);

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit N-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of Borrower within the meaning of Section 881(c)(3)(B) of
the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BEN or W-8BEN-E (or successor form);

(iv) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY (or successor form), accompanied by IRS Form W-8ECI
(or successor form), IRS Form W-8BEN or W-8BEN-E (or successor form), a U.S. Tax
Compliance Certificate substantially in the form of Exhibit N-2 or Exhibit N-3,
IRS Form W-9 (or successor form), and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit N-4 on
behalf of each such direct and indirect partner; or

(v) in all other cases, executed originals of IRS Form W-8BEN or W-8BEN-E (or
successor form).

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of Borrower or the Agent), executed originals of any other
form prescribed by applicable law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable law to permit
Borrower or the Agent to determine the withholding or deduction required to be
made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to Borrower and the Agent at the time or times prescribed by law
and at such time or times reasonably requested by Borrower or the Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation

 

73



--------------------------------------------------------------------------------

reasonably requested by Borrower or the Agent as may be necessary for Borrower
and the Agent to comply with their obligations under FATCA and to determine that
such Lender has complied with such Lender’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment. Solely for
purposes of this clause (D), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify Borrower and the Agent in writing of
its legal inability to do so.

The Agent shall be subject to this Section 3.11(g), and shall deliver to
Borrower any required forms described above, as if it were a Lender.

(h) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 3.11 (including by
the payment of additional amounts pursuant to this Section 3.11), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Agency with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Agency) in the event that such indemnified party is required to repay such
refund to such Governmental Agency. Notwithstanding anything to the contrary in
this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(i) Survival. Each party’s obligations under this Section 3.11 shall survive the
resignation or replacement of the Agent or any assignment of rights by, or the
replacement of, a Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all Obligations under any Loan Document.

(j) Mitigation. If any Lender requires Borrower to pay any Indemnified Taxes or
additional amounts to any Lender, the Issuing Lender, or any Governmental Agency
for the account of any Lender or the Issuing Lender pursuant to this
Section 3.11, such Lender or the Issuing Lender, as applicable, agrees (at the
request of Borrower) to use reasonable efforts to designate a different Lending
Office if such designation (1) would eliminate or reduce amounts payable
pursuant to this Section 3.11, in the future and (2) would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. If Borrower is required to pay any Indemnified
Taxes or additional amounts pursuant to this Section 3.11, Borrower may replace
such Lender or such Issuing Lender in accordance with Section 11.26.

 

74



--------------------------------------------------------------------------------

3.12 Funding Sources. Nothing in this Agreement shall be deemed to obligate any
Lender to obtain the funds for any Loan or Advance in any particular place or
manner or to constitute a representation by any Lender that it has obtained or
will obtain the funds for any Loan or Advance in any particular place or manner.

3.13 Failure to Charge Not Subsequent Waiver. Any decision by the Agent or any
Lender not to require payment of any interest (including interest arising under
Section 3.7) fee, cost or other amount payable under any Loan Document, or to
calculate any amount payable by a particular method, on any occasion shall in no
way limit or be deemed a waiver of the Agent’s or such Lender’s right to require
full payment of any interest (including interest arising under Section 3.7),
fee, cost or other amount payable under any Loan Document, or to calculate an
amount payable by another method that is not inconsistent with this Agreement,
on any other or subsequent occasion.

3.14 Agent’s Right to Assume Payments Will be Made. Unless the Agent shall have
been notified by Borrower prior to the date on which any payment to be made by
Borrower hereunder is due that Borrower does not intend to remit such payment,
the Agent may, in its discretion, assume that Borrower has remitted such payment
when so due and the Agent may, in its discretion and in reliance upon such
assumption, make available to each Lender on such payment date an amount equal
to such Lender’s or Issuing Lender’s share of such assumed payment. If Borrower
has not in fact remitted such payment to the Agent, each Lender or Issuing
Lender, as the case may be, shall forthwith on demand repay to the Agent the
amount of such assumed payment made available to such Lender or Issuing Lender,
together with interest thereon in respect of each day from and including the
date such amount was made available by the Agent to such Lender to the date such
amount is repaid to the Agent at the Federal Funds Rate.

3.15 Fee Determination Detail. The Agent, and any Lender, shall provide
reasonable detail to Borrower regarding the manner in which the amount of any
payment to the Agent and the Lenders, or that Lender, under Article 3 has been
determined, concurrently with demand for such payment.

3.16 Survivability. All of Borrower’s obligations under Sections 3.5 and 3.6
shall survive for the ninety (90) day period following the date on which the
Commitments are terminated and all Loans hereunder are fully paid, and Borrower
shall remain obligated thereunder for all claims under such Sections made by any
Lender to Borrower prior to the expiration of such period to the extent provided
in such Sections.

ARTICLE 4

REPRESENTATIONS AND WARRANTIES

Borrower represents and warrants to the Lenders that:

4.1 Existence and Qualification; Power; Compliance With Laws. Borrower is a
corporation duly formed, validly existing and in good standing under the Laws of
Delaware. Borrower is duly qualified or registered to transact business and is
in good standing in California and each other jurisdiction in which the conduct
of its business or the ownership or leasing of its Properties makes such
qualification or registration necessary, except where the failure so to qualify
or register and to be in good standing would not constitute a Material Adverse
Effect. Borrower has all requisite power and authority to conduct its business
and to own and lease its Properties, except where the failure to have such power
and authority would not constitute a Material Adverse Effect. Borrower has the
requisite corporate power and authority to execute and deliver each Loan
Document to which it is a party and to perform its Obligations. The chief
executive office of Borrower is located in California. Borrower is in compliance

 

75



--------------------------------------------------------------------------------

with all Laws and other legal requirements applicable to its business, has
obtained all authorizations, consents, approvals, orders, licenses and permits
from, and has accomplished all filings, registrations and qualifications with,
or obtained exemptions from any of the foregoing from, any Governmental Agency
that are necessary for the transaction of its business, except where the failure
so to comply, obtain authorizations, consents, approvals, orders, licenses and
permits or file, register, qualify or obtain exemptions does not constitute a
Material Adverse Effect.

4.2 Authority; Compliance With Other Agreements and Instruments and Government
Regulations. The execution, delivery and performance by Borrower and the
Subsidiary Guarantors (if any) of the Loan Documents to which it is a party have
been duly authorized by all necessary corporate or limited liability company
action, and do not and will not:

(a) Require any consent or approval not heretofore obtained of any partner,
director, stockholder, security holder or creditor of such Loan Party;

(b) Violate or conflict with any provision of such Loan Party’s certificate of
incorporation or bylaws or equivalent charter documents, as applicable;

(c) Result in or require the creation or imposition of any Lien (other than
pursuant to the Loan Documents) or Rights of Others (other than Permitted
Encumbrances) upon or with respect to any Property now owned or leased or
hereafter acquired by such Loan Party;

(d) Violate any Requirement of Law applicable to such Loan Party in any respect
that constitutes a Material Adverse Effect;

(e) Result in a breach of or constitute a default under, or cause or permit the
acceleration of any obligation owed under, any indenture or loan or credit
agreement or any other Contractual Obligation to which such Loan Party is a
party or by which such Loan Party or any of its Property is bound or affected in
any respect that constitutes a Material Adverse Effect; and such Loan Party is
not in violation of, or default under, any Requirement of Law or Contractual
Obligation, or any indenture, loan or credit agreement described in
Section 4.2(e), in any respect that constitutes a Material Adverse Effect.

4.3 No Governmental Approvals Required. Except as previously obtained or made
and as provided in Section 9.2(e), no authorization, consent, approval, order,
license or permit from, or filing, registration or qualification with, any
Governmental Agency is or will be required to authorize or permit under
applicable Laws the execution, delivery and performance by Borrower or any
Subsidiary Guarantor of the Loan Documents to which it is a party (except where
the failure to do so does not constitute a Material Adverse Effect).

4.4 Subsidiaries.

(a) Schedule 4.4 hereto correctly sets forth the names, form of legal entity,
number of shares of capital stock issued and outstanding (where applicable),
number of capital shares owned by Borrower or a Restricted Subsidiary of
Borrower (specifying such owner) (where applicable) and jurisdictions of
organization of all Restricted Subsidiaries of Borrower as of the Second
Amendment Effective Date and specifies which (if any) thereof as of the Second
Amendment Effective Date is a Significant Subsidiary and specifies which (if
any) Subsidiaries of Borrower as of the Second Amendment Effective Date are
Unrestricted Subsidiaries. As of the Second Amendment Effective Date, except as
described in Schedule 4.4, Borrower does not own any Equity Interest or debt
security which is convertible, or exchangeable, for Equity Interest in

 

76



--------------------------------------------------------------------------------

any Person. As of the Second Amendment Effective Date, unless otherwise
indicated in Schedule 4.4, all of the outstanding Equity Interests of each
Restricted Subsidiary are owned of record and beneficially by Borrower, there
are no outstanding options, warrants or other rights to purchase Equity
Interests of any such Restricted Subsidiary, and all issued and outstanding
Equity Interests that are so owned are duly authorized, validly issued, fully
paid and non-assessable, and were issued in compliance with all applicable state
and federal securities and other Laws, and are free and clear of all Liens,
except for Liens permitted under Section 6.9.

(b) Each Restricted Subsidiary listed in Schedule 4.4 is a legal entity of the
type described in Schedule 4.4 duly formed, validly existing and (where
applicable) in good standing under the Laws of its jurisdiction of organization,
is duly qualified to do business as a foreign organization and is in good
standing as such in each jurisdiction in which the conduct of its business or
the ownership or leasing of its Properties makes such qualification necessary
(except, in each case, where the failure to be so duly qualified and in good
standing does not constitute a Material Adverse Effect), and has all requisite
power and authority to conduct its business and to own and lease its Properties
(except where the failure to have such power and authority would not constitute
a Material Adverse Effect).

(c) Each Restricted Subsidiary is in compliance with all Laws and other
requirements applicable to its business and has obtained all authorizations,
consents, approvals, orders, licenses, and permits from, and each such
Restricted Subsidiary has accomplished all filings, registrations, and
qualifications with, or obtained exemptions from any of the foregoing from, any
Governmental Agency that are necessary for the transaction of its business,
except where the failure to be in such compliance, obtain such authorizations,
consents, approvals, orders, licenses, and permits, accomplish such filings,
registrations, and qualifications, or obtain such exemptions, does not
constitute a Material Adverse Effect.

4.5 Financial Statements. Borrower has furnished to the Lenders (a) the audited
consolidated financial statements of Borrower for the Fiscal Year ended
March 29, 2013, and (b) the unaudited consolidated financial statements of
Borrower for the Fiscal Quarter ended October 4, 2013. The financial statements
described in the preceding sentence fairly present in all material respects the
consolidated financial condition and results of operations of Borrower as of
such dates and for such periods in conformity in all material respects with GAAP
consistently applied, subject, in the case of unaudited financial statements
only, to normal year-end accruals and audit adjustments and the absence of
footnotes.

4.6 No Other Liabilities; No Material Adverse Changes. As of the Closing Date,
Borrower and its Restricted Subsidiaries do not have any material liability or
material contingent liability required under GAAP to be reflected or disclosed,
and not reflected or disclosed, in the balance sheet described in
Section 4.5(b), other than liabilities and contingent liabilities arising in the
ordinary course of business since the date of such financial statements. No
circumstance or event has occurred that constitutes a Material Adverse Effect
since March 29, 2013.

4.7 Intentionally Deleted.

4.8 Intangible Assets. Borrower and its Restricted Subsidiaries own, or possess
the right to use to the extent necessary in their respective businesses, all
material trademarks, trade names, copyrights, patents, patent rights, computer
software, licenses and other Intangible Assets that are used in the conduct of
their businesses as now operated, and no such Intangible Asset, to the best
knowledge of Borrower, conflicts with the valid trademark, trade name,
copyright, patent, patent right or Intangible Asset of any other Person to the
extent that such conflict constitutes a Material Adverse Effect. Except as set
forth in

 

77



--------------------------------------------------------------------------------

Schedule 4.8, Borrower has not used any trade name, trade style or “dba” during
the five year period ending on the Closing Date.

4.9 Use of Proceeds. The proceeds of the Loans are intended to be and shall be
used solely for the purposes set forth in and permitted by Section 5.9 and not
in violation of this Agreement.

4.10 Litigation. Except for (a) any matter fully covered as to subject matter
and amount (subject to applicable deductibles and retentions) by insurance for
which the insurance carrier has not asserted lack of subject matter coverage or
reserved its right to do so, (b) any matter, or series of related matters,
involving a claim against Borrower or any of its Restricted Subsidiaries of less
than $25,000,000, (c) matters of an administrative nature not involving a claim
or charge against Borrower or any of its Restricted Subsidiaries and (d) matters
set forth in Schedule 4.10, there are no actions, suits, proceedings or
investigations pending as to which Borrower or any of its Restricted
Subsidiaries have been served or have received notice against or affecting
Borrower or any of its Restricted Subsidiaries or any Property of any of them
before any Governmental Agency which could reasonably be expected to have a
Material Adverse Effect.

4.11 Binding Obligations. Each of the Loan Documents to which Borrower and any
Subsidiary Guarantor is a party will, when executed and delivered by such Loan
Party, constitute the legal, valid and binding obligation of such Loan Party,
enforceable against such Loan Party in accordance with its terms, except as
enforcement may be limited by Debtor Relief Laws or equitable principles
relating to the granting of specific performance and other equitable remedies as
a matter of judicial discretion.

4.12 EEA Financial Institutions. No Loan Party is an EEA Financial Institution.

4.13 ERISA.

(a) With respect to each Pension Plan:

(i) such Pension Plan complies in all material respects with ERISA and any other
applicable Laws to the extent that noncompliance constitutes a Material Adverse
Effect;

(ii) such Pension Plan has not incurred any “accumulated funding deficiency” (as
defined in Section 302 of ERISA) that constitutes a Material Adverse Effect;

(iii) no “reportable event” (as defined in Section 4043 of ERISA, but excluding
such events as to which the PBGC has by regulation waived the requirement
therein contained that it be notified within thirty days of the occurrence of
such event) has occurred that constitutes a Material Adverse Effect; and

(iv) neither Borrower nor any of its Restricted Subsidiaries has engaged in any
non-exempt “prohibited transaction” (as defined in Section 4975 of the Code)
that constitutes a Material Adverse Effect.

 

78



--------------------------------------------------------------------------------

(b) Neither Borrower nor any of its Restricted Subsidiaries has incurred or
expects to incur any withdrawal liability to any Multiemployer Plan that
constitutes a Material Adverse Effect.

4.14 Regulation U; Investment Company Act. No part of the proceeds of any Loan
hereunder will be used to purchase or carry, or to extend credit to others for
the purpose of purchasing or carrying, any Margin Stock in violation of
Regulation U. Neither Borrower nor any of its Restricted Subsidiaries is or is
required to be registered as an “investment company” under the Investment
Company Act of 1940.

4.15 Disclosure. No written agreement, documents, certificates, written
statements or other correspondence made or executed by a Senior Officer and
delivered, provided or otherwise made available to the Agent, the Issuing Lender
or any Lender in connection with this Agreement, or in connection with any Loan,
as of the date thereof contained any untrue statement of a material fact or
omitted a material fact necessary to make the statement made not misleading in
light of the circumstances existing at the date the statement was made; it being
understood and agreed that this representation and warranty shall not apply to
any Projections, pro forma financial information, forecasts or forecast
assumptions delivered, provided or otherwise made available to the Agent or any
Lender.

4.16 Tax Liability. Borrower and its Restricted Subsidiaries have filed all
federal and state income tax returns and any other material tax returns which
are required to be filed, and have paid, or made provision for the payment of,
all taxes with respect to the periods, Property or transactions covered by said
returns, or pursuant to any assessment received by Borrower or any of its
Restricted Subsidiaries, except (a) such taxes, if any, as are being contested
in good faith by appropriate proceedings and as to which adequate reserves have
been established and maintained and (b) immaterial taxes so long as no material
Property of Borrower or any of its Restricted Subsidiaries is at impending risk
of being seized, levied upon or forfeited as a result of the non-payment
thereof.

4.17 Projections. As of the Closing Date, to the best knowledge of Borrower, the
assumptions set forth in the Projections are reasonable and consistent with each
other and with all facts known to Borrower, and the Projections are reasonably
based on such assumptions. Nothing in this Section 4.17 shall be construed as a
representation or covenant that the Projections in fact will be achieved.

4.18 Hazardous Materials. Except as described in Schedule 4.18, (a) neither
Borrower nor any of its Restricted Subsidiaries at any time has disposed of,
discharged, released or threatened the release of any Hazardous Materials on,
from or under the Real Property in violation of any Hazardous Materials Law that
would individually or in the aggregate constitute a Material Adverse Effect,
(b) to the best knowledge of Borrower, no condition exists that violates any
Hazardous Materials Law affecting any Real Property except for such violations
that would not individually or in the aggregate constitute a Material Adverse
Effect, (c) no Real Property or any portion thereof is or has been utilized by
Borrower or any of its Restricted Subsidiaries as a site for the manufacture of
any Hazardous Materials in violation of any Hazardous Materials Law and (d) to
the extent that any Hazardous Materials are used, generated or stored by
Borrower or any of its Restricted Subsidiaries on any Real Property, or
transported to or from such Real Property by Borrower or any of its Restricted
Subsidiaries, such use, generation, storage and transportation are in compliance
with all Hazardous Materials Laws except for such non-compliance that would not
constitute a Material Adverse Effect or be materially adverse to the interests
of the Lenders.

4.19 Security Interests. Except as otherwise provided in the Security Agreements
and subject to Section 9.2(e), (a) each Security Agreement will create a valid
first priority security interest in the Collateral described therein securing
the Secured Obligations (subject only to Liens permitted by

 

79



--------------------------------------------------------------------------------

Section 6.9 and to such qualifications and exceptions as are contained in the
Uniform Commercial Code with respect to the priority of security interests
perfected by means other than the filing of a financing statement or with
respect to the creation of security interests in Property to which Division 9 of
the Uniform Commercial Code does not apply), and (b) all actions necessary to
perfect the security interests so created have been taken and completed, other
than any filings and recordings to be made as of the Closing Date (and upon the
making of such filings and recordation the security interests so created shall
be perfected).

4.20 Solvency. After giving effect to this Agreement and the other Loan
Documents (including after giving effect to the initial Advances under this
Agreement), Borrower will be Solvent.

4.21 Anti-Corruption Laws, AML Laws and Sanctions. Borrower has implemented and
maintains in effect policies and procedures designed to ensure compliance in all
material respects by Borrower, its Subsidiaries and their respective directors,
officers, employees and agents with AML Laws, Anti-Corruption Laws and
applicable Sanctions, and Borrower, its Subsidiaries and their respective
officers and directors and to the knowledge of Borrower its employees and
agents, are in compliance with AML Laws, Anti-Corruption Laws and applicable
Sanctions in all material respects and are not knowingly engaged in any activity
that would reasonably be expected to result in Borrower being designated as a
Sanctioned Person. None of (a) Borrower, any Subsidiary or to the knowledge of
Borrower or such Subsidiary any of their respective directors, officers or
employees, or (b) to the knowledge of Borrower, any agent of Borrower or any
Subsidiary that will act in direct connection with the credit facility
established hereby, is a Sanctioned Person. No Advance or Letter of Credit, use
of proceeds or other transaction contemplated by this Agreement will violate any
AML Laws, Anti-Corruption Law or applicable Sanctions.

4.22 Patriot Act. Borrower is in compliance in all material respects with the
disclosure requirements set forth in Section 11.24.

4.23 Communications Licenses. The list on Schedule 4.23 includes all material
Communications Licenses that are held by Borrower and its Restricted
Subsidiaries and are necessary for the provision of their consumer satellite
broadband service in the United States as of the Closing Date. Other than as
specifically set forth on Schedule 4.23, Borrower and its Restricted
Subsidiaries hold all Communications Licenses that they are required to hold for
the provision of their consumer broadband service in the United States as of the
Closing Date, except for any Communications Licenses the failure of which to be
so held would not reasonably be expected to have a Material Adverse Effect. Each
Communications License listed on Schedule 4.23 is in full force and effect, and
neither Borrower nor any such Restricted Subsidiary has received any written
notice of proceedings relating to the revocation or adverse modification of any
such Communications License listed on Schedule 4.23, except in either case for
matters that would not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect. No event has occurred that, after notice or
lapse of time, would reasonably be expected to allow the revocation or adverse
modification of any Communications License listed on Schedule 4.23, except as
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. Borrower and its Restricted Subsidiaries have entered
into all international frequency coordination agreements necessary to operate
the ViaSat-1 Satellite as currently operated, except to the extent the failure
to enter into such agreements, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect.

ARTICLE 5

AFFIRMATIVE COVENANTS

 

80



--------------------------------------------------------------------------------

(OTHER THAN INFORMATION AND REPORTING REQUIREMENTS)

So long as any Advance remains unpaid, or any other Obligation remains unpaid
(other than contingent indemnification obligations for which no claim has been
made), or any portion of any Commitment remains in force or any Letter of Credit
is outstanding, Borrower shall, and shall cause its Restricted Subsidiaries to:

5.1 Payment of Taxes and Other Potential Liens. Pay and discharge promptly all
taxes, assessments and governmental charges or levies imposed upon any of them,
upon their respective Property or any part thereof and upon their respective
income or profits or any part thereof, except that Borrower and its Restricted
Subsidiaries shall not be required to pay or cause to be paid (a) any tax,
assessment, charge or levy that is not yet past due, or is being contested in
good faith by appropriate proceedings so long as the relevant entity has
established and maintains adequate reserves for the payment of the same or
(b) any immaterial tax, assessment, charge or levy so long as no material
Property of Borrower or any of its Restricted Subsidiaries is at impending risk
of being seized, levied upon or forfeited as a result of the non-payment
thereof.

5.2 Preservation of Existence. Preserve and maintain their respective existences
in the jurisdiction of their formation and all material authorizations, rights,
franchises, privileges, consents, approvals, orders, licenses, permits, or
registrations from any Governmental Agency that are necessary for the
transaction of their respective business and qualify and remain qualified to
transact business in each jurisdiction in which such qualification is necessary
in view of their respective business or the ownership or leasing of their
respective Properties except in each such case (a) a merger or consolidation
permitted by Section 6.3, a Disposition permitted by Section 6.2 or as otherwise
permitted by this Agreement and (b) where the failure to do so would not
constitute a Material Adverse Effect. Notwithstanding the foregoing, Borrower
may liquidate, wind up or dissolve any Restricted Subsidiary that does not
constitute a Significant Subsidiary if such liquidation, winding up or
dissolution would not have a Material Adverse Effect.

5.3 Maintenance of Properties. Maintain, preserve and protect all of their
respective Properties in good order and condition, subject to wear and tear in
the ordinary course of business, and not permit any waste of their respective
Properties, except that the failure to maintain, preserve and protect a
particular item of Property that is at the end of its useful life or obsolete or
that is not of significant value, either intrinsically or to the operations of
Borrower, shall not constitute a violation of this covenant.

5.4 Maintenance of Insurance

(a) General. Maintain liability, casualty, workers’ compensation and other
insurance (subject to customary deductibles and retentions) with responsible
insurance companies in such amounts and against such risks as is carried by
responsible companies engaged in similar businesses and owning similar assets in
the general areas in which Borrower and its Restricted Subsidiaries operate.
Schedule 5.4 lists as of the Closing Date all insurance of any nature maintained
for current occurrences by Borrower and each of its Restricted Subsidiaries, as
well as a summary of the terms of such insurance. Borrower shall deliver to the
Agent endorsements to all of its and its Restricted Subsidiaries’ (a) “All Risk”
and business interruption insurance policies naming the Agent, for the benefit
of the Agent and the Lenders, as a loss payee, and (b) general liability and
other liability policies naming the Agent, for the benefit of the Agent and the
Lenders, as an additional insured. All policies of insurance on real and
personal property will include an endorsement, in form and substance acceptable
to the Agent, showing loss payable to the Agent, for the benefit of the Agent
and the Lenders, (Form 438 BFU or equivalent) and extra

 

81



--------------------------------------------------------------------------------

expense and business interruption endorsements. Such endorsement, or an
independent instrument furnished to the Agent, will provide that the insurer
will give at least 10 days’ prior written notice to the Agent before any such
policy or policies of insurance shall be altered or canceled.

(b) Satellite Insurance.

(1) Deliver a Certificate of Borrower to the Agent within 120 days after the end
of each Fiscal Year certifying that, subject to Section 5.4(b)(3), Borrower and
each other Loan Party have obtained and have in full force and effect:

(i) with respect to each Covered Satellite for which the risk of loss passes to
Borrower or such other Loan Party at or before launch, launch insurance with
respect to each such Covered Satellite covering the launch of such Covered
Satellite and a period of time thereafter in an amount not less than the
aggregate of the purchase price of such Covered Satellite, the purchase price of
launch services therefor (other than for risks borne by the relevant satellite
manufacturer or by the relevant launch services provider pursuant to any launch
risk guarantee) and the premium payable for such insurance; provided that such
launch insurance is available for a price, in an amount and on other terms and
conditions that are, in the reasonable determination of Borrower, commercially
reasonable; and

(ii) at all times subsequent to the later of (x) initial completion of in-orbit
testing and (y) the coverage period of launch insurance described in clause
(1) above, In-Orbit Insurance with respect to such Covered Satellites other than
Excluded Satellites in an amount not less than the Aggregate In-Orbit Insurance
Amount (with the allocation of such insurance among such Covered Satellites
being in Borrower’s discretion).

(2) Insurance policies required by Section 5.4(b)(1), shall:

(i) contain no exclusions other than:

(A) Acceptable Exclusions, and

(B) such specific exclusions applicable to the performance of the Covered
Satellite being insured as are reasonably acceptable to Borrower in order to
obtain insurance for a price that is, and on other terms and conditions that
are, commercially reasonable;

(ii) provide coverage on an all-risks basis for loss of and damage to the
Covered Satellite, subject to the exclusions specified above; and

(iii) name the Agent as an additional insured and loss payee.

(3) For any Covered Satellite, in lieu of In-Orbit Insurance, Borrower or such
Loan Party may, at its option, maintain In-Orbit Spare Capacity in which event
such Covered Satellite (or portion, as applicable) shall be deemed to be insured
for the percentage of the Covered Satellite’s (or applicable portion’s) net book
value for which

 

82



--------------------------------------------------------------------------------

In-Orbit Spare Capacity is available. In the event of any loss, damage or
failure affecting a Covered Satellite or the expiration and non-renewal of an
insurance policy for a Covered Satellite resulting from a claim of loss under
such policy that causes a failure to comply with Section 5.4(b)(1)(ii), Borrower
and the other Loan Parties shall be deemed to be in compliance with
Section 5.4(b)(1)(ii) for the 120 days immediately following such loss, damage
or failure or policy expiration or non-renewal, provided that Borrower or such
other Loan Party, as the case may be, procures such In-Orbit Insurance or
provides such In-Orbit Spare Capacity as necessary to comply with
Section 5.4(b)(1)(ii) within such 120-day period.

5.5 Compliance With Laws. Comply with all Requirements of Law noncompliance with
which constitutes a Material Adverse Effect, except that Borrower and its
Restricted Subsidiaries need not comply with a Requirement of Law then being
contested by any of them in good faith by appropriate proceedings. Borrower will
maintain in effect and enforce policies and procedures designed to ensure
compliance in all material respects by Borrower, its Subsidiaries and their
respective directors, officers, employees and agents with AML Laws,
Anti-Corruption Laws and applicable Sanctions.

5.6 Inspection Rights. Upon reasonable notice, at any time during regular
business hours and as often as reasonably requested (but not so as to materially
interfere with the business of Borrower or any of its Restricted Subsidiaries)
permit the Agent, the Issuing Lender, or any Lender, or any authorized employee,
agent or representative thereof, at their own cost and expense prior to the
occurrence of an Event of Default, to examine, audit and make copies and
abstracts from the records and books of account of, and to visit and inspect the
Properties of, Borrower and its Restricted Subsidiaries and to discuss the
affairs, finances and accounts of Borrower and its Restricted Subsidiaries with
any of their officers, key employees, internal accountants and, following the
occurrence of an Event of Default, independent accountants. The Agent or any
Lender, or any authorized employee, agent or representative shall (i) comply
with all sign-in procedures for visitors, (ii) observe all general and safety,
security, and governmental regulations in effect at the site, and (iii) observe
all rules regarding restricted areas and restricted information as required by
the United States Department of Defense.

5.7 Keeping of Records and Books of Account. Keep adequate records and books of
account reflecting all financial transactions in conformity in all material
respects with GAAP, consistently applied, and in conformity in all material
respects with all applicable requirements of any Governmental Agency having
regulatory jurisdiction over Borrower and its Restricted Subsidiaries.

5.8 Compliance With Agreements. Promptly and fully comply with all Contractual
Obligations to which any one or more of them is a party, except for any such
Contractual Obligations (a) the performance of which would not cause a Default
or Event of Default or (b) then being contested by any of them in good faith by
appropriate proceedings or (c) if the failure to comply does not constitute a
Material Adverse Effect.

5.9 Use of Proceeds. Use the proceeds of all Loans for working capital, capital
expenditures, and any other lawful corporate purposes permitted hereunder,
including, without limitation, refinancing or repayment of Indebtedness,
Satellite Activities and Permitted Acquisitions; provided that, if, as of any
date of determination, (a) the total amount of Unsubmitted Eligible Invoices of
an ECA Borrower exceeds $50,000,000 as of such date, (b) the aggregate principal
amount of outstanding Revolving Loans and Swing Line Advances exceeds
$400,000,000 as of such date and (c) the Senior Secured Leverage Ratio,
calculated on a Pro Forma Basis after giving effect to any Loan made on such
date (including the use of proceeds thereof), exceeds 3.25 to 1.00, Borrower
shall not be permitted to request any Revolving Loans and Swing Line Advances
under this Agreement on such date to fund Capital Expenditures of an ECA
Borrower that would otherwise be eligible for reimbursement by an ECA

 

83



--------------------------------------------------------------------------------

Lender. Use each Letter of Credit for the lawful corporate purposes of Borrower
and its Restricted Subsidiaries.

5.10 Hazardous Materials Laws. Keep and maintain all Real Property and each
portion thereof in compliance in all material respects with all applicable
Hazardous Materials Laws, except to the extent that no Material Adverse Effect
could reasonably be expected to result therefrom, and promptly notify the Agent
in writing (attaching a copy of any pertinent written material) of (a) any and
all material enforcement, cleanup, removal or other governmental or regulatory
actions instituted, completed or threatened in writing by a Governmental Agency
pursuant to any applicable Hazardous Materials Laws, (b) any and all material
claims made or threatened in writing by any Person against Borrower relating to
damage, contribution, cost recovery, compensation, loss or injury resulting from
any Hazardous Materials and (c) discovery by any Senior Officer of Borrower of
any material occurrence or condition on any real Property adjoining or in the
vicinity of such Real Property that could reasonably be expected to cause such
Real Property or any part thereof to be subject to any material restrictions on
the ownership, occupancy, transferability or use of such Real Property under any
applicable Hazardous Materials Laws.

5.11 Designation of Subsidiaries. Borrower may at any time after the Second
Amendment Effective Date (a) designate any Unrestricted Subsidiary as a
Restricted Subsidiary and (b) designate any existing or newly acquired or formed
Restricted Subsidiary of Borrower as an Unrestricted Subsidiary, unless such
Restricted Subsidiary or any of its Subsidiaries owns any Equity Interests or
Indebtedness of, or owns or holds any lien on any property of, any Loan Party or
any other Restricted Subsidiary; provided that, (i) immediately before and after
giving effect to any such designation, no Event of Default shall have occurred
and be continuing, (ii) Borrower shall be in compliance with the financial
covenants set forth in Sections 6.13 and 6.14 (and a certificate of a Senior
Officer of Borrower setting forth the related calculations), and (iii) no
Subsidiary may be designated as an Unrestricted Subsidiary if, after giving
effect to such designation, it would be a “Restricted Subsidiary”, “guarantor”
or “borrower” (or similar designation) for the purpose of any Indebtedness of
Borrower or any of its Restricted Subsidiaries. The designation of any
Subsidiary as an Unrestricted Subsidiary after the Second Amendment Effective
Date shall constitute an Investment by the applicable Loan Party or Restricted
Subsidiary therein at the date of designation in an amount equal to the fair
market value (as reasonably determined in good faith by a Senior Officer of
Borrower) of such Loan Party’s or such Restricted Subsidiary’s (as applicable)
Investment therein. The designation of any Unrestricted Subsidiary as a
Restricted Subsidiary shall constitute (i) the incurrence at the time of
designation of any Investment, Indebtedness or Liens of such Subsidiary existing
at such time and (ii) a return on any Investment by the applicable Loan Party or
Restricted Subsidiary in such Unrestricted Subsidiary in an amount equal to the
fair market value (as reasonably determined in good faith by a Senior Officer of
Borrower) at the date of such designation of such Loan Party’s or such
Restricted Subsidiary’s (as applicable) Investment in such Subsidiary. Any
designation by Borrower pursuant to this Section 5.11 shall be evidenced to
Agent by promptly delivering to Agent a certificate of a Responsible Official of
Borrower giving effect to such designation and a certifying that such
designation complies with the provisions of this Section 5.11. Notwithstanding
the foregoing, any Unrestricted Subsidiary that has been re-designated as a
Restricted Subsidiary may not be subsequently re-designated as an Unrestricted
Subsidiary until at least two full Fiscal Quarters have passed since the date
such Unrestricted Subsidiary was re-designated as a Restricted Subsidiary.

5.12 Future Restricted Subsidiaries; Additional Security Documentation.

(a) Cause each future Significant Domestic Subsidiary to promptly execute and
deliver to the Agent (x) no later than 10 Banking Days after the first
Determination Date (as defined below) following the creation or acquisition of
such Significant Domestic Subsidiary or the date on which such Domestic
Restricted Subsidiary becomes a Significant Domestic Subsidiary, or (y) in the
case of a Significant Domestic Subsidiary created or acquired in

 

84



--------------------------------------------------------------------------------

connection with a Permitted Acquisition, no later than six (6) months after the
consummation of such Permitted Acquisition, in each case (i) the Subsidiary
Guaranty, the Subsidiary Pledge Agreement and the Subsidiary Security Agreement
(or appropriate joinders thereto, as applicable), and, as may reasonably be
requested by the Agent, landlord/mortgagee waivers (provided that, in the case
of landlord/mortgagee waivers, if Borrower uses commercially reasonable efforts
to obtain such waivers from the applicable counterparties thereto, Borrower’s
obligations with respect to such waivers under this Section 5.12(a) shall be
satisfied), and (ii) an opinion of counsel from counsel and in form and
substance reasonably acceptable to the Agent.

(b) Pledge to the Agent pursuant to the Borrower Pledge Agreement (or, if
applicable, a Significant Domestic Subsidiary to pledge to the Agent pursuant to
the Subsidiary Pledge Agreement) (x) no later than 10 Banking Days after the
first Determination Date (as defined below) following the creation or
acquisition of a first-tier Significant Foreign Subsidiary or a Significant
Foreign Subsidiary Holdco or the date on which a first-tier Foreign Restricted
Subsidiary becomes a Significant Foreign Subsidiary or a Foreign Subsidiary
Holdco becomes a Significant Foreign Subsidiary Holdco, or (y) in the case of a
first-tier Significant Foreign Subsidiary or a Significant Foreign Subsidiary
Holdco created or acquired in connection with a Permitted Acquisition, no later
than six (6) months after the consummation of such Permitted Acquisition, in
each case (i) 65% of the voting Equity Interests of such first-tier Significant
Foreign Subsidiary or such Significant Foreign Subsidiary Holdco formed or
acquired after the Closing Date and (ii) 100% of the non-voting Equity Interests
of such first-tier Significant Foreign Subsidiary or such Significant Foreign
Subsidiary Holdco.

(c) In addition to the foregoing, except to the extent set forth in the Borrower
Security Agreement, the Borrower Pledge Agreement, the Subsidiary Pledge
Agreement and the Subsidiary Security Agreement, respectively, Borrower, its
Significant Domestic Subsidiaries and each Subsidiary Guarantor shall cause such
documents and instruments as may be reasonably requested by the Agent (or any
Lender through the Agent) from time to time to be executed and delivered and do
such further acts and things as reasonably may be required in order for the
Agent, for the benefit of the Lenders, to obtain a fully perfected first
priority Lien on all Collateral, subject to Liens permitted by Section 6.9 and
subject to Section 9.2(e). For purposes of this Section 5.12, the “Determination
Date” shall be the date of delivery of the annual financial statements pursuant
to Section 7.1(c).

(d) In the event that any ECA Borrower or ECA Guarantor ceases to be party to a
Permitted ECA Financing, including due to the repayment of its obligations under
such Permitted ECA Financing, and such ECA Borrower or ECA Guarantor is (or
would be, but for the fact that it is an ECA Borrower or ECA Guarantor) a
Significant Domestic Subsidiary or a Significant Foreign Subsidiary, Borrower
shall comply with this Section 5.12 with respect to such Restricted Subsidiary
within 90 calendar days from the date such Restricted Subsidiary ceases to be a
party to a Permitted ECA Financing.

5.13 Certain ECA Revenue. Unless the Agent shall otherwise consent in writing
with respect to any Permitted ECA Financing incurred under Section 6.10(m)(i),
100% of the ECA Revenues Amount for each ECA Project financed by a Permitted ECA
Financing incurred under Section 6.10(m)(i) that is then outstanding, to the
extent not received by a Loan Party, must be transferred to a Loan Party no
later than 60 days following the end of each Fiscal Quarter (or 105 days in the
case of the fourth Fiscal Quarter of each Fiscal Year); provided that,
notwithstanding the foregoing, no portion of the ECA Revenues Amount shall be
required to be so transferred to a Loan Party if such transfer would be
prohibited by applicable Law. Notwithstanding the foregoing, this Section 5.13
shall not apply to any Specified ECA Project or Specified ECA Financing.

 

85



--------------------------------------------------------------------------------

For purposes of this Section 5.13, “ECA Revenues Amount” means, with respect to
any applicable ECA Project (excluding any Specified ECA Project) for any Fiscal
Quarter, an amount equal to the total subscription revenues received by any ECA
Borrower or ECA Guarantor from non-Affiliated third party retail or wholesale
subscribers of their respective satellite broadband services during such Fiscal
Quarter to the extent generated from such ECA Project; provided, that, in the
event that subscription revenues are generated from more than one ECA Project
subject to a Permitted ECA Financing, the calculation of the ECA Revenues
Amounts for such ECA Projects shall be without duplication.

ARTICLE 6

NEGATIVE COVENANTS

So long as any Advance remains unpaid, or any other Obligation remains unpaid
(other than contingent indemnification obligations for which no claim has been
made), or any portion of any Commitments remains in force or any Letter of
Credit is outstanding, Borrower shall not, and shall not permit any of its
Restricted Subsidiaries (or, in the case of Section 6.15, any of its
Subsidiaries) to, unless the Agent (with the written approval of the Requisite
Lenders or, if required by Section 11.2, of all of the Lenders) otherwise
consents:

6.1 Payment of Subordinated Obligations. Pay any (a) principal (including
sinking fund payments) or any other amount (other than scheduled interest
payments) with respect to any Subordinated Obligation, or purchase or redeem (or
offer to purchase or redeem) any Subordinated Obligation, or deposit any monies,
securities or other Property with any trustee or other Person to provide
assurance that the principal or any portion thereof of any Subordinated
Obligation will be paid when due or otherwise to provide for the defeasance of
any Subordinated Obligation (unless permitted pursuant to an Affiliate
Subordination Agreement), in each case prior to the scheduled maturity thereof
or (b) scheduled interest on any Subordinated Obligation unless the payment
thereof is then permitted pursuant to the terms of the indenture or other
agreement governing such Subordinated Obligation, in each case, other than
(i) in connection with a refinancing, refunding, renewal, exchange or extension
of any such Subordinated Obligation to the extent permitted by Section 6.10(f)
or (ii) such payments that are made with the Available Basket Amount so long as
both before and after giving effect to such payment on a Pro Forma Basis, (a) no
Event of Default exists or would result therefrom and (b) the Senior Secured
Leverage Ratio does not exceed 2.50 to 1.0.

6.2 Disposition of Property. Make any Disposition of its Property, whether now
owned or hereafter acquired, except (a) a Disposition by Borrower to a
Wholly-Owned Restricted Subsidiary which is a Subsidiary Guarantor, or by a
Restricted Subsidiary to Borrower or another Restricted Subsidiary (provided
that any Disposition by a Subsidiary Guarantor must be to another Subsidiary
Guarantor or to Borrower), (b) Investments permitted by Section 6.16 to the
extent constituting Dispositions, (c) the Disposition of any Equity Interests of
(or other Investments in) any Joint Venture to the extent required by the terms
of any agreement governing such Joint Venture, (d) Dispositions of (i) accounts
receivable and (ii) collateral securing accounts receivable and guarantees
supporting accounts receivable, in each case set forth in clauses (i) and
(ii) as transferred in connection with a receivables financing permitted under
Section 6.10(k) (it being agreed that any lien releases to be executed by the
Agent in connection therewith shall be limited to Collateral not exceeding in
the aggregate the greater of (i) $25,000,000 and (ii) 12.5% of Borrower’s
consolidated trailing twelve month EBITDA as of Borrower’s most recent Fiscal
Quarter end for which financial statements prepared on a consolidated basis in
accordance with GAAP are available and shall otherwise be in form reasonably
acceptable to the Agent), (e) Dispositions, of which the fair market value (as
reasonably determined in good faith by a Senior Officer of Borrower), when
aggregated with the proceeds of all other Dispositions incurred under this
clause (e) within the same

 

86



--------------------------------------------------------------------------------

Fiscal Year, are less than or equal to the greater of (i) $100,000,000 and
(ii) an amount equal to 12.5% of Consolidated Total Assets, (f) sales, rentals
or leases of satellite capacity, bandwidth, beams, transponders or threads or
other grants of rights of satellite use or of any other portion of a Satellite
in the ordinary course of business and (g) the Disposition of any Satellite
(other than the ViaSat-1 and ViaSat-2 Satellites) for fair market value (as
reasonably determined in good faith by a Senior Officer of Borrower) to any
Person for whom such Satellite was procured that is not an Affiliate of
Borrower; provided that in the case of clause (d), no Event of Default then
exists or would result from Dispositions made in connection with any new or
extended receivables financing and in the case of clause (e), no Event of
Default then exists or would result from such Disposition.

6.3 Mergers. Merge or consolidate with or into any Person, except (a) mergers
and consolidations of a Restricted Subsidiary of Borrower into Borrower or a
Restricted Subsidiary, or of Restricted Subsidiaries with each other, (b) a
merger or consolidation of any Restricted Subsidiary of Borrower to the extent
in connection with a disposition not prohibited by Section 6.2 and (c) a merger
or consolidation of a Person into Borrower or with or into a Wholly-Owned
Restricted Subsidiary of Borrower which constitutes a Permitted Acquisition;
provided that, in each case set forth in clauses (a) and (c) above, (i) Borrower
is the surviving entity of any merger to which it is a party, (ii) a Subsidiary
Guarantor is the surviving entity of any merger between a non-Subsidiary
Guarantor and a Subsidiary Guarantor, (iii) no Event of Default then exists or
would result therefrom and (iv) Borrower and each of the Subsidiary Guarantors
execute such amendments to the Loan Documents as the Agent may reasonably
determine are appropriate as a result of such merger in order to preserve the
enforceability of the Loan Documents on the parties thereto and their
successors, if any, and except to the extent set forth in the Security
Agreements, maintain the perfection of the Agent’s Liens on the Collateral.

6.4 Hostile Acquisitions. Use the proceeds of any Loan in connection with the
acquisition of part or all of a voting interest of five percent (5%) or more in
any corporation or other business entity if such acquisition is opposed by the
board of directors or equivalent governing body of such corporation or business
entity.

6.5 Acquisitions. Make any Acquisition other than a Permitted Acquisition.

6.6 Distributions. Make any Distribution, whether from capital, income or
otherwise, and whether in Cash or other Property if immediately before and after
giving effect to such Distribution, (x) the Senior Secured Leverage Ratio,
calculated on a Pro Forma Basis after giving effect to such Distribution,
exceeds 2.50 to 1.00 or (y) Liquidity is less than $50,000,000, except:

(a) Distributions by any Restricted Subsidiary to Borrower or to any other
Restricted Subsidiary (and if such Restricted Subsidiary is not a Wholly-Owned
Restricted Subsidiary, to the other holders of its Equity Interests, provided
that Borrower or such other Restricted Subsidiary receives at least its pro rata
share of such Distribution);

(b) Distributions by any Restricted Subsidiary or Borrower involving the
retirement, redemption, purchase or other acquisition of Equity Interests under
any stock option or other equity compensation plan or any other agreement to
compensate employees, officers, directors, management or consultants of Borrower
or its Restricted Subsidiaries, not to exceed $5,000,000 in the aggregate in any
Fiscal Year; provided that if at the end of the applicable Fiscal Year,
Distributions made pursuant to this clause (b) are less than $5,000,000 in the
aggregate in such Fiscal Year, then the amount by which $5,000,000 exceeds the
Distributions made in such Fiscal Year pursuant to this clause (b) may be
carried forward and included in the aggregate amount of Distributions permitted
to be made in succeeding Fiscal Years pursuant to this clause (b);

 

87



--------------------------------------------------------------------------------

(c) stock dividends payable on Common Stock;

(d) Distributions not to exceed the greater of (i) $10,000,000 in the aggregate
in any Fiscal Year and (ii) an amount equal to 5% of Borrower’s consolidated
trailing twelve month EBITDA as of Borrower’s most recent Fiscal Quarter end for
which financial statements prepared on a consolidated basis in accordance with
GAAP are available; and

(e) Distributions made with the Available Basket Amount; provided that, with
respect to any Distributions made with the Available Basket Amount, such
Distributions shall only be permitted pursuant to this Section 6.6(e) so long as
both immediately before and after giving effect to such payment on a Pro Forma
Basis, the Senior Secured Leverage Ratio does not exceed 3.25 to 1.0 and no
Event of Default exists.

6.7 ERISA. At any time, (a) permit any Pension Plan to: (i) engage in any
non-exempt “prohibited transaction” (as defined in Section 4975 of the Code);
(ii) fail to comply with ERISA or any other applicable Laws; (iii) incur any
material “accumulated funding deficiency” (as defined in Section 302 of ERISA);
or (iv) terminate in any manner, which, with respect to each event listed above,
could reasonably be expected to result in a Material Adverse Effect or
(b) withdraw, completely or partially, from any Multiemployer Plan if to do so
could reasonably be expected to result in a Material Adverse Effect.

6.8 Change in Nature of Business. Engage in any businesses other than the
Permitted Business.

6.9 Liens. Create, incur, assume or suffer to exist any Lien of any nature upon
or with respect to any of their respective Properties, whether now owned or
hereafter acquired, except:

(a) Liens existing on the Closing Date and disclosed in Schedule 6.9 and any
renewals/extensions or amendments thereof, provided that the obligations secured
or benefited thereby are not increased (except as expressly contemplated by the
contracts or other instruments governing such Liens, as in effect on the Closing
Date);

(b) Liens in favor of the Agent pursuant to the Security Agreements;

(c) Permitted Encumbrances;

(d) Liens on personal property acquired by Borrower or any of its Restricted
Subsidiaries that were in existence at the time of the acquisition of such
Property and were not created in contemplation of such acquisition;

(e) Liens on real property acquired by Borrower or any of its Restricted
Subsidiaries for use in the business of Borrower or such Restricted Subsidiary;

(f) Liens on Property or Equity Interests of a Person at the time such Person,
as permitted by this Agreement, becomes a Restricted Subsidiary or is merged or
consolidated with or into Borrower or any of its Restricted Subsidiaries;
provided, however, that such Liens were in existence at the time such Person
became a Restricted Subsidiary or merged or consolidated with or into Borrower
or any of its Restricted Subsidiaries and were not created in contemplation of
such event; provided further, however, that any such Lien may not extend to any
other property owned by Borrower or any other Restricted Subsidiary thereof;

 

88



--------------------------------------------------------------------------------

(g) Liens securing Indebtedness permitted by Section 6.10(d); provided, that
(i) any such Lien shall attach only to the Property, insurance or services
purchased or otherwise leased, constructed, installed, improved, designed,
repaired or maintained, and any insurance, licenses, permits, authorizations and
construction or launch contracts relating thereto, and (ii) any such Lien shall
be created concurrently with or within twelve (12) months following the
acquisition of such Property, insurance or services;

(h) Liens securing obligations of Borrower or any of its Restricted Subsidiaries
under any Secured Hedging Agreement;

(i) Liens securing Indebtedness permitted under Section 6.10(k);

(j) Liens encumbering (i) ECA Assets securing Permitted ECA Financings and
(ii) assets of Foreign Restricted Subsidiaries securing Indebtedness permitted
under Section 6.10(m)(ii);

(k) Liens securing Indebtedness or other obligations in an aggregate principal
amount at any time outstanding not to exceed the greater of (i) $50,000,000 and
(ii) an amount equal to 2.5% of the Consolidated Total Assets as of Borrower’s
most recent Fiscal Quarter end for which financial statements prepared on a
consolidated basis in accordance with GAAP are available; provided that the
aggregate amount of Indebtedness and other obligations secured by Liens on
Collateral shall not exceed $25,000,000 at any time outstanding (and, at the
election of Borrower, any Liens described in this proviso may consist of pledges
or deposits of Cash or Cash Equivalents to secure obligations in respect of
letters of credit, bank guarantees and Hedging Agreements permitted under
Section 6.20 and may be pari passu with or junior to the Liens on such
Collateral in favor of the Agent so long as such Liens are subject to an
intercreditor agreement reasonably acceptable to the Agent); and

(l)(i) Liens on assets of ViaSat Technologies Limited securing Indebtedness
permitted by Section 6.10(q) and (ii) Liens on the Equity Interests in ViaSat
Technologies Limited and any dividends, stocks, shares, warrants, securities,
rights, monies or other property accruing on or that constitute proceeds of such
Equity Interests securing Borrower’s Guaranty Obligations with respect to the
Indebtedness of ViaSat Technologies Limited permitted by Section 6.10(q).

6.10 Indebtedness and Guaranty Obligations. Create, incur or assume any
Indebtedness or Guaranty Obligation except:

(a) Indebtedness and Guaranty Obligations existing on the Closing Date and
disclosed in Schedule 6.10, and refinancings, renewals, extensions or amendments
that do not increase the amount thereof (except by an amount no greater than the
sum of unpaid accrued interest thereon, any premium reasonably determined to be
necessary to accomplish such transaction, any original issue discount on such
refinancing, renewing, extending or replacement Indebtedness, and reasonable
fees and expenses incurred in connection with the foregoing);

(b) Indebtedness and Guaranty Obligations under the Loan Documents;

(c) Subject to compliance with Section 6.16, unsecured Indebtedness (and
unsecured Guaranty Obligations with respect thereto) of any Restricted
Subsidiary to Borrower or to any other Restricted Subsidiary, or of Borrower to
any Restricted Subsidiary;

 

89



--------------------------------------------------------------------------------

(d) Indebtedness consisting of (i) Capital Lease Obligations or (ii) otherwise
incurred to finance all or any part of (X) the purchase, lease, construction,
installation or improvement of any Property (including, without limitation, any
satellites or related gateway facilities, earth stations and other ground
infrastructure), (Y) the design, repair or maintenance of any Satellite Project
(including, without limitation, any satellites or related gateway facilities,
earth stations and other ground infrastructure) or (Z) satellite launch or
in-orbit insurance premiums or launch services (so long as, in the case of this
clause (ii) (A) the Indebtedness incurred therewith shall not exceed one hundred
percent (100%) of the price or cost of the purchase, lease, construction,
installation, improvement, design, repair or maintenance of such Property or
such premiums or launch services, as applicable, and (B) such Indebtedness shall
be incurred concurrently with or within twelve (12) months following the
purchase, lease, construction, installation, improvement, design, repair or
maintenance of such Property or incurrence of such premiums or launch services,
as applicable), and any refinancings, renewals, extensions or amendments of such
Indebtedness under clause (i) or (ii) that do not increase the amount thereof
(except by an amount no greater than the sum of unpaid accrued interest thereon,
any premium reasonably determined to be necessary to accomplish such
transaction, any original issue discount on such refinancing, renewing,
extending or replacement Indebtedness, and reasonable fees and expenses incurred
in connection with the foregoing); provided that, in the case of any
Indebtedness incurred under this clause (d), if immediately before or after
giving effect to the incurrence of any such Indebtedness, the Senior Secured
Leverage Ratio (calculated on a Pro Forma Basis after giving effect to the
incurrence of such Indebtedness and the application of the proceeds therefrom)
is greater than 3.25 to 1.00, the outstanding principal amount of such
Indebtedness incurred at a time when the Senior Secured Leverage Ratio
(calculated on a Pro Forma Basis after giving effect to the incurrence of such
Indebtedness and the application of the proceeds therefrom) is greater than 3.25
to 1.00, shall not exceed the sum of (x) $50,000,000 plus (y) 10% of Borrower’s
consolidated trailing twelve month EBITDA as of Borrower’s most recent Fiscal
Quarter end for which financial statements prepared on a consolidated basis in
accordance with GAAP are available;

(e) Indebtedness incurred to finance the purchase, construction or improvement
of real property used in the business of Borrower or any of its Restricted
Subsidiaries;

(f) Subordinated Obligations, and any Permitted Refinancing Indebtedness in
respect thereof;

(g) Indebtedness under Hedging Agreements permitted under Section 6.20;

(h) Subject to compliance with Section 6.16, unsecured Guaranty Obligations in
support of the obligations of a Wholly-Owned Subsidiary or a Joint Venture;
provided that such obligations of a Wholly-Owned Subsidiary or a Joint Venture
are not prohibited by this Agreement;

(i) Indebtedness of a Person acquired in a Permitted Acquisition which is
outstanding at the time of such acquisition (other than Indebtedness incurred
solely in contemplation of such acquisition);

(j) Indebtedness or Guaranty Obligations incurred in connection with Investments
permitted under clause (m) of Section 6.16;

 

90



--------------------------------------------------------------------------------

(k) Indebtedness incurred by Borrower or any Restricted Subsidiary arising from
the factoring or securitizing of accounts receivable in the ordinary course of
business in an aggregate principal amount outstanding at any one time not to
exceed the greater of (i) $25,000,000 and (ii) 12.5% of Borrower’s consolidated
trailing twelve month EBITDA as of Borrower’s most recent Fiscal Quarter end for
which financial statements prepared on a consolidated basis in accordance with
GAAP are available;

(l) Permitted Additional Indebtedness;

(m) Indebtedness of (i) any ECA Borrower and any ECA Guarantor under a Permitted
ECA Financing and (ii) any Foreign Restricted Subsidiary; provided that if
immediately before or after giving effect to the incurrence of any such
Indebtedness the Senior Secured Leverage Ratio (calculated on a Pro Forma Basis
after giving effect to the incurrence of such Indebtedness and the application
of the proceeds therefrom) exceeds 3.25 to 1.00, then no additional Indebtedness
may be incurred under this clause (m) if (or that would otherwise cause) the
aggregate outstanding principal amount of all Indebtedness under this clause
(m) incurred at a time when the Senior Secured Leverage Ratio (calculated on a
Pro Forma Basis after giving effect to the incurrence of such Indebtedness and
the application of the proceeds therefrom) exceeded 3.25 to 1.00 would exceed
the sum of (A) $50,000,000 plus (B) 10% of Borrower’s consolidated trailing
twelve month EBITDA as of Borrower’s most recent Fiscal Quarter end for which
financial statements prepared on a consolidated basis in accordance with GAAP
are available;

(n) Guaranty Obligations of Borrower in respect of Indebtedness relating to
Permitted ECA Financings and permitted by Section 6.10(m) (which Guaranty
Obligations shall be unsecured except for any security interest in, and/or
pledge of, Equity Interests in any ECA Borrower and any ECA Guarantor and any
dividends, stocks, shares, warrants, securities, rights, monies or other
property accruing on or that constitute proceeds of such Equity Interests);

(o) Indebtedness in a principal aggregate amount at any time outstanding not to
exceed the greater of (i) $50,000,000 and (ii) an amount equal to 25% of
Borrower’s consolidated trailing twelve month EBITDA as of Borrower’s most
recent Fiscal Quarter end for which financial statements prepared on a
consolidated basis in accordance with GAAP are available;

(p) Obligations under Bank Products; and

(q) Exim Indebtedness in an aggregate principal amount not to exceed
$386,700,000 at any time outstanding and any Permitted Refinancing Indebtedness
in respect thereof.

provided that all Indebtedness owed by Borrower or a Subsidiary Guarantor to a
Subsidiary that is not a Subsidiary Guarantor shall be subordinated pursuant to
an Affiliate Subordination Agreement.

6.11 Transactions with Affiliates. Enter into any transaction of any kind with
any Affiliate of Borrower other than (a) employment, consulting, service,
termination, compensation, expense reimbursement or indemnification arrangements
with directors or officers, or loans or advances to officers, in each case in
the ordinary course of business and otherwise permitted under this Agreement,
(b) transactions that are fully disclosed to the board of directors (or a
committee thereof) of Borrower and expressly authorized by a resolution of the
board of directors (or committee) of Borrower which is approved by a majority of
the directors (or committee) not having an interest in the transaction,
(c) transactions between or among Borrower and its Restricted Subsidiaries,
(d) transactions on overall

 

91



--------------------------------------------------------------------------------

terms at least as favorable to Borrower or its Restricted Subsidiaries as would
be the case in an arm’s-length transaction between unrelated parties of equal
bargaining power and (e) transactions specifically permitted by Sections 6.2(a)
and (b), Section 6.6 and Sections 6.16(e), (f), (j), (l) and (m) and (f) payment
by Borrower or any of its Restricted Subsidiaries of management fees or fees for
services not to exceed $500,000 in the aggregate in any fiscal year (exclusive
of reimbursements to Borrower by its Restricted Subsidiaries of actual costs and
allocable overhead), to Borrower or any Affiliate of Borrower (as such amount
may be increased with the prior written approval of the Agent).

6.12 Negative Pledges. Agree with any Person other than the Agent not to grant a
security interest in or otherwise encumber, any of its property, or covenant to
any other Person that Borrower or any Subsidiary Guarantor in the future will
refrain from creating, incurring, assuming or allowing any Lien with respect to
any of Borrower’s or such Subsidiary Guarantor’s property (including under the
specified conditions set forth in Section 6.21), in each case, except (i) as set
forth in the documents implementing any Permitted Additional Indebtedness,
(ii) customary restrictions on assignment in leases, license, contracts and
other agreements, (iii) any agreement evidencing Indebtedness secured by Liens
permitted by Section 6.9, as to the assets securing such Indebtedness, (iv) any
agreement evidencing an asset sale or other disposition permitted by this
Agreement, as to the assets being sold or disposed of, (v) restrictions or
conditions contained in the documents governing the 2020 Senior Notes and the
documents governing any refinancing, renewal, extension or amendment thereof
permitted by Section 6.10(a) (provided such restrictions in any documents
governing any refinancing, renewal, extension or amendment thereof permitted by
Section 6.10(a) are not materially more restrictive, taken as a whole and as
determined in good faith and certified on behalf of Borrower by a Responsible
Official, than those in the Indebtedness being refinanced), (vi) intellectual
property licenses, (vii) Communications Licenses and other government licenses,
authorizations, approvals, orders, consents and permits, (viii) customary
provisions with respect to the creation or assumption of any such Liens in joint
venture agreements to the extent such Joint Ventures are permitted hereunder and
(ix) as set forth in the documents governing any Permitted ECA Financings so
long as such restrictions relate only to ECA Borrowers, ECA Guarantors and ECA
Assets.

6.13 Total Leverage Ratio. Permit the Total Leverage Ratio as of the last day of
any Fiscal Quarter to be greater than 4.50 to 1.00; provided, however, that in
the event of (a) any Permitted Acquisition for which the aggregate purchase
consideration exceeds $200,000,000 and/or (b) any Satellite Trigger, the maximum
permitted Total Leverage Ratio shall increase to 4.75 to 1.00 for the six
consecutive Fiscal Quarter period beginning with the Fiscal Quarter in which
each such Permitted Acquisition or Satellite Trigger occurs, so long as Borrower
is in compliance on a Pro Forma Basis with this Section 6.13 at such 4.75 to
1.00 level after giving effect to such Permitted Acquisition or Satellite
Trigger.

6.14 Interest Coverage Ratio. Permit the Interest Coverage Ratio as of the last
day of any Fiscal Quarter to be less than 3.25 to 1.00.

6.15 Use of Proceeds; Sanctions; Anti-Corruption Laws. Borrower will not use,
and shall procure that its Subsidiaries and its or their respective directors,
officers, employees and agents shall not use, the proceeds of any Advance or
Letter of Credit (A) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws or AML Laws, (B) for the
purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, to
the extent such activities, business or transaction would be prohibited by
Sanctions if conducted by a corporation incorporated in the United States or in
a European Union member state or (C) in any manner that would result in the
violation of any Sanctions or AML Laws applicable to any party hereto.

 

92



--------------------------------------------------------------------------------

6.16 Investments. Make any Investment if, immediately before and after giving
effect to such Investment, (x) the Senior Secured Leverage Ratio, calculated on
a Pro Forma Basis after giving effect to such Investment, exceeds 2.50 to 1.00
or (y) Liquidity is less than $50,000,000, other than:

(a) [reserved];

(b) Investments consisting of Cash Equivalents;

(c) Investments in a Person that is the subject of a Permitted Acquisition;

(d) Investments consisting of advances to officers, directors and employees of a
Borrower or of any Restricted Subsidiary for travel, entertainment, relocation,
anticipated bonus and analogous ordinary business purposes;

(e) Investments in a Loan Party;

(f) Investments by any Loan Party in any Subsidiary (other than a Loan Party) or
any Joint Venture; provided that (i) at the time any such Investment is made
(and giving effect thereto), the aggregate amount of all such Investments in all
such Subsidiaries and Joint Ventures made pursuant to this clause (f) then
outstanding does not exceed one and one-half (1.50) times Borrower’s
consolidated trailing twelve month EBITDA as of Borrower’s most recent Fiscal
Quarter end for which financial statements prepared on a consolidated basis in
accordance with GAAP are available and (ii) the Agent has received a pledge of
Equity Interests in any such Subsidiary or Joint Venture to the extent required
pursuant to Section 5.12, and Borrower is otherwise in compliance with any
deliveries expressly contemplated by Section 5.12 with respect to any such
Subsidiary or Joint Venture;

(g) Investments consisting of (i) the extension of credit to customers of
Borrower and its Subsidiaries for the purpose of financing such customers’
purchases of Borrower’s and/or its Subsidiaries’ products and services, not to
exceed $10,000,000 in the aggregate outstanding at any time during the term of
the Agreement or (ii) the extension of credit to customers or suppliers of
Borrower and its Subsidiaries in the ordinary course of business and any
Investments received in satisfaction or partial satisfaction thereof;

(h) Investments received in connection with the settlement of a bona fide
dispute with another Person;

(i) Investments representing all or a portion of the sales price of Property
sold or services provided to another Person;

(j) Investments by any Restricted Subsidiary that is not a Loan Party (i) in any
other Person that are made pursuant to another clause of this Section 6.16 to
the extent the amount of such Investment consists of amounts substantially
concurrently received by such Restricted Subsidiary from Investments made in
such Restricted Subsidiary pursuant to clause (f), (l), (m) or (n) of this
Section 6.16 and (ii) in any other Subsidiary of Borrower or a Joint Venture;

(k) Investments in ViaSat Technologies Limited in respect of ViaSat-2 Other
Satellite Project not to exceed $250,000,000 in the aggregate;

 

93



--------------------------------------------------------------------------------

(l) Investments by Borrower or any of its Restricted Subsidiaries, whether
directly or indirectly, in Joint Ventures contemplated by the European JV
Documents not to exceed $175,000,000 in the aggregate;

(m) Investments not to exceed, in any Fiscal Year (when taken together with all
other Investments then outstanding made under this clause (m) in such Fiscal
Year), an amount equal to the greater of (i) $225,000,000 and (ii) an amount
equal to 10% of the Consolidated Total Assets as of the most-recently ended
Fiscal Quarter for which financial statements prepared on a consolidated basis
in accordance with GAAP are available; provided that (i) if at the end of the
applicable Fiscal Year, Investments made pursuant to this clause (m) are less
than $225,000,000 in the aggregate in such Fiscal Year, then the amount by which
$225,000,000 exceeds the Investments made in such Fiscal Year pursuant to this
clause (m) may be carried forward and included in the aggregate amount of
Investments permitted to be made in succeeding Fiscal Years pursuant to this
clause (m) (including the application of any carry-forward permitted by this
subclause (i)) and (ii) in no event shall the amount of Investments made
pursuant to this clause (m) in any Fiscal Year exceed $550,000,000; and

(n) Investments made with the Available Basket Amount.

For purposes of determining compliance with this Section 6.16, (x) an Investment
need not be made solely by reference to one category of Investments described in
clauses (a) through (n) above but may be made under any combination of such
categories (including in part under one such category and in part under any
other such category) and (y) in the event that an Investment (or any portion
thereof) meets the criteria of one or more of such categories of Investments
described in clauses (a) through (n) above, Borrower, in its sole discretion,
may classify or may subsequently reclassify at any time such Investment (or any
portion thereof) in any manner that complies with this covenant; provided that
all Investments made under Section 6.16(n) shall at all times be justified in
reliance only on the exception in Section 6.16(n).

6.17 Capital Expenditures. Make any Capital Expenditure if, immediately before
and after giving effect to the making thereof, (x) the Senior Secured Leverage
Ratio (calculated on a Pro Forma Basis after giving effect to the making of any
such Capital Expenditure) exceeds (i) prior to December 31, 2017, 2.50 to 1.00
or (ii) from and after January 1, 2018, 3.00 to 1.00, (y) Liquidity is less than
$50,000,000 or (z) Borrower is not in compliance with the financial covenants
set forth in Sections 6.13 and 6.14 determined on a Pro Forma Basis as of the
Fiscal Quarter most recently ended for which financial statements prepared on a
consolidated basis in accordance with GAAP are available, other than:

(a) Capital Expenditures in respect of the Existing Satellite Systems, including
all Satellite Activities in connection with Existing Satellite Systems, in an
amount not to exceed $40,000,000 in the aggregate;

(b) Capital Expenditures in respect of any Other Satellite Projects (“Satellite
Project Capex”), in an amount not to exceed $750,000,000 in the aggregate per
Satellite Project;

(c) Capital Expenditures (including, for the avoidance of doubt, Capital
Expenditures in respect of any Satellite Project allocated by Borrower to this
clause (c)) in an amount not to exceed $250,000,000 in any Fiscal Year; provided
that, (x) if at the end of the applicable Fiscal Year, Capital Expenditures made
pursuant to this clause (c) are less than $250,000,000 in the aggregate in such
Fiscal Year, then the amount by which $250,000,000 exceeds the Capital
Expenditures made in such Fiscal Year pursuant to this clause (c) may be carried
forward and included in the aggregate amount of Capital Expenditures permitted
to be

 

94



--------------------------------------------------------------------------------

made in succeeding Fiscal Years pursuant to this clause (c) (including the
application of any carry-forward permitted by this subclause (x)) and (y) in no
event shall Capital Expenditures made pursuant to this clause (c) exceed
$300,000,000 in any Fiscal Year; and

(d) Capital Expenditures made using the Available Basket Amount (including, for
the avoidance of doubt, Capital Expenditures in respect of any Satellite Project
allocated by Borrower to this clause (d)).

For purposes of this Section 6.17, (i) expenditures by Borrower or the
Restricted Subsidiaries with respect to Customer Equipment, capitalized software
costs and capitalized subscriber acquisition costs shall not be deemed to be
Capital Expenditures, (ii) Capital Expenditures to be used for or in relation to
more than one Satellite Project shall not be double-counted and may be allocated
by Borrower in whole or in part to any applicable Satellite Project and (iii) in
the event that Satellite Project Capex relates to or is used in connection with
more than one Satellite or Satellite Project (including with respect to the
Existing Satellite Systems), Satellite Project Capex allocated by Borrower to
one Satellite Project for purposes of this Section 6.17 shall not count towards
any other Satellite Project.

6.18 Amendments to Subordinated Obligations. Amend or modify any term or
provision of any indenture, agreement or instrument evidencing or governing any
Subordinated Obligation in any respect that will or may have a Material Adverse
Effect, in each case, other than in connection with a refinancing, renewal,
exchange or extension of any such Subordinated Obligation to the extent
permitted by Section 6.10(f).

6.19 Changes in Name, Location of Chief Executive Offices, Etc. Without
providing notification to the Agent make any change in the corporate name of
Borrower, or without providing ten (10) calendar days prior written notice to
the Agent, make any change in the location of Borrower’s principal place of
business or chief executive office.

6.20 Hedging Agreements. Enter into any Hedging Agreement, except
(a) non-speculative Hedging Agreements entered into to hedge or mitigate risks
to which Borrower or any Restricted Subsidiary has actual or anticipated
exposure (other than those in respect of Equity Interests of Borrower or any of
its Restricted Subsidiaries), and (b) non-speculative Hedging Agreements entered
into in order to effectively cap, collar or exchange interest rates (from fixed
to floating rates, from one floating rate to another floating rate or otherwise)
with respect to any interest-bearing liability or investment of Borrower or any
Restricted Subsidiary.

6.21 ECA Borrower Equity Interests. From and after repayment in full of a
Permitted ECA Financing of an ECA Borrower (other than any such repayment that
is in connection with a refinancing of such Permitted ECA Financing) that was
incurred under Section 6.10(m)(i) or 6.10(m)(ii) and so long as such ECA
Borrower is not at such time party to any other Permitted ECA Financing or, in
the case of any ECA Borrower that is a Foreign Subsidiary, any other
Indebtedness that is permitted hereunder that is secured by a pledge of the
Equity Interest of such ECA Borrower, pledge the Equity Interests of such ECA
Borrower in favor of any Person other than Agent for the benefit of the Secured
Parties (it being understood that this Section 6.21 shall not constitute a
requirement that the Equity Interests of any ECA Borrower be pledged in favor of
Agent for the benefit of the Secured Parties).

ARTICLE 7

INFORMATION AND REPORTING REQUIREMENTS

 

95



--------------------------------------------------------------------------------

7.1 Financial and Business Information. So long as any Advance remains unpaid,
any Letter of Credit is outstanding or any other Obligation remains unpaid
(other than contingent indemnification obligations for which no claim has been
made), or any portion of any Commitments remains in force, Borrower shall, at
Borrower’s sole expense, deliver to the Agent for distribution by it to the
Lenders:

(a) As soon as practicable, and in any event within 45 days after the end of
each Fiscal Quarter (other than the fourth Fiscal Quarter in any Fiscal Year),
the consolidated balance sheet of Borrower and its Restricted Subsidiaries as at
the end of such Fiscal Quarter and the consolidated statements of operations and
cash flows for such Fiscal Quarter and the portion of the Fiscal Year ended with
such Fiscal Quarter, together with a backlog report of Borrower and its
Restricted Subsidiaries, all in reasonable detail. Such financial statements
shall be certified by the chief financial officer of Borrower or his or her
designated representative as fairly presenting in all material respects the
consolidated financial condition, results of operations and cash flows of
Borrower and its Restricted Subsidiaries in accordance with GAAP (other than
footnote disclosures), consistently applied, as at such date and for such
periods, subject only to normal year-end accruals and audit adjustments;

(b) As soon as practicable, and in any event before the commencement of a
Pricing Period, a Pricing Certificate for such Pricing Period setting forth a
calculation of the Total Leverage Ratio as of the last day of the Fiscal Quarter
immediately prior to such Pricing Period, and providing reasonable detail as to
the calculation thereof, which calculations in the case of the fourth Fiscal
Quarter in any Fiscal Year shall be based on the preliminary unaudited financial
statements of Borrower and its Restricted Subsidiaries for such Fiscal Quarter,
and as soon as practicable thereafter, in the event of any material variance in
the actual calculation of the Total Leverage Ratio from such preliminary
calculation, a revised Pricing Certificate setting forth the actual calculation
thereof;

(c) As soon as practicable, and in any event within 90 days after the end of
each Fiscal Year, (i) the consolidated balance sheet of Borrower and its
Restricted Subsidiaries as at the end of such Fiscal Year and the consolidated
statements of operations, stockholders’ equity and cash flows, in each case of
Borrower and its Restricted Subsidiaries for such Fiscal Year, together with a
backlog report of Borrower and its Restricted Subsidiaries, all in reasonable
detail, (ii) supplements to Schedule A to the Borrower Security Agreement and
any Subsidiary Security Agreement to reflect any new deposit accounts and
securities accounts included in the Collateral and to remove deposit accounts
and securities accounts no longer included in the Collateral, supplements to
Schedule B to the Borrower Security Agreement and any Subsidiary Security
Agreement to reflect the publication or registration of new Copyrights or
applications thereof, new Marks and new Patents (each as defined in the Borrower
Security Agreement or Subsidiary Security Agreement, as applicable) and
supplements to Schedule A to the Borrower Pledge Agreement and any Subsidiary
Pledge Agreement to reflect any new pledged Equity Interests included in the
Collateral and to remove any pledged Equity Interests no longer included in the
Collateral, and (iii) worksheets or other calculations used by Borrower in
determining whether or not Significant Subsidiaries exist as of the
Determination Date occurring as of the end of such Fiscal Year. Such financial
statements shall be prepared in accordance with GAAP, consistently applied, and
such consolidated financial statements shall be accompanied by a report of
PricewaterhouseCoopers LLP or other independent public accountants of recognized
national standing selected by Borrower, which report shall be prepared in
accordance with GAAP as at such date, and shall not be subject to any
qualifications or exceptions as to the scope of the audit nor to a “going
concern” or like qualification (except as may be required as a result of the
impending maturity of any of the Loans);

 

96



--------------------------------------------------------------------------------

(d) As soon as practicable, and in any event within 120 days after the end of
each Fiscal Year, a budget and projections for the then-current Fiscal Year in
reasonable detail substantially consistent with the budget and projections
provided to the Agent on the Closing Date (except that such budget and
projections shall be prepared for such Fiscal Year as a whole and not by Fiscal
Quarter);

(e) Promptly after request by the Agent or any Lender, copies of any detailed
audit reports by independent accountants in connection with the accounts or
books of Borrower or any of its Restricted Subsidiaries, or any audit of any of
them;

(f) Promptly, and in any event within five (5) Banking Days after receipt
thereof by Borrower or any Restricted Subsidiary thereof, copies of each
material notice or other material correspondence received from the SEC (or
comparable agency in any applicable non-U.S. jurisdiction) concerning any
investigation or possible investigation or other inquiry by such agency
regarding financial or other operational results of Borrower or any Restricted
Subsidiary thereof;

(g) Promptly after request by the Agent or any Lender, copies of any other
report or other document that was filed by Borrower with any Governmental
Agency, but excluding such reports or documents as are filed with any
Governmental Agency as part of Borrower’s ordinary course transactions with any
Governmental Agency;

(h) Promptly upon a Senior Officer becoming aware, and in any event within five
(5) Banking Days after becoming aware, of the occurrence of any (i) “reportable
event” (as such term is defined in Section 4043 of ERISA, but excluding such
events as to which the PBGC has by regulation waived the requirement therein
contained that it be notified within thirty days of the occurrence of such
event) or (ii) non-exempt “prohibited transaction” (as such term is defined in
Section 406 of ERISA or Section 4975 of the Code) involving any Pension Plan or
any trust created thereunder, telephonic notice specifying the nature thereof,
and, no more than two (2) Banking Days after such telephonic notice, written
notice again specifying the nature thereof and specifying what action Borrower
is taking or proposes to take with respect thereto, and, when known, any action
taken by the Internal Revenue Service with respect thereto;

(i) As soon as practicable, and in any event within five (5) Banking Days after
a Senior Officer becomes aware of the existence of any condition or event which
constitutes a Default or Event of Default, telephonic notice specifying the
nature and period of existence thereof, and, no more than five (5) Banking Days
after such telephonic notice, written notice again specifying the nature and
period of existence thereof and specifying what action Borrower is taking or
proposes to take with respect thereto;

(j) Commencing with the financial statements for the Fiscal Quarter ending
June 30, 2016, at such times as Unrestricted Subsidiaries are included in
consolidated financial statements referred to in Sections 7.1(a) and 7.1(c)
above, simultaneously with the delivery of each set of such consolidated
financial statements, internally-prepared condensed consolidating financial
information reflecting the adjustments necessary to eliminate the accounts of
the Unrestricted Subsidiaries (if any) from such consolidated financial
statements, in a form reasonably acceptable to the Agent; and

 

97



--------------------------------------------------------------------------------

(k) Such other data and information as from time to time may be reasonably
requested by the Agent, any Lender (through the Agent) or the Requisite Lenders,
to the extent reasonably available to Borrower.

7.2 [Reserved].

7.3 Compliance Certificates. Borrower shall, at Borrower’s sole expense, deliver
to the Agent for distribution by it to the Lenders concurrently with the
financial statements required pursuant to Sections 7.1(a) and 7.1(c), a
Compliance Certificate signed by a Senior Officer or his or her designated
representative.

7.4 Electronic Communications; Platform.

(a) Reports required to be delivered pursuant to Sections 7.1(a) and 7.1(c) may
be delivered electronically and if so, shall be deemed to have been delivered on
the date on which Borrower posts such reports, or provides a link thereto, when
such report is posted electronically on DebtDomain, SyndTrak, IntraLinks, DebtX
or such other similar electronic platform (the “Platform”) as the Agent may
select, the SEC’s EDGAR database, or other relevant website that each Lender and
the Agent have access to (whether a commercial, third-party website or whether
sponsored by the Agent), if any, on Borrower’s behalf; provided, that:
(a) Borrower shall deliver paper copies of such reports to the Agent or any
Lender who requests Borrower to deliver such paper copies until written request
to cease delivering paper copies is given by the Agent or such Lender;
(b) Borrower shall notify (which may be by facsimile or electronic mail) the
Agent and each Lender of the posting of any such reports and immediately
following such notification Borrower shall provide to the Agent, by electronic
mail, electronic versions (i.e., soft copies) of such reports; and (c) in each
instance Borrower shall provide paper copies of the Compliance Certificates
required by Section 7.2 to the Agent. Except for such Compliance Certificates,
the Agent shall have no obligation to request the delivery of or to maintain
copies of the reports referred to above, and in any event shall have no
responsibility to monitor compliance by Borrower with any such request for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such reports.

(b) Unless the Agent otherwise prescribes, (i) notices and other communications
sent to an electronic mail address shall be deemed received upon the sender’s
receipt of an acknowledgement from the intended recipient (such as by the
“return receipt requested” function, as available, return electronic mail
address or other written acknowledgement), and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its electronic mail address as
described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor;
provided that, for both clauses (i) and (ii), if such notice, email or other
communication is not sent during the normal business hours of the recipient,
such notice, email or communication shall be deemed to have been sent at the
opening of business on the next business day for the recipient.

(c) Borrower hereby acknowledges that (A) the Agent and/or the Arrangers may,
but shall not be obligated to, make available to the Lenders and the Issuing
Lender materials and/or information provided by or on behalf of Borrower
hereunder (collectively, “Borrower Materials”) by posting Borrower Materials on
the Platform and (B) certain of the Lenders (each, a “Public Lender”) may have
personnel who do not wish to receive material non-public information with
respect to Borrower or its Affiliates, or the respective securities of any of
the foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’

 

98



--------------------------------------------------------------------------------

securities. Borrower hereby agrees that so long as Borrower is the issuer of any
outstanding debt or Equity Interests that are registered or issued pursuant to a
private offering or is actively contemplating issuing any such securities it
will use commercially reasonable efforts to identify that portion of Borrower
Materials that may be distributed to the Public Lenders and that (1) all such
Borrower Materials shall be clearly and conspicuously marked “PUBLIC” which, at
a minimum, shall mean that the word “PUBLIC” shall appear prominently on the
first page thereof; (2) by marking Borrower Materials “PUBLIC,” Borrower shall
be deemed to have authorized the Agent, any Affiliate thereof, the Arrangers,
the Issuing Lender and the Lenders to treat such Borrower Materials as not
containing any material non-public information (although it may be sensitive and
proprietary) with respect to Borrower or its securities for purposes of United
States federal and state securities laws (provided, however, that to the extent
such Borrower Materials constitute confidential information, they shall be
treated as set forth in Section 11.14); (3) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Side Information;” and (4) the Agent and any Affiliate
thereof and the Arrangers shall be entitled to treat any Borrower Materials that
are not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated “Public Side Information.”

(d) THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT PARTIES (AS
DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF BORROWER MATERIALS
OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN
OR OMISSIONS FROM BORROWER MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED
OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM
VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH
BORROWER MATERIALS OR THE PLATFORM. In no event shall the Agent or any of its
Related Parties (collectively, the “Agent Parties”) have any liability to
Borrower, any Lender, the L/C Issuer or any other Person for losses, claims,
damages, liabilities or expenses of any kind (whether in tort, contract or
otherwise) arising out of Borrower’s, any Subsidiary’s or the Agent’s
transmission of Borrower Materials through the Internet.

ARTICLE 8

CONDITIONS

8.1 Initial Credit Issuance. The obligation of each Lender to make the initial
Credit Issuance, on the terms and conditions set forth herein, is subject to the
following conditions precedent, each of which shall be satisfied prior to the
making of the initial Advances (unless all of the Lenders, in their sole and
absolute discretion, shall agree otherwise):

(a) The Agent shall have received all of the following, each (other than the
documents referred to in clauses (5), (7) and (9) below) properly executed by a
Responsible Official of each party thereto, each dated as of the Closing Date
and each in form and substance satisfactory to the Agent and its legal counsel
(unless otherwise specified or, in the case of the date of any of the following,
unless the Agent otherwise agrees or directs):

(1) at least one (1) executed counterpart of this Agreement, together with
arrangements satisfactory to the Agent for additional executed counterparts;

 

99



--------------------------------------------------------------------------------

(2) to the extent requested by any Revolving Lender, Revolving Notes executed by
Borrower in favor of each Revolving Lender, each in a principal amount equal to
that Lender’s Pro Rata Share of the Revolving Commitment;

(3) the Borrower Security Agreement executed by Borrower;

(4) the Borrower Pledge Agreement executed by Borrower;

(5) [reserved];

(6) such financing statements on Form UCC-1 with respect to the Borrower
Security Agreement as the Agent may request and searches of UCC filings in the
jurisdiction of incorporation of Borrower;

(7) (A) a Certificate of the Secretary of Borrower (or other Responsible
Official) attaching (and certifying as to) (i) a copy of the certificate of
incorporation of Borrower and any and all amendments thereof, certified as of a
recent date by the Secretary of State of the State of Delaware, (ii) a copy of
the bylaws of Borrower and any and all amendments thereof, (iii) resolutions of
the Board of Directors of Borrower (or committee thereof) approving and
authorizing the execution, delivery and performance of this Agreement and the
other Loan Documents to which it is a party as of the Closing Date and
(iv) signature and incumbency certificates of the officers of Borrower; and
(B) a good standing certificate from the Secretary of State of the State of
Delaware, certifying as to the good standing of Borrower;

(8) the Opinion of Counsel (and Borrower hereby instructs such counsel to
deliver such opinion to the Agent and the Lenders);

(9) a Certificate of Borrower, executed by the chief financial officer of
Borrower or his or her designated representative, certifying that the conditions
specified in Sections 8.1(e) and 8.1(f) have been satisfied; and

(10) a payoff letter, in form acceptable to the Agent, as to the Existing Credit
Agreement.

(b) The fees payable on the Closing Date pursuant to Section 3.2, shall have
been paid.

(c) The Agent shall be reasonably satisfied that it holds (or has the reasonable
ability to hold) a first priority perfected Lien in the Collateral (except to
the extent permitted herein and except to the extent set forth in the Security
Agreements), for the ratable benefit of the Lenders, subject only to Liens
permitted in Section 6.9.

(d) The reasonable costs and expenses of the Agent in connection with the
preparation of the Loan Documents payable pursuant to Section 11.3, and invoiced
to Borrower prior to the Closing Date (if applicable), shall have been (or shall
concurrently be) paid.

(e) The representations and warranties of Borrower contained in Article 4 shall
be true and correct in all material respects (except that any representation and
warranty that is qualified by materiality shall be true and correct in all
respects), except to the extent that such

 

100



--------------------------------------------------------------------------------

representations and warranties expressly relate to an earlier specified date, in
which case such representations and warranties shall have been true and correct
in all material respects as of such earlier date.

(f) After giving effect to the initial Credit Issuance, no Default or Event of
Default shall have occurred and be continuing.

(g) The Agent shall have received certificate(s) from Borrower or applicable
Subsidiary’s insurance broker or other evidence satisfactory to it that all
insurance required to be maintained pursuant to Section 5.4 is in full force and
effect.

Without limiting the generality of the provisions of Section 10.3(c), for the
purposes of determining compliance with the conditions specified in this
Section, each Lender that has signed this Agreement shall be deemed to have
consented to, approved, or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Agent shall have received written notice
from such Lender prior to the date hereof specifying its objection thereto.

8.2 Any Advance. The obligation of each Lender to make any Advance, and the
obligation of the Issuing Lender to issue any Letter of Credit, is subject to
the following conditions precedent (unless the Requisite Lenders, in their
reasonable discretion, shall agree otherwise):

(a) except (i) for representations and warranties which expressly speak as of a
particular date or are no longer true and correct as a result of a change which
is permitted by this Agreement or (ii) as disclosed by Borrower and approved in
writing by the Requisite Lenders, the representations and warranties contained
in any Loan Document (other than Sections 4.6 (with respect to the last sentence
only) and 4.17) shall be true and correct in all material respects (except that
any representation and warranty that is qualified by materiality shall be true
and correct in all respects) on and as of the date of the Advance as though made
on that date;

(b) no circumstance or event shall have occurred since the Closing Date that
constitutes a Material Adverse Effect;

(c) the Agent shall have timely received a Request for Loan (or telephonic or
other request for Loan referred to in the second sentence of Section 2.1(c), if
applicable), or a Request for Letter of Credit (as applicable), in compliance
with Article 2; and

(d) no Default or Event of Default shall have occurred and be continuing.

ARTICLE 9

EVENTS OF DEFAULT AND REMEDIES UPON EVENT OF DEFAULT

9.1 Events of Default. The existence or occurrence of any one or more of the
following events, whatever the reason therefor and under any circumstances
whatsoever, shall constitute an Event of Default:

(a) Borrower fails to pay any principal of any Loan, or any portion thereof,
within two (2) Banking Days after the date when due; or

 

101



--------------------------------------------------------------------------------

(b) Borrower fails to pay any interest on any Loan, or any fees under
Sections 3.3, 3.4 or 3.5, or any portion thereof, within three (3) Banking Days
after the date when due; or fails to pay any other fee or amount payable to the
Agent, the Issuing Lender or the Lenders under any Loan Document, or any portion
thereof, within three (3) Banking Days after demand therefor, or

(c) Borrower fails to comply with any of the covenants contained in Article 6
(other than Sections 6.8, 6.11 or 6.16); or

(d) Borrower fails to comply with Section 7.1(i) in any respect that has a
Material Adverse Effect and the related Default or Event of Default continues
for longer than any applicable cure or grace period permitted hereunder for such
Default or Event of Default; or

(e) Borrower or any other Loan Party fails to perform or observe any other
covenant or agreement (not specified in clause (a), (b), (c) or (d) above)
contained in any Loan Document on its part to be performed or observed within
twenty (20) Banking Days after the giving of notice by the Agent on behalf of
the Requisite Lenders of such Default or, if such Default is not reasonably
susceptible of cure within such period, within such longer period as is
reasonably necessary to effect a cure so long as such Borrower or Loan Party
continues to diligently pursue cure of such Default but not in any event in
excess of forty (40) Banking Days; or

(f) Any representation or warranty of Borrower or any other Loan Party made in
any Loan Document, or in any certificate or other writing delivered by Borrower
or such Loan Party pursuant to any Loan Document, proves to have been incorrect
in any material respect when made or reaffirmed; or

(g) (i) Borrower or any Restricted Subsidiary (A) fails to pay the principal, or
any principal installment, of any present or future Indebtedness or any guaranty
of present or future Indebtedness in the aggregate amount of $25,000,000 or more
(other than any such Indebtedness of a Restricted Subsidiary that is not a Loan
Party to the extent such Indebtedness is without recourse to the Loan Parties),
on its part to be paid, when due (or within any stated grace period), whether at
the stated maturity, upon acceleration, by reason of required prepayment or
otherwise or (B) fails to perform or observe any other term, covenant or
agreement on its part to be performed or observed, or suffers any event of
default to occur, in connection with any present or future Indebtedness in the
aggregate amount of $25,000,000 or more (other than any such Indebtedness of a
Restricted Subsidiary that is not a Loan Party to the extent such Indebtedness
is without recourse to the Loan Parties), or of any guaranty of present or
future Indebtedness in the aggregate amount of $25,000,000 or more (other than
any such Indebtedness of a Restricted Subsidiary that is not a Loan Party to the
extent such Indebtedness is without recourse to the Loan Parties), if as a
result of such failure or sufferance any holder or holders thereof (or an agent
or trustee on its or their behalf) has the right to declare such Indebtedness
due before the date on which it otherwise would become due or the right to
require Borrower or any Restricted Subsidiary to redeem or purchase, or offer to
redeem or purchase, all or any portion of such Indebtedness; or (ii) there
occurs under any Secured Hedging Agreement an Early Termination Date (as defined
in such Secured Hedging Agreement) resulting from (A) any event of default under
such Secured Hedging Agreement as to which Borrower or any Restricted Subsidiary
thereof is the Defaulting Party (as defined in such Secured Hedging Agreement)
or (B) any Termination Event (as so defined) under such Secured Hedging
Agreement as to which Borrower or any Restricted Subsidiary thereof is an
Affected Party (as defined in such Secured Hedging Agreement) and, in either
event, the Hedge Termination Value owed by Borrower or such Restricted
Subsidiary as a result thereof is greater than $25,000,000; or

 

102



--------------------------------------------------------------------------------

(h) Any Loan Document, at any time after its execution and delivery and for any
reason other than the agreement or action (or omission to act) of the Agent or
the Lenders or satisfaction in full of all the Obligations, ceases to be in full
force and effect or is declared by a court of competent jurisdiction to be null
and void, invalid or unenforceable in any respect which has a Material Adverse
Effect; or any Loan Document purporting to grant a Lien in favor of the Agent
ceases (other than by action or inaction of the Agent or any Lender or as
permitted under any Loan Document) to create a valid and effective Lien in any
material portion of the Collateral; or any Loan Party thereto denies in writing
that it has any or further liability or obligation under any Loan Document, or
purports to revoke, terminate or rescind same; or

(i) A final judgment against Borrower or any Restricted Subsidiary is entered
for the payment of money in excess of $25,000,000 in the aggregate (not covered
by insurance or for which an insurer has reserved its rights) and, absent
procurement of a stay of execution, such judgment remains unsatisfied for thirty
(30) calendar days after the date of entry of judgment, or in any event later
than five (5) days prior to the date of any proposed sale thereunder; or any
writ or warrant of attachment or execution or similar process is issued or
levied against all or any material part of the Property of Borrower or any
Restricted Subsidiary and is not released, vacated or fully bonded within thirty
(30) calendar days after its issue or levy; or

(j) Borrower or any Restricted Subsidiary institutes or consents to the
institution of any proceeding under a Debtor Relief Law relating to it or to all
or any material part of its Property, or is unable or admits in writing its
inability to pay its debts as they mature, or makes an assignment for the
benefit of creditors; or applies for or consents to the appointment of any
receiver, trustee, custodian, conservator, liquidator, rehabilitator or similar
officer for it or for all or any material part of its Property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of that Person and the appointment
continues undischarged or unstayed for sixty (60) consecutive calendar days; or
any proceeding under a Debtor Relief Law relating to any such Person or to all
or any part of its Property is instituted without the consent of that Person and
continues undismissed or unstayed for sixty (60) consecutive calendar days
(provided that Borrower’s voluntary liquidation, winding-up or dissolution of
any Restricted Subsidiary that does not constitute a Significant Restricted
Subsidiary to the extent permitted by the last sentence of Section 5.2 shall not
be an Event of Default under this Section 9.1(j)); or

(k) The occurrence of an Event of Default (as such term is or may hereafter be
specifically defined in any other Loan Document) under any other Loan Document;
or

(l) Any Pension Plan maintained by Borrower is finally determined by the PBGC to
have a material “accumulated funding deficiency” as that term is defined in
Section 302 of ERISA in excess of an amount equal to 5% of Consolidated Total
Assets as of the most recently ended Fiscal Quarter for which financial
statements prepared on a consolidated basis in accordance with GAAP are
available; or

(m) A Change in Control occurs.

9.2 Remedies Upon Event of Default. Without limiting any other rights or
remedies of the Agent or the Lenders provided for elsewhere in this Agreement,
or the other Loan Documents, or by applicable Law, or in equity, or otherwise:

 

103



--------------------------------------------------------------------------------

(a) Upon the occurrence, and during the continuance, of any Event of Default
other than an Event of Default described in Section 9.1(j):

(1) the Commitments to make Advances and all other obligations of the Agent or
the Lenders, and all rights of Borrower and any other Parties under the Loan
Documents, shall be suspended without notice to or demand upon Borrower, which
are expressly waived by Borrower;

(2) the Issuing Lender may, with the approval of the Agent on behalf of the
Requisite Lenders, demand immediate payment by Borrower of an amount equal to
the aggregate amount of all outstanding Letters of Credit to be held by the
Issuing Lender in an interest-bearing cash collateral account as collateral
hereunder; and

(3) the Requisite Lenders may request the Agent to, and the Agent thereupon
shall, terminate the Commitments and/or declare all or any part of the unpaid
principal of all Loans, all interest accrued and unpaid thereon and all other
amounts payable under the Loan Documents to be forthwith due and payable,
whereupon the same shall become and be forthwith due and payable, without
protest, presentment, notice of dishonor, demand or further notice of any kind,
all of which are expressly waived by Borrower.

(b) Upon the occurrence of any Event of Default described in Section 9.1(j):

(1) the Commitments to make Advances and all other obligations of the Agent, the
Issuing Lender and the Lenders, and all rights of Borrower and any other Loan
Parties under the Loan Documents, shall terminate without notice to or demand
upon Borrower, which are expressly waived by Borrower;

(2) an amount equal to the aggregate amount of all outstanding Letters of Credit
shall be immediately due and payable to the Issuing Lender without notice to or
demand upon Borrower, which are expressly waived by Borrower, to be held by the
Issuing Lender in an interest-bearing cash collateral account as collateral
hereunder; and

(3) the unpaid principal of all Loans, all interest accrued and unpaid thereon
and all other amounts payable under the Loan Documents shall be forthwith due
and payable, without protest, presentment, notice of dishonor, demand or further
notice of any kind, all of which are expressly waived by Borrower.

(c) Upon the occurrence of any Event of Default, the Lenders and the Agent or
any of them, without notice to (except as expressly provided for in any Loan
Document) or demand upon Borrower, which are expressly waived by Borrower
(except as to notices expressly provided for in any Loan Document), may proceed
(but only with the consent of the Requisite Lenders) to protect, exercise and
enforce their rights and remedies under the Loan Documents against Borrower and
any other Loan Party and such other rights and remedies as are provided by Law
or equity, subject to Section 9.2(e).

(d) After the exercise of remedies by the Agent provided for in Section 9.2 (or
after the Advances have automatically become immediately due and payable and the
Letters of Credit have automatically been required to be Cash Collateralized as
set forth above) or if at any time insufficient funds are received by and
available to the Agent to pay fully all Secured Obligations

 

104



--------------------------------------------------------------------------------

then due hereunder, any amounts received on account of the Secured Obligations
shall be applied by the Agent in the following order :

First, to payment of that portion of the Secured Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Agent and amounts payable under Sections 3.5 and
3.6) payable to the Agent its capacity as such;

Second, to payment of that portion of the Secured Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit fees) payable to the Lenders and the Issuing Lender (including fees,
charges and disbursements of counsel to the respective Lenders and Issuing
Lender arising under the Loan Documents and amounts payable under Sections 3.5
and 3.6, ratably among them in proportion to the respective amounts described in
this clause Second payable to them;

Third, to payment of that portion of the Secured Obligations constituting
accrued and unpaid Letter of Credit fees and interest on the Advances and other
Secured Obligations arising under the Loan Documents, ratably among the Lenders
and the Issuing Lender in proportion to the respective amounts described in this
clause Third payable to them;

Fourth, to payment of that portion of the Secured Obligations constituting
(i) unpaid principal of the Advances and other Secured Obligations then owing
under Secured Hedging Agreements and Bank Products and (ii) any amounts needed
to Cash Collateralize Borrower’s obligations with respect to Letters of Credit,
ratably among the Lenders, the Issuing Lender, the Hedge Banks party thereto and
those Bank Product Lenders in proportion to the respective amounts described in
clauses (a) and (b) of this clause Fourth held by them; and

Last, the balance, if any, after all of the Secured Obligations have been
indefeasibly paid in full, to Borrower or as otherwise required by Law.

No application of payments will cure any Event of Default (other than an Event
of Default caused by a failure to pay), or prevent acceleration, or continued
acceleration, of amounts payable under the Loan Documents, or prevent the
exercise, or continued exercise, of rights or remedies of the Lenders hereunder
or thereunder or at Law or in equity.

Notwithstanding the foregoing, Secured Obligations arising under Bank Products
and Secured Hedging Agreements shall be excluded from the application described
above if the Agent has not received a Secured Party Designation Notice, together
with such supporting documentation as the Agent may request, from the applicable
Bank Product Lender or Hedge Bank, as the case may be. Each Bank Product Lender
or Hedge Bank not a party to this Agreement that has given the notice
contemplated by the preceding sentence shall, by such notice, be deemed to have
acknowledged and accepted the appointment of the Agent pursuant to the terms of
Article 10 for itself and its Affiliates as if a “Lender” party hereto. Excluded
Swap Obligations with respect to any Guarantor shall not be paid with amounts
received from such Guarantor or its assets, but appropriate adjustments shall be
made with respect to payments from other Loan Parties to preserve the
allocations to Secured Obligations otherwise set forth above in this Section.

(e) Notwithstanding anything to the contrary contained in this Agreement, but
without waiving or limiting any obligation of Borrower hereunder, the Agent will
not take any action pursuant to this Agreement or any other Loan Document that
would constitute or result in any assignment of any Communications License held
by Borrower or any of its Subsidiaries (or assigned or transferred to Borrower
or any of its Subsidiaries) or any transfer of control of the

 

105



--------------------------------------------------------------------------------

holder of any Communications License held by Borrower or any of its Subsidiaries
(or assigned or transferred to Borrower or any of its Subsidiaries), within the
meaning of Section 310(d) of the Communications Act or other Communications
Laws, if such assignment of such Communications License or such transfer of
control would require thereunder the prior approval of the FCC or other
Governmental Agency, without first obtaining such approval. The Agent agrees
that (a) voting rights in the Equity Interests of each Subsidiary Guarantor, but
solely to the extent any such Subsidiary Guarantor is the holder of any
Communications License, will remain with the holders of such voting rights upon
and following the occurrence of an Event of Default until any required prior
approvals of the FCC or other Governmental Agency, as applicable, shall have
been obtained; (b) to the extent required by law, upon and following the
occurrence of any Event of Default and foreclosure upon the Equity Interests of
any Subsidiary of Borrower holding any Communications License by the Agent,
there will be either an arm’s length private or public sale of such Equity
Interests; and (c) prior to the exercise of stockholder rights by the purchaser
at any such sale, the prior consent of the FCC pursuant to Section 310(d) of the
Communications Act, and of any other Governmental Agency pursuant to applicable
Communications Laws, will be obtained.

ARTICLE 10

THE AGENT

10.1 Appointment and Authority.

(a) Appointment. Each of the Lenders and the Issuing Lender hereby irrevocably
appoints MUFG to act on its behalf as the Agent hereunder and under the other
Loan Documents and authorizes the Agent to take such actions on its behalf and
to exercise such powers as are delegated to the Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. Other than Borrower’s consent rights set forth in Section 10.6, the
provisions of this Article are solely for the benefit of the Agent, the Lenders
and the Issuing Lender, and neither Borrower nor any other Subsidiary shall have
rights as a third-party beneficiary of any of such provisions. It is understood
and agreed that the use of the term “agent” herein or in any other Loan
Documents (or any other similar term) with reference to the Agent is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable law. Instead such term is used
as a matter of market custom, and is intended to create or reflect only an
administrative relationship between contracting parties.

(b) The Agent. The Agent shall also act as the “collateral agent” under the Loan
Documents, and each of the Lenders (including in its capacities as a potential
Hedge Bank or potential Bank Product Lender) and the Issuing Lender hereby
irrevocably appoints and authorizes the Agent to act as the agent of such Lender
and the Issuing Lender for purposes of acquiring, holding and enforcing any and
all Liens on Collateral granted by any of Borrower or Subsidiary Guarantors to
secure any of the Secured Obligations, together with such powers and discretion
as are reasonably incidental thereto. In this connection, the Agent, as
“collateral agent” and any co-agents, sub-agents and attorneys-in-fact appointed
by the Agent pursuant to Section 10.5 for purposes of holding or enforcing any
Lien on the Collateral (or any portion thereof) granted under the Security
Agreements, or for exercising any rights and remedies thereunder at the
direction of the Agent), shall be entitled to the benefits of all provisions of
this Article 10, as though such co-agents, sub-agents and attorneys-in-fact were
the “collateral agent” under the Loan Documents) as if set forth in full herein
with respect thereto.

 

106



--------------------------------------------------------------------------------

10.2 Rights as a Lender. The Person serving as the Agent hereunder shall have
the same rights and powers in its capacity as a Lender as any other Lender and
may exercise the same as though it were not the Agent, and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include the Person serving as the Agent hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, own securities of, act as the financial advisor or in any other
advisory capacity for, and generally engage in any kind of business with,
Borrower or any Subsidiary or other Affiliate thereof as if such Person were not
the Agent hereunder and without any duty to account therefor to the Lenders.

10.3 Exculpatory Provisions.

(a) The Agent shall not have any duties or obligations except those expressly
set forth herein and in the other Loan Documents, and its duties hereunder shall
be administrative in nature. Without limiting the generality of the foregoing,
the Agent:

(i) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(ii) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Agent is required to
exercise as directed in writing by the Requisite Lenders (or such other number
or percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents); provided that the Agent shall not be required to take any
action that, in its opinion or the opinion of its counsel, may expose the Agent
to liability or that is contrary to any Loan Document or applicable law,
including for the avoidance of doubt any action that may be in violation of the
automatic stay under any Debtor Relief Law or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any Debtor Relief Law;

(iii) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to Borrower or any of its Affiliates that is
communicated to or obtained by the Person serving as the Agent or any of its
Affiliates in any capacity; and

(iv) shall not be responsible or have any liability for, or have any duty to
ascertain, inquire into, monitor or enforce, compliance with the provisions
hereof relating to Disqualified Institutions. Without limiting the generality of
the foregoing, the Agent shall not (x) be obligated to ascertain, monitor or
inquire as to whether any Lender or Participant or prospective Lender or
Participant is a Disqualified Institution or (y) have any liability with respect
to or arising out of any assignment or participation of Loans, or disclosure of
confidential information, to any Disqualified Institution.

(b) The Agent shall not be liable for any action taken or not taken by it
(i) with the consent or at the request of the Requisite Lenders (or such other
number or percentage of the Lenders as shall be necessary, or as the Agent shall
believe in good faith shall be necessary, under the circumstances as provided in
Sections 11.2 and 9.2, or (ii) in the absence of its own gross negligence or
willful misconduct as determined by a court of competent jurisdiction by final
and

 

107



--------------------------------------------------------------------------------

nonappealable judgment. The Agent shall be deemed not to have knowledge of any
Default unless and until notice describing such Default is given to the Agent in
writing by Borrower, a Lender or an Issuing Lender.

(c) The Agent shall not be responsible for or have any duty to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or the creation, perfection or priority
of any Lien purported to be created by the Security Agreements, (v) the value or
the sufficiency of the Collateral, or (vi) the satisfaction of any condition set
forth in Article 8 or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Agent.

10.4 Reliance by Agent. The Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Agent also may rely upon any statement made to it orally or
by telephone and believed by it to have been made by the proper Person, and
shall not incur any liability for relying thereon. In determining compliance
with any condition hereunder to the making of a Loan, or the issuance,
extension, renewal or increase of a Letter of Credit, that by its terms must be
fulfilled to the satisfaction of a Lender or an Issuing Lender, the Agent may
presume that such condition is satisfactory to such Lender or Issuing Lender
unless the Agent shall have received notice to the contrary from such Lender or
Issuing Lender prior to the making of such Loan or the issuance, extension,
renewal or increase of such Letter of Credit. The Agent may consult with legal
counsel (who may be counsel for Borrower), independent accountants and other
experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts.

10.5 Delegation of Duties. The Agent may perform any and all of its duties and
exercise its rights and powers hereunder or under any other Loan Document by or
through any one or more sub-agents appointed by the Agent. The Agent and any
such sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of the Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the Facilities as well as
activities as Agent. The Agent shall not be responsible for the negligence or
misconduct of any sub-agents except to the extent that a court of competent
jurisdiction determines in a final and nonappealable judgment that the Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

10.6 Resignation of the Agent.

(a) The Agent may at any time give notice of its resignation to the Lenders, the
Issuing Lender and Borrower. Upon receipt of any such notice of resignation, the
Requisite Lenders shall have the right, with the consent (if no Event of Default
pursuant to Section 9.1(a), (b) or (j) then exists and not to be unreasonably
withheld or delayed) of Borrower, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States. If no such successor shall have been so appointed
by the Requisite Lenders and shall have accepted such appointment within 30 days
after the retiring

 

108



--------------------------------------------------------------------------------

Agent gives notice of its resignation (or such earlier day as shall be agreed by
the Requisite Lenders) (the “Resignation Effective Date”), then the retiring
Agent may (but shall not be obligated to), on behalf of the Lenders and the
Issuing Lender, appoint a successor Agent meeting the qualifications set forth
above with the consent (if no Event of Default pursuant to Section 9.1(a),
(b) or (j) then exists and not to be unreasonably withheld or delayed) of
Borrower. Whether or not a successor has been appointed, such resignation shall
become effective in accordance with such notice on the Resignation Effective
Date.

(b) If the Person serving as the Agent is a Defaulting Lender pursuant to clause
(d) of the definition thereof, the Requisite Lenders may, to the extent
permitted by applicable law, by notice in writing to Borrower and such Person
remove such Person as the Agent and, with the consent (if no Event of Default
pursuant to Section 9.1(a), (b) or (j) then exists and not to be unreasonably
withheld or delayed) of Borrower, appoint a successor. If no such successor
shall have been so appointed by the Requisite Lenders and shall have accepted
such appointment within 30 days (or such earlier day as shall be agreed by the
Requisite Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Agent shall be discharged from
its duties and obligations hereunder and under the other Loan Documents (except
that in the case of any collateral security held by the Agent on behalf of the
Lenders or the Issuing Lender under any of the Loan Documents, the retiring or
removed Agent shall continue to hold such collateral security until such time as
a successor Agent is appointed) and (2) except for any indemnity payments or
other amounts owed to the retiring or removed Agent, all payments,
communications and determinations provided to be made by, to or through the
Agent shall instead be made by or to each Lender and Issuing Lender directly,
until such time, if any, as the Requisite Lenders appoint a successor Agent as
provided for above. Upon the acceptance of a successor’s appointment as the
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring or removed Agent
(other than as provided in Section 3.11(i) and other than any rights to
indemnity payments or other amounts owed to the retiring or removed Agent), and
the retiring or removed Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section). The fees payable by
Borrower to a successor Agent shall be the same as those payable to its
predecessor unless otherwise agreed between Borrower and such successor. After
the retiring or removed Agent’s resignation or removal hereunder and under the
other Loan Documents, the provisions of this Article and Sections 11.3 and 11.11
shall continue in effect for the benefit of such retiring or removed Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring or removed Agent was
acting as the Agent.

(d) Any resignation by MUFG as Agent pursuant to this Section shall also
constitute its resignation as Issuing Lender and Swing Line Lender. If MUFG
resigns as an Issuing Lender, it shall retain all the rights, powers, privileges
and duties of the Issuing Lender hereunder with respect to all Letters of Credit
outstanding as of the effective date of its resignation as Issuing Lender and
all L/C Obligations with respect thereto, including the right to require the
Lenders to make Alternate Base Rate Loans or fund risk participations in
unreimbursed drawings pursuant to Section 2.4(c). If MUFG resigns as Swing Line
Lender, it shall retain all the rights of the Swing Line Lender provided for
hereunder with respect to Swing Line Advances made by it and outstanding as of
the effective date of such resignation, including the right to require the
Lenders to make Alternate Base Rate Loans or fund risk participations in
outstanding Swing Line

 

109



--------------------------------------------------------------------------------

Advances pursuant to Section 2.9(c). Upon the appointment by Borrower of a
successor Issuing Lender or Swing Line Lender hereunder (which successor shall
in all cases be a Lender other than a Defaulting Lender), (i) such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring Issuing Lender or Swing Line Lender, as applicable,
(ii) the retiring Issuing Lender and Swing Line Lender shall be discharged from
all of their respective duties and obligations hereunder or under the other Loan
Documents and (iii) the successor Issuing Lender shall issue letters of credit
in substitution for the Letters of Credit, if any, outstanding at the time of
such succession or make other arrangements satisfactory to MUFG to effectively
assume the obligations of MUFG with respect to such Letters of Credit. After the
retiring Issuing Lender and/or Swing Line Lender’s resignation hereunder and
under the other Loan Documents, the provisions of this Article and Section 11.3
shall continue in effect for the benefit of such retiring Issuing Lender and
Swing Line Lender in respect of any actions taken or omitted to be taken by any
of them while the retiring Issuing Lender or Swing Line Lender was acting in
such capacity.

10.7 Non-Reliance on the Agent and Other Lenders. Each Lender and Issuing Lender
acknowledges that it has, independently and without reliance upon the Agent or
any other Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender and Issuing Lender also
acknowledges that it will, independently and without reliance upon the Agent or
any other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

10.8 No Other Duties, Etc. Anything herein to the contrary notwithstanding, none
of the Bookrunners, Arrangers, Syndication Agents or Documentation Agents listed
on the cover page hereof shall have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Agent, a Lender or an Issuing Lender hereunder.

10.9 The Agent May File Proofs of Claim. In case of the pendency of any
proceeding under any Debtor Relief Law or any other judicial proceeding relative
to Borrower or any Subsidiary Guarantor, the Agent (irrespective of whether the
principal of any Loan or L/C Obligation shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the Agent
shall have made any demand on Borrower) shall be entitled and empowered (but not
obligated) by intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Issuing
Lender and the Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders, the Issuing Lender and the
Agent and their respective agents and counsel and all other amounts due the
Lenders, the Issuing Lender and the Agent under Sections 3.3, 3.4, 11.3 and
11.11) allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and Issuing Lender to make such payments to the

 

110



--------------------------------------------------------------------------------

Agent and, in the event that the Agent shall consent to the making of such
payments directly to the Lenders and the Issuing Lender, to pay to the Agent any
amount due for the reasonable compensation, expenses, disbursements and advances
of the Agent and its agents and counsel, and any other amounts due the Agent
under Sections 11.3 and 11.11.

Nothing contained herein shall be deemed to authorize the Agent to authorize or
consent to, or accept or adopt on behalf of any Lender, any plan of
reorganization, arrangement, adjustment or composition affecting the Secured
Obligations or the rights of any Lender to authorize the Agent to vote in
respect of the claim of any Lender in any such proceeding.

10.10 Collateral and Guaranty Matters. (a) Each of the Lenders (including in its
capacities as a potential Hedge Bank or potential Bank Product Lender) and the
Issuing Lender irrevocably authorize the Agent, at its option and in its
discretion,

(i) to release any Lien on any property granted to or held by the Agent under
any Loan Document (x) upon termination of all Commitments and payment in full of
all Secured Obligations (other than contingent indemnification obligations) and
the expiration or termination of all Letters of Credit (other than Letters of
Credit as to which other arrangements satisfactory to the Agent and the
applicable Issuing Lender shall have been made), (y) that is sold or otherwise
disposed of or to be sold or otherwise disposed of as part of or in connection
with any sale or other disposition permitted under the Loan Documents, or
(z) subject to Section 11.2, if approved, authorized or ratified in writing by
the Requisite Lenders;

(ii) to subordinate any Lien on any property granted to or held by the Agent
under any Loan Document to the holder of any Lien on such property that is
permitted by Section 6.9(g); and

(iii) to release any Subsidiary Guarantor from its obligations under the
Subsidiary Guaranty if such Person ceases to be a Subsidiary Guarantor as a
result of a transaction permitted under the Loan Documents.

Upon request by the Agent at any time, the Requisite Lenders will confirm in
writing the Agent’s authority to release or subordinate its interest in
particular types or items of property, or to release any Guarantor from its
obligations under the Guaranty pursuant to this Section 10.10. In each case as
specified in this Section 10.10, the Agent will, at Borrower’s expense, execute
and deliver to Borrower or any Subsidiary Guarantor, as applicable, such
documents as Borrower or such Subsidiary Guarantor may reasonably request to
evidence the release of such item of Collateral from the assignment and security
interest granted under the Security Agreements or to subordinate its interest in
such item, or to release such Subsidiary Guarantor from its obligations under
the Subsidiary Guaranty, in each case in accordance with the terms of the Loan
Documents and this Section 10.10.

(b) The Agent shall not be responsible for or have a duty to ascertain or
inquire into any representation or warranty regarding the existence, value or
collectability of the Collateral, the existence, priority or perfection of the
Agent’s Lien thereon, or any certificate prepared by Borrower or any Subsidiary
Guarantor in connection therewith, nor shall the Agent be responsible or liable
to the Lenders for any failure to monitor or maintain any portion of the
Collateral.

10.11 Secured Hedging Agreements; Bank Products. Except as otherwise expressly
set forth herein, no Hedge Bank or Bank Product Lender that obtains the benefit
of the provisions of Section

 

111



--------------------------------------------------------------------------------

9.2, the Subsidiary Guaranty or any Collateral by virtue of the provisions
hereof or any Security Agreements shall have any right to notice of any action
or to consent to, direct or object to any action hereunder or under any other
Loan Document or otherwise in respect of the Collateral (including the release
or impairment of any Collateral) (or to notice of or to consent to any
amendment, waiver or modification of the provisions hereof or of the Subsidiary
Guaranty or any Security Agreements) other than in its capacity as a Lender and,
in such case, only to the extent expressly provided in the Loan Documents.
Notwithstanding any other provision of this Article 10 to the contrary, the
Agent shall not be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, Secured Obligations arising under
Secured Hedging Agreements or Bank Products except to the extent expressly
provided herein and unless the Agent has received a Secured Party Designation
Notice of such Secured Obligations, together with such supporting documentation
as the Agent may request, from the applicable Hedge Bank or Bank Product Lender,
as the case may be. The Agent shall not be required to verify the payment of, or
that other satisfactory arrangements have been made with respect to, Secured
Obligations arising under Secured Hedging Agreements or Bank Products in the
case of a Maturity Date.

10.12 Reimbursement by Lenders. To the extent that the Loan Parties for any
reason fail to indefeasibly pay any amount required under Section 11.3 or 11.11
to be paid by them to the Agent (or any sub-agent thereof), the Issuing Lender,
the Swing Line Lender or any Related Party of any of the foregoing, each Lender
severally agrees to pay to the Agent (or any such sub-agent), the Issuing
Lender, the Swing Line Lender or such Related Party, as the case may be, such
Lender’s Pro Rata Share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought based on each Lender’s share
of the outstanding Loans, unfunded Commitments and participation interests in
Swing Line Loans and L/C Obligations of all Lenders at such time at such time)
of such unpaid amount (including any such unpaid amount in respect of a claim
asserted by such Lender), such payment to be made severally among them based on
such Lenders’ Pro Rata Share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought), provided, further that,
the unreimbursed expense or indemnified loss, claim, damage, liability or
related expense, as the case may be, was incurred by or asserted against the
Agent (or any such sub-agent), the Issuing Lender or the Swing Line Lender in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Agent (or any such sub-agent), the Issuing Lending or the Swing
Line Lender in connection with such capacity. The obligations of the Lenders
under this Section are subject to the provisions of Section 11.4.

ARTICLE 11

MISCELLANEOUS

11.1 Cumulative Remedies; No Waiver. The rights, powers, privileges and remedies
of the Agent, the Issuing Lender and the Lenders provided herein or in any Note
or other Loan Document are cumulative and not exclusive of any right, power,
privilege or remedy provided by Law or equity. No failure or delay on the part
of the Agent or any Lender in exercising any right, power, privilege or remedy
may be, or may be deemed to be, a waiver thereof; nor may any single or partial
exercise of any right, power, privilege or remedy preclude any other or further
exercise of the same or any other right, power, privilege or remedy. The terms
and conditions of Article 8 hereof are inserted for the sole benefit of the
Agent and the Lenders; the same may be waived in whole or in part, with or
without terms or conditions, in respect of any Loan without prejudicing the
Agent’s or the Lenders’ rights to assert them in whole or in part in respect of
any other Loan.

11.2 Amendments; Consents. Other than (i) as provided in Section 2.8 with
respect to any New Term Loans or New Revolving Commitments and (ii) as provided
in Section 2.12 with respect to an Extended Facility Agreement, no amendment,
modification, supplement, extension, termination or waiver of any provision of
this Agreement or any other Loan Document, no approval or consent thereunder,
and

 

112



--------------------------------------------------------------------------------

no consent to any departure by Borrower or any other Loan Party therefrom, may
in any event be effective unless in writing signed by the Agent with the written
approval of the Requisite Lenders (and, in the case of any amendment,
modification or supplement of or to any Loan Document to which Borrower is a
party, signed by Borrower, and, in the case of any amendment, modification or
supplement to Article 10, signed by the Agent), and then only in the specific
instance and for the specific purpose given; provided that no such amendment,
modification, supplement, termination, waiver or consent may be effective (in
each case, other than (i) as provided in Section 2.8 with respect to any New
Term Loans or New Revolving Commitments and (ii) as provided in Section 2.12
with respect to an Extended Facility Agreement):

(a) to (i) reduce the principal of or the rate of interest payable on, any Loan
(provided that no amendment resulting in the payment of a higher rate of
interest to any Lender or group of Lenders within the same class than the rate
of interest payable to the other Lenders of the same class hereunder shall be
permitted without the written consent of all Lenders of such class),
(ii) increase the amount of the Commitments, (iii) (subject to the last 2
paragraphs of this Section 11.2) amend or modify the Pro Rata Share of any
Lender, (iv) reduce the amount of any fee or amount payable to any Lender under
the Loan Documents or (v) waive an Event of Default consisting of the failure of
Borrower to pay when due principal, interest or any fee owing under any Loan
Document, without the written consent of each Lender directly affected thereby;

(b) to postpone any date fixed for any payment or prepayment of principal of or
any installment of interest on, any Loan or any installment of any fee or other
amount payable to any Lender under the Loan Documents, or to extend the
applicable “Maturity Date,” or to extend the term of the Commitments, without
the written consent of each Lender directly affected thereby;

(c) except as set forth in the last paragraph of this Section 11.2, to amend the
definition of “Requisite Lenders” without the written consent of each Lender;

(d) to release any Subsidiary Guarantor from its Subsidiary Guaranty if the
assets and net income of such Restricted Subsidiary as of the most
recently-ended Fiscal Year, together with the assets and net income of each
other Subsidiary Guarantor released on or after the Closing Date (in each case
as of the Fiscal Year most-recently ended prior to such release), would exceed
40% of (i) Net Income or (ii) Consolidated Total Assets as at the end of such
Fiscal Year, without the written consent of each Lender; or to release all or
substantially all of the Collateral from the Lien of the Loan Documents without
the written consent of each Lender;

(e) to amend or waive Section 8.1 or this Section 11.2 without the written
consent of each Lender;

(f) change Sections 3.10(b) or 9.2(d) in a manner that would alter the pro rata
sharing or order of payments required thereby without the written consent of
each Lender directly affected thereby;

(g) to amend any provision of this Agreement that expressly requires the consent
or approval of all or a specified portion of the Lenders without the written
consent of all Lenders or such specified portion of the Lenders, as applicable.

Notwithstanding anything to the contrary in this Section 11.2, in the event that
Borrower awards any agent or other titles under this Agreement to Lenders,
whether existing Lenders or New Lenders, the Agent and Borrower may enter into
amendments to this Agreement to the extent necessary to reflect such title(s).

 

113



--------------------------------------------------------------------------------

Any amendment, modification, supplement, termination, waiver or consent pursuant
to this Section 11.2 shall apply equally to, and shall be binding upon, all the
Lenders and the Agent.

Notwithstanding anything to the contrary in this Section 11.2, (i) neither
Section 2.4 nor any other provision affecting the rights or duties of the
Issuing Lender shall be amended without the consent of the Issuing Lender and
(ii) neither Article 10 nor any provision affecting the rights or duties of the
Agent shall be amended without the consent of the Agent.

(1) Notwithstanding anything to the contrary in this Section 11.2, the Agent is
authorized by the Lenders to enter into amendments or supplements to this
Agreement, or any other Loan Document to which it is a party, with Borrower or
the applicable Subsidiary Guarantor for the purpose of curing any typographical
error, incorrect cross-reference, defect in form, inconsistency, omission or
ambiguity herein or therein (without any consent or approval by the Lenders).

(2) Notwithstanding anything to the contrary in this Section 11.2, (i) the Agent
and Borrower or applicable Subsidiary Guarantor may enter into amendments,
supplements or modifications to the Loan Documents or additional Loan Documents
to reflect additional Collateral provided under the Loan Documents or effect
releases of Collateral or guarantees permitted by the Loan Documents, or to take
such further actions in respect of the Security Documents as contemplated
hereunder and thereunder (ii) the Agent and Borrower may make amendments and
supplements to the Loan Documents to add additional Lenders, Extending Revolving
Lenders and Extending Term Loan Lenders to the Credit Agreement, including the
definitions of “Requisite Lenders” and “Pro Rata Share” and (iii) the Agent and
Borrower may make amendments, modifications and supplements to the Agent Fee
Letter.

11.3 Costs and Expenses. Borrower shall pay, within five (5) Banking Days after
demand, the Agent and the Arrangers for all reasonable and documented
out-of-pocket expenses incurred by the Agent and the Arrangers in connection
with the preparation, execution, delivery and administration of this Agreement
and the other Loan Documents and any amendment, waiver, consent or other
modification of the provisions hereof and thereof (whether or not the
transactions contemplated thereby are consummated), limited, in the case of
legal fees and expenses, to the reasonable and documented fees, expenses and
disbursements of one counsel to the Agent and the Arrangers taken as a whole
(and of special counsel and a single local counsel in each relevant jurisdiction
(which may be a single local counsel acting in multiple jurisdictions)) (in each
case, except allocated costs of in-house counsel) and (ii) the Agent and the
Lenders for all reasonable and documented out-of-pocket costs and expenses
incurred in connection with the enforcement of any rights or remedies under this
Agreement or the other Loan Documents (limited in the case of out-of-pocket
legal fees and expenses, to the reasonable and documented fees, expenses and
disbursements of one counsel to the Agent and the Lenders taken as a whole (and
of special counsel and a single local counsel in each relevant jurisdiction
(which may be a single local counsel acting in multiple jurisdictions) and,
solely in the event of an actual or perceived conflict of interest between the
Agent and the Lenders, where the Lender or Lenders affected by such conflict of
interest inform Borrower in writing of such conflict of interest and thereafter
retain its or their own counsel, one additional special counsel and one
additional counsel in each relevant jurisdiction to each group of affected
Lenders similarly situated taken as a whole) (in each case, except allocated
costs of in-house counsel)). Any amount payable to the Agent, the Issuing Lender
or any Lender under this Section 11.3 shall bear interest from the fifth Banking
Day following the date of demand for payment at the Default Rate. This
Section 11.3 shall survive termination of this Agreement.

 

114



--------------------------------------------------------------------------------

11.4 Nature of Lenders’ Obligations. The obligations of the Lenders hereunder
are several and not joint or joint and several. Nothing contained in this
Agreement or any other Loan Document and no action taken by the Agent or the
Lenders or any of them pursuant hereto or thereto may, or may be deemed to, make
the Lenders a partnership, an association, a joint venture or other entity,
either among themselves or with Borrower or any Affiliate of Borrower.

11.5 Survival of Representations and Warranties. All representations and
warranties contained herein or in any other Loan Document, or in any certificate
or other writing delivered by or on behalf of any one or more of the Loan
Parties to any Loan Document, will survive the making of the Loans hereunder and
the execution and delivery of the Loan Documents, and have been or will be
relied upon by the Agent and each Lender, notwithstanding any investigation made
by the Agent or any Lender or on their behalf.

11.6 Notices. Except as otherwise expressly provided in the Loan Documents, all
notices, requests, demands, directions and other communications provided for
hereunder or under any other Loan Document must be in writing and must be
mailed, telegraphed, faxed, dispatched by commercial courier or delivered to the
appropriate party at the address set forth on the signature pages of this
Agreement or other applicable Loan Document or, as to any party to any Loan
Document, at any other address as may be designated by it in a written notice
sent to all other parties to such Loan Document in accordance with this Section.
Except as otherwise expressly provided in any Loan Document, if any notice,
request, demand, direction or other communication required or permitted by any
Loan Document is given by mail it will be effective on the earlier of receipt or
the fourth Banking Day after deposit in the United States mail with first class
or airmail postage prepaid; if given by facsimile, when sent; if dispatched by
commercial courier, on the scheduled delivery date; or if given by personal
delivery, when delivered. Notices and other communications to the Lenders and
the Issuing Lender hereunder may be delivered electronically as set forth in
Section 7.4.

11.7 Execution of Loan Documents. Unless the Agent otherwise specifies with
respect to any Loan Document, (a) this Agreement and any other Loan Document may
be executed in any number of counterparts and any party hereto or thereto may
execute any counterpart, each of which when executed and delivered will be
deemed to be an original and all of which counterparts of this Agreement or any
other Loan Document, as the case may be, when taken together will be deemed to
be but one and the same instrument and (b) execution of any such counterpart may
be evidenced by a facsimile or electronic transmission of the signature of such
party. The execution of this Agreement or any other Loan Document by any party
hereto or thereto will not become effective until counterparts hereof or
thereof, as the case may be, have been executed by all the parties hereto or
thereto.

11.8 Binding Effect; Assignment.

(a) This Agreement and the other Loan Documents to which Borrower is a party
will be binding upon and inure to the benefit of Borrower, the Agent, each of
the Lenders, and their respective successors and assigns, except that Borrower
may not assign its rights hereunder or thereunder or any interest herein or
therein without the prior written consent of all the Lenders. Each Lender
represents that it is not acquiring its Advances and other Obligations hereunder
with a view to the distribution thereof within the meaning of the Securities Act
of 1933, as amended (subject to any requirement that disposition of such Note
must be within the control of such Lender). Any Lender may at any time pledge
its Note or any other instrument evidencing its rights as a Lender under this
Agreement to a Federal Reserve Bank, but no such pledge shall release that
Lender from its obligations hereunder or grant to such Federal Reserve Bank the
rights of a Lender hereunder absent foreclosure of such pledge.

 

115



--------------------------------------------------------------------------------

(b) From time to time following the Closing Date, each Lender may assign to one
or more Eligible Assignees all or any portion of its respective Commitments and
the Loans; provided that (i) such Eligible Assignee, if not then a Lender or an
Affiliate of the assigning Lender, shall be approved by the Agent and the
Issuing Lender and (if no Event of Default pursuant to Section 9.1(a), (b) or
(j) then exists) Borrower (neither of which approvals shall be unreasonably
withheld or delayed); provided that (x) Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Agent within 10 Banking Days after having received notice thereof
and (y) approval of the Issuing Lender shall not be required in connection with
the assignment of any New Term Loans, (ii) no such assignment shall be made to
(A) Borrower or any of Borrower’s Affiliates or Subsidiaries or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), (iii) such assignment shall be evidenced by an Assignment and
Acceptance, a copy of which shall be furnished to the Agent as herein below
provided, (iv) except in the case of an assignment to an Affiliate of the
assigning Lender, to another Lender or of the entire remaining Commitments
and/or Loans of the assigning Lender, the assignment shall not assign any
portion of any Commitment and/or Loans that is equivalent to less than
$5,000,000 (or, in the case of any New Term Loans, such other minimum amount as
may be set forth in the applicable New Term Facility Supplement; provided that
such minimum amount shall not be less than $1,000,000) and (v) the effective
date of any such assignment shall be as specified in the Assignment and
Acceptance, but not earlier than the date which is five (5) Banking Days after
the date the Agent has received the Assignment and Acceptance. Upon the
effective date of such Assignment and Acceptance, the Eligible Assignee named
therein shall be a Lender for all purposes of this Agreement, with the Pro Rata
Share of the Commitments and/or Loans therein set forth and, to the extent of
such Pro Rata Share, the assigning Lender shall be released from its further
obligations under this Agreement; provided, that except to the extent otherwise
expressly agreed by the affected parties, no assignment by a Defaulting Lender
will constitute a waiver or release of any claim of any party hereunder arising
from that Lender’s having been a Defaulting Lender. Borrower agrees that, to the
extent requested by any such Lender, it shall execute and deliver (against
delivery by the assigning Lender to Borrower of its Notes) to such assignee
Lender, Notes evidencing that assignee Lender’s respective Commitments and/or
Loans, and to the assigning Lender, Notes evidencing the remaining balance of
its respective Commitments and/or Loans. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of Borrower and the Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Agent, the Issuing Lender, the Swing Line Lender and
each other Lender hereunder (and interest accrued thereon), and (y) acquire (and
fund as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swing Line Loans in accordance with its Pro Rata Share.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

(c) By executing and delivering an Assignment and Acceptance, the Eligible
Assignee thereunder acknowledges and agrees that: (i) other than the
representation and warranty

 

116



--------------------------------------------------------------------------------

that it is the legal and beneficial owner of the Commitments and/or Loans being
assigned thereby free and clear of any adverse claim, the assigning Lender has
made no representation or warranty and assumes no responsibility with respect to
any statements, warranties or representations made in or in connection with this
Agreement or the execution, legality, validity, enforceability, genuineness or
sufficiency of this Agreement or any other Loan Document; (ii) the assigning
Lender has made no representation or warranty and assumes no responsibility with
respect to the financial condition of Borrower or the performance by Borrower of
the Obligations; (iii) it has received a copy of this Agreement, together with
copies of the most recent financial statements delivered pursuant to Section 7.1
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into such Assignment and
Acceptance; (iv) it will, independently and without reliance upon the Agent or
any Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement; (v) it appoints and authorizes the Agent
to take such action and to exercise such powers under this Agreement as are
delegated to the Agent by this Agreement; (vi) it will perform in accordance
with their terms all of the obligations which by the terms of this Agreement are
required to be performed by it as a Lender; and (vii) it is not a Disqualified
Institution.

(d) The Agent shall maintain at the Agent’s Office a copy of each Assignment and
Acceptance delivered to it and a register (the “Register”) of the names and
address of each of the Lenders and the Pro Rata Share of the Commitments and/or
the principal amounts (and stated interest) of the Loans held by each Lender,
giving effect to each Assignment and Acceptance. The Register shall be available
during normal business hours for inspection by Borrower or any Lender upon
reasonable prior notice to the Agent. After receipt of a completed Assignment
and Acceptance executed by any Lender and an Eligible Assignee, and receipt of
an assignment fee of $3,500 from such Lender or Eligible Assignee, the Agent
shall, promptly following the effective date thereof, provide to Borrower and
the Lenders a revised Schedule 1.1 giving effect thereto. Borrower, the Agent
and the Lenders shall deem and treat the Persons listed as Lenders in the
Register as the holders and owners of the Commitments and/or Loans listed
therein for all purposes hereof, and no assignment or transfer of any such
Commitments and/or Loans shall be effective, in each case unless and until an
Assignment and Acceptance effecting the assignment or transfer thereof shall
have been accepted by the Agent and recorded in the Register as provided above.
Prior to such recordation, all amounts owed with respect to the Commitments
and/or Loans shall be owed to the Lender listed in the Register as the owner
thereof, and any request, authority or consent of any Person who, at the time of
making such request or giving such authority or consent, is listed in the
Register as a Lender shall be conclusive and binding on any subsequent holder,
assignee or transferee of the corresponding Commitments and/or Loans.

(e) Each Lender may from time to time grant participations to one or more banks
or other financial institutions (other than a Disqualified Institution, a
Defaulting Lender or Borrower or any of Borrower’s Affiliates or Subsidiaries)
in a portion of the Commitments and/or Loans; provided, however, that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, (iii) the participating banks or other
financial institutions shall not be a Lender hereunder for any purpose except,
if the participation agreement so provides, for the purposes of Sections 3.6,
3.7, 3.11, 11.11 and 11.22 but only to the extent that the cost of such benefits
to Borrower does not exceed the cost which Borrower would have incurred in
respect of such Lender absent the participation, (iv) Borrower, the Agent and
the other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement,
(v) the participation interest shall be expressed as a percentage of the
granting Lender’s Commitments and/or Loans as it then exists and shall not
restrict an

 

117



--------------------------------------------------------------------------------

increase in the Commitments and/or Loans, or in the granting Lender’s
Commitments and/or Loans, so long as the amount of the participation interest is
not affected thereby, (vi) the holder of the participation interest shall abide
by the confidentiality provisions set forth herein and (vii) the consent of the
holder of such participation interest shall not be required for amendments or
waivers of provisions of the Loan Documents other than those which (a) extend
the applicable Maturity Date or any other date upon which any payment of money
is due to the Lenders, (b) reduce the rate of interest on the Loan, any fee or
any other monetary amount payable to the Lenders, (c) reduce the amount of any
installment of principal due with respect to the Loan, (d) release any
Subsidiary Guaranty, or (e) release all or substantially all of the Collateral
from the Lien of the Collateral Documents, except if such release of Collateral
occurs in connection with a Disposition permitted under Section 6.2 or grant of
a purchase-money Lien of the type permitted by Section 6.9(g) (unless the holder
of such Lien does not prohibit a subordinate Lien on the acquired property or
assets, in which case the Agent shall subordinate its Lien on such acquired
property or assets in a manner acceptable to the holder of the purchase-money
Lien without the need for the consent of any Lender), in which case such release
shall not require the consent of any of the Lenders or of any holder of a
participation interest in the Commitments and/or Loans. In the event that a
participation has been granted pursuant to this Section 11.8(e) to a financial
institution that is not a U.S. Person, then, upon request made by Borrower or
the Agent to the Lender which granted such participation, such Lender shall
cause such participant financial institution to deliver the same documents and
information to Borrower and the Agent as would be required under Section 3.11(g)
if such financial institution were a Lender. Each Lender that grants a
participation shall, acting solely for this purpose as a non-fiduciary agent of
Borrower, maintain a register on which it enters the name and address of each
participant and the principal amounts (and stated interest) of each
participant’s interest in the Loan or other obligations under the Loan Documents
(the “Participant Register”); provided that no Lender shall have any obligation
to disclose all or any portion of the Participant Register (including the
identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.

(f) (i) No assignment or participation shall be made to any Person that was a
Disqualified Institution as of the date (the “Trade Date”) on which the
assigning Lender entered into a binding agreement to sell and assign all or a
portion of its rights and obligations under this Agreement to such Person
(unless the Borrower has consented to such assignment in its sole and absolute
discretion, in which case such Person will not be considered a Disqualified
Institution for the purpose of such assignment or participation); provided,
however, that during the continuation of Event of Default under Section 9.1(a),
9.1(b) or 9.1(j), no consent of Borrower shall be required to make an assignment
or participation to a Disqualified Institution. For the avoidance of doubt, with
respect to any assignee that becomes a Disqualified Institution after the
applicable Trade Date (including as a result of the delivery of a notice
pursuant to, and/or the expiration of the notice period referred to in, the
definition of “Disqualified Institution”), (x) such assignee shall not
retroactively be disqualified from becoming a Lender and (y) the execution by
Borrower of an Assignment and Assumption with respect to such assignee will not
by itself result in such assignee no longer being considered a Disqualified
Institution (provided that no additional assignment or participation shall be
made to any Person that becomes a Disqualified Institution unless an Event of
Default under Section 9.1(a), 9.1(b) or 9.1(j) has occurred and is continuing).

 

118



--------------------------------------------------------------------------------

Any assignment in violation of this clause (f)(i) shall not be void, but the
other provisions of this clause (f) shall apply.

(ii) If any assignment or participation is made to any Disqualified Institution
without Borrower’s prior consent in violation of clause (i) above, or if any
Person becomes a Disqualified Institution after the applicable Trade Date,
Borrower may, at its sole expense and effort, upon notice to the applicable
Disqualified Institution and the Agent, (A) terminate any Revolving Commitment
of such Disqualified Institution and repay all obligations of Borrower owing to
such Disqualified Institution in connection with such Revolving Commitment,
(B) in the case of any outstanding Term Loan held by Disqualified Institutions,
purchase or prepay such Term Loan by paying the lesser of (x) the principal
amount thereof and (y) the amount that such Disqualified Institution paid to
acquire such Term Loan in each case plus accrued interest, accrued fees and all
other amounts (other than principal amounts) payable to it hereunder and/or
(C) require such Disqualified Institution to assign, without recourse (in
accordance with and subject to the restrictions contained in this Section 11.8),
all of its interest, rights and obligations under this Agreement to one or more
Eligible Assignees at the lesser of (x) the principal amount thereof and (y) the
amount that such Disqualified Institution paid to acquire such interests, rights
and obligations, in each case plus accrued interest, accrued fees and all other
amounts (other than principal amounts) payable to it hereunder. Proceeds of
Revolving Loans or Swing Line Advances shall not be used to make any prepayment
described in this clause (ii).

(iii) Notwithstanding anything to the contrary contained in this Agreement,
Disqualified Institutions that have become Lenders or Participants in violation
of this Section 11.8 (A) will not (x) have the right to receive information,
reports or other materials provided to Lenders by Borrower, the Agent or any
other Lender, (y) attend or participate in meetings attended by the Lenders and
the Agent, or (z) access any electronic site established for the Lenders or
confidential communications from counsel to or financial advisors of the Agent
or the Lenders and (B) (x) for purposes of any consent to any amendment, waiver
or modification of, or any action under, and for the purpose of any direction to
the Agent or any Lender to undertake any action (or refrain from taking any
action) under this Agreement or any other Loan Document, will be deemed to have
consented in the same proportion as the Lenders that are not Disqualified
Institutions consented to such matter, and (y) for purposes of voting on any
plan, each Disqualified Institution party hereto hereby agrees (1) not to vote
on such plan, (2) if such Disqualified Institution votes on such plan
notwithstanding the restriction in the foregoing clause (1), such vote will be
deemed not to be in good faith and shall be “designated” pursuant to
Section 1126(e) of the Bankruptcy Code (or any similar provision in any other
Debtor Relief Laws), and such vote shall not be counted in determining whether
the applicable class has accepted or rejected such plan in accordance with
Section 1126(c) of the Bankruptcy Code (or any similar provision in any other
Debtor Relief Laws) and (3) not to contest any request by any party for a
determination by the Bankruptcy Court (or other applicable court of competent
jurisdiction) effectuating the foregoing clause (2).

(iv) The Agent shall have the right, and Borrower hereby expressly authorizes
the Agent, to (A) post the list of Disqualified Institutions provided by
Borrower and any updates thereto from time to time (collectively, the “DQ List”)
on the Platform, including that portion of the Platform that is designated for
“public side” Lenders and/or (B) provide the DQ List to each Lender requesting
the same.

 

119



--------------------------------------------------------------------------------

11.9 Right of Setoff. If an Event of Default has occurred and is continuing, the
Agent, the Issuing Lender, the Agent, any Lender or any Affiliate of any Lender
(but in each case only with the consent of the Requisite Lenders) may exercise
its rights under Article 9 of the Uniform Commercial Code and other applicable
Laws and, to the extent permitted by applicable Laws, apply any funds in any
deposit account maintained with it by Borrower and/or any Property of Borrower
in its possession against the Obligations; provided that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Agent for further application in
accordance with the provisions of Section 2.10 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Agent, the Issuing Lender, the Swing Line Lender
and the Lenders, and (y) the Defaulting Lender shall provide promptly to the
Agent a statement describing in reasonable detail the Obligations owing to such
Defaulting Lender as to which it exercised such right of setoff. The rights of
each Lender, the Issuing Lender and their respective Affiliates under this
Section are in addition to other rights and remedies (including other rights of
setoff) that such Lender, the Issuing Lender or their respective Affiliates may
have. Each Lender and the Issuing Lender agrees to notify Borrower and the Agent
promptly after any such setoff and application; provided that the failure to
give such notice shall not affect the validity of such setoff and application.

11.10 Sharing of Setoffs. Each Lender severally agrees that if it, through the
exercise of any right of setoff, banker’s lien or counterclaim against Borrower,
or otherwise receives payment of the Obligations held by it that is ratably more
than any other Lender, through any means, receives in payment of the Obligations
held by that Lender (in each case, other than (x) payment made by or on behalf
of Borrower pursuant to and in accordance with the express terms of this
Agreement (including the application of funds arising from the existence of a
Defaulting Lender or Disqualified Institution), (y) the application of Cash
Collateral provided for in Section 2.11 or (z) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations or Swing Line Loans to any
assignee or participant (other than an assignment to Borrower or any Subsidiary
thereof, as to which the provisions of this Section shall apply), then, subject
to applicable Laws: (a) the Lender exercising the right of setoff, banker’s lien
or counterclaim or otherwise receiving such payment shall purchase, and shall be
deemed to have simultaneously purchased, from each of the other Lenders a
participation in the Obligations held by the other Lenders and shall pay to the
other Lenders a purchase price in an amount so that the share of the Obligations
held by each Lender after the exercise of the right of setoff, banker’s lien or
counterclaim or receipt of payment shall be in the same proportion that existed
prior to the exercise of the right of setoff, banker’s lien or counterclaim or
receipt of payment; and (b) such other adjustments and purchases of
participations shall be made from time to time as shall be equitable to ensure
that all of the Lenders share any payment obtained in respect of the Obligations
ratably in accordance with each Lender’s share of the Obligations immediately
prior to, and without taking into account, the payment; provided that, if all or
any portion of a disproportionate payment obtained as a result of the exercise
of the right of setoff, banker’s lien, counterclaim or otherwise is thereafter
recovered from the purchasing Lender by Borrower or any Person claiming through
or succeeding to the rights of Borrower, the purchase of a participation shall
be rescinded and the purchase price thereof shall be restored to the extent of
the recovery, but without interest. Each Lender that purchases a participation
in the Obligations pursuant to this Section 11.10 shall from and after the
purchase have the right to give all notices, requests, demands, directions and
other communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased. Borrower expressly consents to
the foregoing arrangements and agrees that any Lender holding a participation in
an Obligation so purchased pursuant to this Section 11.10 may exercise any and
all rights of setoff, banker’s lien or counterclaim with respect to the
participation as fully as if the Lender were the original owner of the
Obligation purchased.

 

120



--------------------------------------------------------------------------------

11.11 Indemnity by Borrower. Borrower agrees to indemnify, save and hold
harmless the Agent, the Issuing Lender, the Swing Line Lender, the Arrangers and
each Lender and their respective Affiliates, directors, officers, agents,
attorneys and employees (collectively the “Indemnitees”) from and against:
(a) any and all claims, demands, actions or causes of action if the claim,
demand, action or cause of action arises out of or relates to any act or
omission (or alleged act or omission) of Borrower, its Affiliates or any of its
officers, directors or stockholders relating to the Commitment, the use or
contemplated use of proceeds of any Loan, or the relationship of Borrower and
the Lenders under this Agreement; (b) any administrative or investigative
proceeding by any Governmental Agency arising out of or related to a claim,
demand, action or cause of action described in clause (a) above; and (c) any and
all liabilities, losses, reasonable costs or expenses (including reasonable
attorneys’ fees and the reasonably allocated costs of attorneys employed by any
Indemnitee and disbursements of such attorneys and other professional services)
that any Indemnitee suffers or incurs as a result of the assertion of any
foregoing claim, demand, action or cause of action; provided that no Indemnitee
shall be entitled to indemnification for any loss caused by its own gross
negligence or willful misconduct (determined to be so by a final determination
of a court of competent jurisdiction) or for any loss asserted against it by
another Indemnitee. If any claim, demand, action or cause of action is asserted
against any Indemnitee, such Indemnitee shall promptly notify Borrower, but the
failure to so promptly notify Borrower shall not affect Borrower’s obligations
under this Section unless such failure materially prejudices Borrower’s right to
participate in the contest of such claim, demand, action or cause of action, as
hereinafter provided. Such Indemnitee may (and shall, if requested by Borrower
in writing) contest the validity, applicability and amount of such claim,
demand, action or cause of action and shall permit Borrower to participate in
such contest. Such Indemnitee shall act reasonably and in good faith in dealing
with such claim, demand, action or cause of action, including in electing
whether to offer or accept any settlement or compromise of such claim, demand,
action or cause of action. Borrower shall have the burden of establishing the
lack of good faith or reasonableness of such Indemnitee. Any Indemnitee that
proposes to settle or compromise any claim or proceeding for which Borrower may
be liable for payment of indemnity hereunder shall give Borrower written notice
of the terms of such proposed settlement or compromise reasonably in advance of
settling or compromising such claim or proceeding and shall obtain Borrower’s
prior written consent (which shall not be unreasonably withheld or delayed). In
connection with any claim, demand, action or cause of action covered by this
Section 11.11 against more than one Indemnitee, all such Indemnitees shall be
represented by the same legal counsel (which may be a law firm engaged by the
Indemnitees or attorneys employed by an Indemnitee or a combination of the
foregoing) selected by the Indemnitees and reasonably acceptable to Borrower;
provided, that if such legal counsel determines in good faith that representing
all such Indemnitees would or could result in a conflict of interest under Laws
or ethical principles applicable to such legal counsel, then to the extent
reasonably necessary to avoid such a conflict of interest or to permit
unqualified assertion of such a defense or counterclaim, each affected
Indemnitee shall be entitled to separate representation by legal counsel
selected by that Indemnitee and reasonably acceptable to Borrower, with all such
legal counsel using reasonable efforts to avoid unnecessary duplication of
effort by counsel for all Indemnitees; and further provided that the Agent (as
an Indemnitee) shall at all times be entitled to representation by separate
legal counsel (which may be a law firm or attorneys employed by the Agent or a
combination of the foregoing). Any obligation or liability of Borrower to any
Indemnitee under this Section 11.11 shall survive the expiration or termination
of this Agreement and the repayment of all Loans and the payment and performance
of all other Secured Obligations owed to the Lenders. Notwithstanding anything
to the contrary herein, Borrower shall not be liable under this Section 11.11
for any amounts in respect of Indemnified Taxes, which shall be governed
exclusively by Section 3.11, or any amounts in respect of Excluded Taxes.
Without limiting Borrower’s indemnification obligations above, to the fullest
extent permitted by applicable law, no party hereto shall assert, and each other
party hereto hereby waives, any claim against Borrower, any of its Subsidiaries
or any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument

 

121



--------------------------------------------------------------------------------

contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or Letter of Credit or the use of the proceeds thereof (other than in respect of
any such damages incurred or paid by an Indemnitee to a third party and to which
such Indemnitee is otherwise entitled to indemnification as provided above).

11.12 Nonliability of the Lenders. Borrower acknowledges and agrees that:

(a) Any inspections of any Property of Borrower made by or through the Agent,
the Issuing Lender or the Lenders are for purposes of administration of the Loan
only and Borrower is not entitled to rely upon the same (whether or not such
inspections are at the expense of Borrower);

(b) By accepting or approving anything required to be observed, performed,
fulfilled or given to the Agent, the Issuing Lender or the Lenders pursuant to
the Loan Documents, neither the Agent, the Issuing Lender nor the Lenders shall
be deemed to have warranted or represented the sufficiency, legality,
effectiveness or legal effect of the same, or of any term, provision or
condition thereof, and such acceptance or approval thereof shall not constitute
a warranty or representation to anyone with respect thereto by the Agent, the
Issuing Lender or the Lenders;

(c) The relationship between Borrower and the Agent, the Issuing Lender and the
Lenders is, and shall at all times remain, solely that of borrowers and lenders;
neither the Agent, the Issuing Lender nor the Lenders shall under any
circumstance be construed to be partners or joint venturers of Borrower or its
Affiliates; neither the Agent, the Issuing Lender nor the Lenders shall under
any circumstance be deemed to be in a relationship of confidence or trust or a
fiduciary relationship with Borrower or its Affiliates, or to owe any fiduciary
duty to Borrower or its Affiliates; neither the Agent, the Issuing Lender nor
the Lenders undertake or assume any responsibility or duty to Borrower or its
Affiliates to select, review, inspect, supervise, pass judgment upon or inform
Borrower or its Affiliates of any matter in connection with their Property or
the operations of Borrower or its Affiliates; Borrower and its Affiliates shall
rely entirely upon their own judgment with respect to such matters; and any
review, inspection, supervision, exercise of judgment or supply of information
undertaken or assumed by the Agent, the Issuing Lender or the Lenders in
connection with such matters is solely for the protection of the Agent, the
Issuing Lender and the Lenders and neither Borrower nor any other Person is
entitled to rely thereon; and

(d) The Agent, the Issuing Lender and the Lenders shall not be responsible or
liable to any Person for any loss, damage, liability or claim of any kind
relating to injury or death to Persons or damage to Property caused by the
actions, inaction or negligence of Borrower and/or its Affiliates and Borrower
hereby indemnifies and holds the Agent, the Issuing Lender and the Lenders
harmless on the terms set forth in Section 11.11 from any such loss, damage,
liability or claim.

11.13 No Third Parties Benefited. This Agreement is made for the purpose of
defining and setting forth certain obligations, rights and duties of Borrower,
the Agent and the Lenders in connection with the Loans, and is made for the sole
benefit of Borrower, the Agent and the Lenders, and the Agent’s and the Lenders’
successors and assigns. Except as provided in Sections 11.8 and 11.11, no other
Person shall have any rights of any nature hereunder or by reason hereof.

11.14 Confidentiality. Each Lender agrees to hold any confidential information
that it may receive from Borrower in connection with this Agreement in
confidence, except for disclosure: (a) to other Lenders or Affiliates of a
Lender; (b) to legal counsel and accountants for Borrower or any Lender; (c) to
other professional advisors to Borrower or any Lender, provided that the
recipient has accepted

 

122



--------------------------------------------------------------------------------

such information subject to a confidentiality agreement substantially similar to
this Section 11.14; (d) to regulatory officials having jurisdiction over that
Lender (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (e) as required by Law or legal
process, provided that each Lender agrees to notify Borrower of any such
disclosures unless prohibited by applicable Laws, or in connection with any
legal proceeding to which that Lender and Borrower are adverse parties; (f) to
another financial institution in connection with a disposition or proposed
disposition to that financial institution of all or part of that Lender’s
interests hereunder or a participation interest in its Loan, or to a prospective
Lender pursuant to Section 2.8(c), provided that the recipient has accepted such
information subject to a confidentiality agreement substantially similar to this
Section 11.14, (g) in connection with the exercise of remedies under any of the
Loan Documents, (h) on a confidential basis to any rating agency in connection
with rating Borrower or its Subsidiaries or the credit facilities provided
hereunder and (i) on a confidential basis to the CUSIP Service Bureau or any
similar agency in connection with the issuance and monitoring of CUSIP numbers
or other market identifiers with respect to the credit facilities provided
hereunder. For purposes of the foregoing, “confidential information” shall mean
any information respecting Borrower or its Subsidiaries reasonably considered by
Borrower to be confidential, other than (i) information previously filed with
any Governmental Agency and available to the public, (ii) information previously
published in any public medium from a source other than, directly or indirectly,
that Lender, and (iii) information previously disclosed by Borrower to any
Person not associated with Borrower which does not owe a professional duty of
confidentiality to Borrower or which has not executed an appropriate
confidentiality agreement with Borrower. Nothing in this Section shall be
construed to create or give rise to any fiduciary duty on the part of the Agent
or the Lenders to Borrower.

11.15 Further Assurances. Borrower shall, at its expense and without expense to
the Lenders or the Agent, do, execute and deliver such further acts and
documents as the Requisite Lenders, the Agent from time to time reasonably
requires for the assuring and confirming unto the Lenders or the Agent, of the
rights hereby created or intended now or hereafter so to be, or for carrying out
the intention or facilitating the performance of the terms of any Loan Document

11.16 Integration. This Agreement, together with the other Loan Documents,
comprises the complete and integrated agreement of the parties on the subject
matter hereof and supersedes all prior agreements, written or oral, on the
subject matter hereof. In the event of any conflict between the provisions of
this Agreement and those of any other Loan Document, the provisions of this
Agreement shall control and govern; provided that the inclusion of supplemental
rights or remedies in favor of the Agent or the Lenders in any other Loan
Document shall not be deemed a conflict with this Agreement. Each Loan Document
was drafted with the joint participation of the respective parties thereto and
shall be construed neither against nor in favor of any party, but rather in
accordance with the fair meaning thereof.

11.17 GOVERNING LAW; VENUE

EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN ANY OF THE LOAN DOCUMENTS, IN ALL
RESPECTS, INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS AND THE OBLIGATIONS ARISING HEREUNDER AND
THEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF CALIFORNIA APPLICABLE TO CONTRACTS MADE AND PERFORMED IN
SUCH STATE, WITHOUT REGARD TO THE PRINCIPLES THEREOF REGARDING CONFLICTS OF
LAWS, AND ANY APPLICABLE LAWS OF THE UNITED STATES. BORROWER HEREBY CONSENTS AND
AGREES THAT THE STATE OR FEDERAL COURTS LOCATED IN SAN DIEGO COUNTY, CALIFORNIA
SHALL HAVE EXCLUSIVE JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES
BETWEEN BORROWER AND ANY SECURED PARTY PERTAINING TO

 

123



--------------------------------------------------------------------------------

THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR TO ANY MATTER ARISING OUT OF OR
RELATED TO THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS; PROVIDED, THAT
EACH SECURED PARTY AND BORROWER ACKNOWLEDGE THAT ANY APPEALS FROM THOSE COURTS
MAY HAVE TO BE HEARD BY A COURT LOCATED OUTSIDE OF SAN DIEGO COUNTY, CALIFORNIA;
AND FURTHER PROVIDED, THAT NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR OPERATE
TO PRECLUDE ANY SECURED PARTY FROM BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN
ANY OTHER JURISDICTION TO COLLECT THE OBLIGATIONS, TO REALIZE ON THE COLLATERAL
OR ANY OTHER SECURITY FOR THE OBLIGATIONS, OR TO ENFORCE A JUDGMENT OR OTHER
COURT ORDER IN FAVOR OF THE AGENT FOR THE BENEFIT OF ITSELF AND THE OTHER
SECURED PARTIES. BORROWER EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO SUCH
JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN ANY SUCH COURT, AND BORROWER
HEREBY WAIVES ANY OBJECTION WHICH IT MAY HAVE BASED UPON LACK OF PERSONAL
JURISDICTION, IMPROPER VENUE OR FORUM NON CONVENIENS AND HEREBY CONSENTS TO THE
GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY SUCH
COURT. BORROWER HEREBY WAIVES PERSONAL SERVICE OF THE SUMMONS, COMPLAINT AND
OTHER PROCESS ISSUED IN ANY SUCH ACTION OR SUIT AND AGREES THAT SERVICE OF SUCH
SUMMONS, COMPLAINTS AND OTHER PROCESS MAY BE MADE BY REGISTERED OR CERTIFIED
MAIL ADDRESSED TO BORROWER AT THE ADDRESS SET FORTH IN SECTION 11.6 AND THAT
SERVICE SO MADE SHALL BE DEEMED COMPLETED UPON THE EARLIER OF BORROWER’S ACTUAL
RECEIPT THEREOF OR THREE DAYS AFTER DEPOSIT IN THE UNITED STATES MAILS, PROPER
POSTAGE PREPAID.

11.18 Severability of Provisions. Any provision in any Loan Document that is
held to be inoperative, unenforceable or invalid as to any party or in any
jurisdiction shall, as to that party or jurisdiction, be inoperative,
unenforceable or invalid without affecting the remaining provisions or the
operation, enforceability or validity of that provision as to any other party or
in any other jurisdiction, and to this end the provisions of all Loan Documents
are declared to be severable. Without limiting the foregoing provisions of this
Section, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as determined in good faith by the Agent, the Issuing Lender or the Swing Line
Lender, as applicable, then such provisions shall be deemed to be in effect only
to the extent not so limited.

11.19 Headings. Article and Section headings in this Agreement and the other
Loan Documents are included for convenience of reference only and are not part
of this Agreement or the other Loan Documents for any other purpose.

11.20 Time of the Essence. Time is of the essence of the Loan Documents.

11.21 Hazardous Material Indemnity. Borrower hereby agrees to indemnify, hold
harmless and defend (by counsel reasonably satisfactory to the Agent) the Agent
and each of the Lenders and their respective directors, officers, employees,
agents, successors and assigns from and against any and all claims, losses,
damages, liabilities, fines, penalties, charges, administrative and judicial
proceedings and orders, judgments, remedial action requirements, enforcement
actions of any kind, and all reasonable costs and expenses incurred in
connection therewith (including but not limited to reasonable attorneys’ fees
and the reasonably allocated costs of attorneys employed by the Agent or any
Lender, and expenses to the extent that the defense of any such action has not
been assumed by Borrower), arising directly or indirectly out of (i) the
presence on, in, under or about any Real Property of any Hazardous Materials, or
any releases or discharges of any Hazardous Materials on, under or from any Real
Property and (ii) any activity carried on or undertaken on or off any Real
Property by Borrower or any of its predecessors in

 

124



--------------------------------------------------------------------------------

title, whether prior to or during the term of this Agreement, and whether by
Borrower or any predecessor in title or any employees, agents, contractors or
subcontractors of Borrower or any predecessor in title, or any third persons at
any time occupying or present on any Real Property, in connection with the
handling, treatment, removal, storage, decontamination, clean-up, transport or
disposal of any Hazardous Materials at any time located or present on, in, under
or about any Real Property. The foregoing indemnity shall further apply to any
residual contamination on, in, under or about any Real Property, or affecting
any natural resources, and to any contamination of any Property or natural
resources arising in connection with the generation, use, handling, storage,
transport or disposal of any such Hazardous Materials, and irrespective of
whether any of such activities were or will be undertaken in accordance with
applicable Laws, but the foregoing indemnity shall not apply to Hazardous
Materials on any Real Property, the presence of which is caused by the Agent or
the Lenders. Borrower hereby acknowledges and agrees that, notwithstanding any
other provision of this Agreement or any of the other Loan Documents to the
contrary, the obligations of Borrower under this Section shall be unlimited
corporate obligations of Borrower and shall not be secured by any Lien on any
Real Property. Any obligation or liability of Borrower to any Indemnitee under
this Section 11.21 shall survive the expiration or termination of this Agreement
and the repayment of all Loans and the payment and performance of all other
Obligations owed to the Lenders.

11.22 DISPUTES.

TO THE EXTENT PERMITTED BY LAW, IN CONNECTION WITH ANY CLAIM, CAUSE OF ACTION,
PROCEEDING OR OTHER DISPUTE CONCERNING THE LOAN DOCUMENTS (EACH A “CLAIM”), THE
PARTIES TO THIS AGREEMENT EXPRESSLY, INTENTIONALLY, AND DELIBERATELY WAIVE ANY
RIGHT EACH MAY OTHERWISE HAVE TO TRIAL BY JURY. IN THE EVENT THAT THE WAIVER OF
JURY TRIAL SET FORTH IN THE PREVIOUS SENTENCE IS NOT ENFORCEABLE UNDER THE LAW
APPLICABLE TO THIS AGREEMENT, THE PARTIES TO THIS AGREEMENT AGREE THAT ANY
CLAIM, INCLUDING ANY QUESTION OF LAW OR FACT RELATING THERETO, SHALL, AT THE
WRITTEN REQUEST OF ANY PARTY, BE DETERMINED BY JUDICIAL REFERENCE PURSUANT TO
THE STATE LAW APPLICABLE TO THIS AGREEMENT. THE PARTIES SHALL SELECT A SINGLE
NEUTRAL REFEREE, WHO SHALL BE A RETIRED STATE OR FEDERAL JUDGE. IN THE EVENT
THAT THE PARTIES CANNOT AGREE UPON A REFEREE, THE COURT SHALL APPOINT THE
REFEREE. THE REFEREE SHALL REPORT A STATEMENT OF DECISION TO THE COURT. NOTHING
IN THIS PARAGRAPH SHALL LIMIT THE RIGHT OF ANY PARTY AT ANY TIME TO EXERCISE
SELF-HELP REMEDIES, FORECLOSE AGAINST COLLATERAL OR OBTAIN PROVISIONAL REMEDIES.
THE PARTIES SHALL BEAR THE FEES AND EXPENSES OF THE REFEREE EQUALLY, UNLESS THE
REFEREE ORDERS OTHERWISE. THE REFEREE SHALL ALSO DETERMINE ALL ISSUES RELATING
TO THE APPLICABILITY, INTERPRETATION, AND ENFORCEABILITY OF THIS PARAGRAPH. THE
PARTIES ACKNOWLEDGE THAT IF A REFEREE IS SELECTED TO DETERMINE THE CLAIMS, THEN
THE CLAIMS WILL NOT BE DECIDED BY A JURY.

11.23 Purported Oral Amendments. BORROWER EXPRESSLY ACKNOWLEDGES THAT THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS MAY ONLY BE AMENDED OR MODIFIED, OR THE
PROVISIONS HEREOF OR THEREOF WAIVED OR SUPPLEMENTED, BY AN INSTRUMENT IN WRITING
THAT COMPLIES WITH SECTION 11.2. BORROWER AGREES THAT IT WILL NOT RELY ON ANY
COURSE OF DEALING, COURSE OF PERFORMANCE, OR ORAL OR WRITTEN STATEMENTS BY ANY
REPRESENTATIVE OF THE AGENT OR ANY BANK THAT DOES NOT COMPLY WITH SECTION 11.2
TO EFFECT AN AMENDMENT, MODIFICATION, WAIVER OR SUPPLEMENT TO THIS AGREEMENT OR
THE OTHER LOAN DOCUMENTS.

 

125



--------------------------------------------------------------------------------

11.24 Patriot Act. Each Lender that is subject to the Act (as hereinafter
defined) and the Agent (for itself and not on behalf of any Lender) hereby
notifies Borrower that pursuant to the requirements of the USA PATRIOT Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify and record information that identifies Borrower,
which information includes the name and address of Borrower and other
information that will allow such Lender or the Agent, as applicable, to identify
Borrower in accordance with the Act. Borrower shall, promptly following a
request by the Agent or any Lender, provide all documentation and other
information that the Agent or such Lender requests in order to comply with its
ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the Act.

11.25 [Reserved].

11.26 Replacement of Lenders. If Borrower is entitled to replace a Lender
pursuant to the provisions of Section 3.5, 3.6 or 3.11, if any Lender is a
Defaulting Lender or if any Lender (a “Non-Consenting Lender”) has failed to
consent to a proposed amendment or waiver which pursuant to the terms of
Section 11.2 requires the consent of all of the Lenders or all of the affected
Lenders and with respect to which the Requisite Lenders shall have granted their
consent, then in each such case Borrower shall have the right, upon three
(3) Banking Days’ prior notice (or such lesser period of notice as such Lender
and the Agent may agree to) to such Lender and the Agent, to replace such Lender
by requiring such Lender to assign, in accordance with Section 11.8, all of its
interests, rights (other than its existing rights to payments pursuant to
Sections 3.5, 3.6 and 3.11) and obligations under this Agreement and the related
Loan Documents to an Eligible Assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment); provided
that:

(a) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents) from the assignee (to the extent of such outstanding principal
and accrued interest and fees) or Borrower (in the case of all other amounts),

(b) the replacement Lender shall pay the assignment fee referred to in
Section 11.8(b),

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.5 or 3.6 or payments required to be made pursuant to
Section 3.11, such assignment will result in a reduction in such compensation or
payments thereafter,

(d) such assignment does not conflict with applicable Laws;

(e) in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the replacement Lender shall grant its consent with
respect to the applicable proposed amendment or waiver.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling Borrower to require such assignment and delegation cease
to apply.

11.27 Judgment Currency. If for the purposes of obtaining judgment in any court
it is necessary to convert a sum due hereunder in Dollars into another currency,
Borrower agrees that (i) the rate of exchange used shall be that at which in
accordance with normal banking procedures the Agent could purchase Dollars with
such other currency at 11:00 a.m. (London time) on the Banking Day

 

126



--------------------------------------------------------------------------------

preceding that on which judgment is given and (ii) it agrees to indemnify, save
and hold harmless the Agent, the Issuing Lender(s) and each Lender and their
respective Affiliates, directors, officers, agents, attorneys and employees from
and against any and all losses, claims and demands resulting from such
conversion.

11.28 Keepwell.

At such time as Borrower is a Qualified ECP Guarantor at the time the Subsidiary
Guaranty by any Subsidiary Guarantor that is not then an “eligible contract
participant” under the Commodity Exchange Act (a “Specified Loan Party”) or the
grant of a security interest under the Loan Documents by any such Specified Loan
Party, in either case, becomes effective with respect to any Swap Obligation,
hereby absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support to each Specified Loan Party with respect to such Swap
Obligation as may be needed by such Specified Loan Party from time to time to
honor all of its obligations under the Loan Documents in respect of such Swap
Obligation (but, in each case, only up to the maximum amount of such liability
that can be hereby incurred without rendering Borrower’s obligations and
undertakings under this Section 11.28 voidable under applicable Debtor Relief
Laws, and not for any greater amount). The obligations and undertakings of
Borrower under this Section shall remain in full force and effect until the
Obligations have been indefeasibly paid and performed in full. Borrower intends
this Section to constitute, and this Section shall be deemed to constitute, a
“keepwell, support, or other agreement” for the benefit of each Specified Loan
Party for all purposes of the Commodity Exchange Act.

11.29 Acknowledgement and Consent to Bail-In of EEA Financial Institutions.

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

(1) a reduction in full or in part or cancellation of any such liability;

(2) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(3) the variation of the terms of such liability in connection with the exercise
of the write-down and conversion powers of any EEA Resolution Authority.

[Signature Pages Redacted]

 

127



--------------------------------------------------------------------------------

SCHEDULE I

TO AMENDMENT

SCHEDULE 1.1

LENDER COMMITMENTS

 

Lender

  

Commitment
Amount

    

Pro Rata Share of
Commitment

 

Bank of America, N.A.

   $ 127,500,000.00         15.937500000 % 

JPMorgan Chase Bank, N.A.

   $ 127,500,000.00         15.937500000 % 

MUFG Union Bank, N.A.

   $ 90,000,000.00         11.250000000 % 

Credit Suisse AG, Cayman Islands Branch

   $ 70,000,000.00         8.750000000 % 

SunTrust Bank

   $ 70,000,000.00         8.750000000 % 

Compass Bank

   $ 65,000,000.00         8.125000000 % 

Citizens Bank, N.A.

   $ 65,000,000.00         8.125000000 % 

Morgan Stanley Senior Funding, Inc.

   $ 50,000,000.00         6.250000000 % 

Bank of the West

   $ 50,000,000.00         6.250000000 % 

ZB, N.A. dba California Bank & Trust

   $ 30,000,000.00         3.750000000 % 

Comerica Bank

   $ 30,000,000.00         3.750000000 % 

Umpqua Bank

   $ 25,000,000.00         3.125000000 %    

 

 

    

 

 

 

Total

   $ 800,000,000.00         100.000000000 %    

 

 

    

 

 

 